               Case 21-10831-CTG              Doc 109       Filed 06/14/21         Page 1 Conformed
                                                                                          of 130    Version



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re                                                               Chapter 11

    HOSPITALITY INVESTORS TRUST, INC., et al.,1                         Case No. 21-10831 (CTG)

                    Debtors.                                            (Jointly Administered)



                           JOINT PREPACKAGED
        CHAPTER 11 PLAN FOR HOSPITALITY INVESTORS TRUST, INC., AND
         HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P.

    PROSKAUER ROSE LLP                                        POTTER ANDERSON & CORROON LLP
    Jeff J. Marwil (admitted pro hac vice)                    Jeremy W. Ryan (DE Bar No. 4057)
    Paul V. Possinger (admitted pro hac vice)                 R. Stephen McNeill (DE Bar No. 5210)
    Jordan E. Sazant (DE Bar No. 6515)                        1313 North Market Street
    70 West Madison, Suite 3800                               Wilmington, DE 19801
    Chicago, IL 60602                                         Telephone: (302) 984-6000
    Telephone: (312) 962-3550                                 Facsimile: (302) 658-1192
    Facsimile: (312) 962-3551
                                                              Attorneys for Debtors and Debtors in
    PROSKAUER ROSE LLP                                        Possession
    Joshua A. Esses (admitted pro hac vice)
    Eleven Times Square
    New York, NY 10036
    Telephone: (212) 969-3000
    Facsimile: (212) 969-2900

    Attorneys for Debtors and Debtors in                      Dated: June 14, 2021
    Possession                                                       Wilmington, Delaware




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Hospitality Investors Trust, Inc. (3668); and Hospitality Investors Trust Operating
Partnership, L.P. (0136). The Debtors’ executive offices are located at Park Avenue Tower, 65 East 55th Street, Suite
801, New York, NY 10022.
                Case 21-10831-CTG                    Doc 109            Filed 06/14/21             Page 2 of 130




                                                TABLE OF CONTENTS

                                                                                                                                   Page

ARTICLE I. DEFINITIONS AND INTERPRETATION ...............................................................2

ARTICLE II. CERTAIN INTER-CREDITOR AND INTER-DEBTOR ISSUES .......................14
         2.1.      Settlement of Certain Inter-Creditor Issues. ..........................................................14
         2.2.      Intercompany Claims and Intercompany Interests. ...............................................14

ARTICLE III. DIP CLAIMS, ADMINISTRATIVE EXPENSE CLAIMS,
              PROFESSIONAL FEE CLAIMS, AND U.S. TRUSTEE FEES .......................15
         3.1.      DIP Claims. ............................................................................................................15
         3.2.      Administrative Expense Claims.............................................................................15
         3.3.      Professional Fee Claims. ........................................................................................16
         3.4.      U.S. Trustee Fees. ..................................................................................................17

ARTICLE IV. CLASSIFICATION OF CLAIMS AND INTERESTS .........................................17
         4.1.      Classification of Claims and Interests....................................................................17
         4.2.      Unimpaired Classes of Claims and Interests. ........................................................18
         4.3.      Impaired Classes of Claims and Interests. .............................................................18
         4.4.      Separate Classification of Secured Claims. ...........................................................18

ARTICLE V. TREATMENT OF CLAIMS AND INTERESTS ..................................................18
         5.1.      Secured Claims (Class 1). ......................................................................................18
         5.2.      Unsecured Priority Claims (Class 2)......................................................................19
         5.3.      General Unsecured Claims (Class 3). ....................................................................19
         5.4.      Intercompany Claims (Class 4)..............................................................................19
         5.5.      Existing Preferred Equity Interests (Class 5). ........................................................20
         5.6.      Existing HIT Common Equity Interests (Class 6). ................................................20
         5.7.      Intercompany Interests (Class 7). ..........................................................................21

ARTICLE VI. ACCEPTANCE OR REJECTION OF THE PLAN; EFFECT OF
             REJECTION BY ONE OR MORE CLASSES OF CLAIMS OR
             INTERESTS .......................................................................................................21
         6.1.      Class Acceptance Requirement..............................................................................21
         6.2.      Tabulation of Votes on a Non-Consolidated Basis. ...............................................21




                                                                    i
                 Case 21-10831-CTG                    Doc 109             Filed 06/14/21            Page 3 of 130




         6.3.      Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code or
                   “Cramdown.” .........................................................................................................21
         6.4.      Confirmation of All Cases. ....................................................................................22

ARTICLE VII. MEANS FOR IMPLEMENTATION...................................................................22
         7.1.      Non-Substantive Consolidation. ............................................................................22
         7.2.      Continued Corporate Existence, Vesting of Assets in the Reorganized
                   Debtors, and Assumption of the Indemnification Agreements. .............................22
         7.3.      Compromise of Controversies. ..............................................................................23
         7.4.      Sources of Cash for Plan Distribution. ..................................................................23
         7.5.      Restructuring Expenses. .........................................................................................23
         7.6.      Corporate Action. ...................................................................................................24
         7.7.      Exit Facility. ...........................................................................................................25
         7.8.      Authorization and Issuance of New HIT Common Equity Interests. ....................25
         7.9.      Exemption from Registration.................................................................................25
         7.10.     Cancellation of Existing Securities and Agreements. ............................................26
         7.11.     Officers and Board of Directors. ............................................................................27
         7.12.     Restructuring Transactions. ...................................................................................27
         7.13.     Employee Matters. .................................................................................................28
         7.14.     Release of Avoidance Actions. ..............................................................................29
         7.15.     Closing of Chapter 11 Cases. .................................................................................29
         7.16.     Notice of Effective Date. .......................................................................................29
         7.17.     Corporate and Other Action. ..................................................................................29
         7.18.     Approval of Plan Documents. ................................................................................30

ARTICLE VIII. CVR DISTRIBUTIONS AND RELATED MATTERS .....................................30
         8.1.      CVR Payments. ......................................................................................................30
         8.2.      Maturity Date of CVRs. .........................................................................................31
         8.3.      Securities Law Considerations. ..............................................................................31
         8.4.      Certain Covenants. .................................................................................................31
         8.5.      Reporting................................................................................................................31
         8.6.      Inconsistency Between Plan and CVR Agreement. ...............................................32

ARTICLE IX. DISTRIBUTIONS .................................................................................................32
         9.1.      Plan Distributions Generally. .................................................................................32
         9.2.      Distribution Record Date. ......................................................................................32

                                                                   -ii-
               Case 21-10831-CTG                    Doc 109             Filed 06/14/21            Page 4 of 130




       9.3.     Date of Plan Distributions. .....................................................................................32
       9.4.     Disbursing Agent. ..................................................................................................32
       9.5.     Rights and Powers of Disbursing Agent. ...............................................................33
       9.6.     Expenses of Disbursing Agent. ..............................................................................33
       9.7.     Delivery of Plan Distributions. ..............................................................................33
       9.8.     Proofs of Claim; Disputed Claims Process. ...........................................................33
       9.9.     Postpetition Interest. ..............................................................................................34
       9.10.    Unclaimed Property. ..............................................................................................34
       9.11.    Time Bar to Cash Payments. ..................................................................................34
       9.12.    Manner of Payment under Plan..............................................................................35
       9.13.    Satisfaction of Claims. ...........................................................................................35
       9.14.    Setoffs. ...................................................................................................................35
       9.15.    Withholding and Reporting Requirements. ...........................................................35

ARTICLE X. EXECUTORY CONTRACTS AND UNEXPIRED LEASES ...............................36
       10.1.    General Treatment; Assumption and Rejection of Executory Contracts or
                Unexpired Leases. ..................................................................................................36
       10.2.    Cure of Defaults for Assumed Executory Contracts and Unexpired Leases. ........37
       10.3.    Rejection of Executory Contracts or Unexpired Leases. .......................................38
       10.4.    Survival of the Debtors’ Indemnification Obligations and Guarantees. ................38
       10.5.    Severance Contracts and Programs. .......................................................................39
       10.6.    Insurance Policies. .................................................................................................39
       10.7.    Intellectual Property Licenses and Agreements. ....................................................39
       10.8.    Modifications, Amendments, Supplements, Restatements, or Other
                Agreements. ...........................................................................................................40
       10.9.    Reservation of Rights. ............................................................................................40

ARTICLE XI. CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN ............40
       11.1.    Conditions Precedent to Effective Date. ................................................................40
       11.2.    Waiver of Conditions Precedent. ...........................................................................41
       11.3.    Effect of Failure of a Condition. ............................................................................42

ARTICLE XII. EFFECT OF CONFIRMATION OF PLAN ........................................................42
       12.1.    Vesting of Assets. ..................................................................................................42
       12.2.    Binding Effect. .......................................................................................................42
       12.3.    Deemed Consent to Change of Control of Debtors. ..............................................43

                                                                -iii-
                Case 21-10831-CTG                     Doc 109             Filed 06/14/21            Page 5 of 130




        12.4.      Discharge of Claims and Termination of Interests. ...............................................43
        12.5.      Term of Injunctions or Stays..................................................................................43
        12.6.      Injunction. ..............................................................................................................43
        12.7.      Releases..................................................................................................................44
        12.8.      Ipso Facto and Similar Provisions Ineffective. ......................................................49
        12.9.      No Successor Liability. ..........................................................................................50

ARTICLE XIII. RETENTION OF JURISDICTION ....................................................................50
        13.1.      Retention of Jurisdiction ........................................................................................50
        13.2.      Courts of Competent Jurisdiction ..........................................................................52

ARTICLE XIV. MISCELLANEOUS PROVISIONS...................................................................52
        14.1.      Payment of Statutory Fees. ....................................................................................52
        14.2.      Substantial Consummation of the Plan. .................................................................53
        14.3.      Expedited Determination of Taxes. .......................................................................53
        14.4.      Exemption from Certain Transfer Taxes. ..............................................................53
        14.5.      Amendments. .........................................................................................................53
        14.6.      Effectuating Documents and Further Transactions................................................54
        14.7.      Revocation or Withdrawal of Plan. ........................................................................54
        14.8.      Severability of Plan Provisions. .............................................................................55
        14.9.      Governing Law. .....................................................................................................55
        14.10. Time. ......................................................................................................................55
        14.11. Dates of Actions to Implement the Plan. ...............................................................55
        14.12. Immediate Binding Effect. .....................................................................................55
        14.13. Deemed Acts. .........................................................................................................56
        14.14. Successor and Assigns. ..........................................................................................56
        14.15. Entire Agreement. ..................................................................................................56
        14.16. Exhibits to Plan. .....................................................................................................56
        14.17. Reservation of Rights. ............................................................................................56
        14.18. Plan Supplement. ...................................................................................................56
        14.19. Waiver or Estoppel. ...............................................................................................57
        14.20. Notices ...................................................................................................................57

ARTICLE XV. CONCLUSION AND RECOMMENDATION ...................................................59




                                                                   -iv-
              Case 21-10831-CTG               Doc 109        Filed 06/14/21        Page 6 of 130




                                             INTRODUCTION2

               Hospitality Investors Trust, Inc., a Maryland corporation, and Hospitality Investors
Trust Operating Partnership, L.P., a Delaware limited partnership, hereby propose the following
chapter 11 plan under section 1121(c) of the Bankruptcy Code for the resolution of the outstanding
claims against, and equity interests in, the Debtors.

               After extensive deliberation, the Debtors determined in their business judgment to
commence pre-packaged chapter 11 proceedings pursuant to a restructuring support agreement
with the Plan Sponsor that allows the Debtors to rationalize their capital structure and provide a
sustainable path forward for the Debtors’ business.

                The Plan reflects the agreement reached among the Debtors and the Plan Sponsor,
as set forth in the Restructuring Support Agreement (attached to the Disclosure Statement), to
reorganize via a consensual transaction that will provide for the Debtors’ emergence from these
chapter 11 proceedings under new ownership by the Plan Sponsor. The Debtors believe that the
financial restructuring and the other transactions reflected in the Plan will strengthen the
Reorganized Debtors’ balance sheet and put them in position to maximize value for all
stakeholders.

                The Debtors are the proponents of the Plan within the meaning of section 1129 of
the Bankruptcy Code.           Reference is made to the Disclosure Statement (distributed
contemporaneously herewith) for a discussion of the Debtors’ history, businesses, properties,
projections, the events leading up to solicitation of the Plan, and for a summary and analysis of the
Plan and the treatment provided for herein. The Debtors urge all holders of Existing Preferred
Equity Interests entitled to vote on the Plan to review the Disclosure Statement and the Plan in full
before voting to accept or reject the Plan. There also are other agreements and documents that will
be filed with the Bankruptcy Court after commencement of the Chapter 11 Cases that are
referenced in the Plan and the Plan Supplement as exhibits. All such exhibits will be incorporated
into and are a part of the Plan as if set forth in full herein. Subject to certain restrictions set forth
in the Plan, and the requirements set forth in section 1127 of the Bankruptcy Code, Bankruptcy
Rule 3019, and Sections 14.5 and 14.7 of the Plan, the Debtors reserve the right to amend,
supplement, amend and restate, modify, revoke, or withdraw the Plan prior to the Effective Date.

                 The Chapter 11 Cases will be consolidated for procedural purposes only and the
Debtors will request that they be jointly administered pursuant to an order of the Bankruptcy Court.
The Plan constitutes a separate plan of reorganization for each of the Debtors and, notwithstanding
anything herein, the Plan may be confirmed and consummated as to each Debtor separate from,
and independent of, confirmation and consummation of the Plan as to any other Debtor. If the
Plan cannot be confirmed as to one or both of the Debtors, then the Debtors, with the consent of
the Plan Sponsor, (a) may revoke the Plan as to all of the Debtors or (b) may revoke the Plan as to
one of the Debtors (and any such Debtor’s Chapter 11 Case may be converted, continued, or
dismissed) and confirm the Plan as to the remaining Debtor to the extent required without the need
for re-solicitation as to any holder of a Claim against or Interest in the Debtors for which the Plan

2
        All capitalized terms used but not defined herein have the meanings set forth in Article I.



                                                         1
             Case 21-10831-CTG           Doc 109       Filed 06/14/21    Page 7 of 130




is not so revoked. The Debtors also reserve the right to seek confirmation of the Plan pursuant to
the “cram down” provisions contained in section 1129(b) of the Bankruptcy Code with respect to
any non-accepting Class.

                                      ARTICLE I.
                           DEFINITIONS AND INTERPRETATION

               A.      Definitions.

               The following terms shall have the meanings set forth below (such meanings to be
equally applicable to both the singular and plural):

1.1     “Administrative Expense Claim” means any right to payment constituting a cost or
expense of administration of the Chapter 11 Cases of the kind specified in section 503(b) of the
Bankruptcy Code and entitled to priority pursuant to sections 328, 330, 363, 364(c)(1), 365,
503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code (other than a DIP Claim,
Professional Fee Claim, or a claim for fees arising under 28 U.S.C. § 1930) incurred during the
period from the Petition Date to the Effective Date, including: (a) any actual and necessary costs
and expenses of preserving the Estates, any actual and necessary costs and expenses of operating
the Debtors’ business, and any indebtedness or obligations incurred or assumed by the Debtors
during the Chapter 11 Cases; and (b) any payment to be made under this Plan to cure a default
under an assumed, or assumed and assigned, Executory Contract or Unexpired Lease.

1.2     “Allowed” means, with respect to a Claim or Interest under this Plan, a Claim or Interest
that is an Allowed Claim, Allowed Interest, Allowed _______ Claim, or Allowed _______
Interest.

1.3      “Allowed Claim”, “Allowed Interest”, “Allowed _______ Claim” (with respect to a
specific type of Claim), or “Allowed _______ Interest” (with respect to a specific type of Interest)
means, with respect to a Claim or Interest under this Plan: (a) any Claim or Interest (or a portion
thereof) as to which no action to dispute, disallow, deny, equitably subordinate, or otherwise limit
recovery with respect thereto, or alter the priority thereof (including a claim objection), has been
timely commenced within the applicable period of limitation fixed by this Plan or applicable law,
or, if an action to dispute, disallow, deny, equitably subordinate, or otherwise limit recovery with
respect thereto, or alter priority thereof, has been timely commenced, to the extent such Claim or
Interest has been allowed (whether in whole or in part) by a Final Order of a court of competent
jurisdiction with respect to the subject matter; or (b) any Claim or Interest or portion thereof that
is allowed (i) in any contract, instrument, or other agreement entered into in connection with the
Plan, (ii) pursuant to the terms of the Plan, (iii) by Final Order of the Bankruptcy Court, or (iv) with
respect to an Administrative Expense Claim only (x) that was incurred by the Debtors in the
ordinary course of business during the Chapter 11 Cases to the extent due and owing without
defense, offset, recoupment, or counterclaim of any kind, and (y) that is not otherwise Disputed.
For the avoidance of doubt, except as specified under Section 10.3 herein with respect to rejection
damage Claims, no holders of Claims or Interests are required to file a Proof of Claim or proof of
Interest (or move the Bankruptcy Court for allowance) to be an Allowed Claim or Allowed Interest,
as applicable, under the Plan.




                                                   2
            Case 21-10831-CTG          Doc 109       Filed 06/14/21    Page 8 of 130




1.4     “Amended Constituent Documents” means, on or after the Effective Date, collectively,
the amended and restated by-laws, Limited Partnership Agreement, or similar governing
documents and the amended and restated certificates of incorporation, certificate of limited
partnership, or other formation documents of the Debtors, each in form and substance reasonably
acceptable to the Debtors and the Plan Sponsor. Forms of the Amended Constituent Documents
shall be filed as part of the Plan Supplement.

1.5     “Avoidance Actions” means any and all avoidance, recovery, subordination or other
claims, actions or remedies that may be brought by or on behalf of the Debtors or their Estates or
other authorized parties in interest under the Bankruptcy Code or applicable non-bankruptcy law,
including actions or remedies under sections 502, 510, 542, 544, 545, and 547 through and
including 553 of the Bankruptcy Code.

1.6     “Ballot” means the form distributed prior to the Petition Date to holders of Impaired
Interests entitled to vote on the Plan to indicate their acceptance or rejection of the Plan and
approved by the Bankruptcy Court pursuant to the Confirmation Order.

1.7     “Bankruptcy Code” means title 11 of the United States Code, as amended from time to
time, as applicable to the Chapter 11 Cases.

1.8    “Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware, or any other court exercising competent jurisdiction over the Chapter 11 Cases or any
proceeding therein.

1.9     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as promulgated
by the Supreme Court of the United States under section 2075 of title 28 of the United States Code,
as amended from time to time, as applicable to the Chapter 11 Cases, and any local rules of the
Bankruptcy Court.

1.10   “Brookfield Investor” means, collectively, Brookfield Strategic Real Estate Partners II
Hospitality REIT II LLC and its successors and permitted assigns.

1.11   “Business Day” means any day other than a Saturday, Sunday, or a “legal holiday,” as
defined in Bankruptcy Rule 9006(a).

1.12   “Cash” means the legal currency of the United States and equivalents thereof.

1.13    “Causes of Action” means any claims, interests, damages, remedies, causes of action,
demands, rights, actions, suits, obligations, liabilities, accounts, defenses, offsets, powers,
privileges, licenses, liens, indemnities, guaranties, and franchises of any kind or character
whatsoever, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising,
contingent or non-contingent, liquidated or unliquidated, secured or unsecured, assertable, directly
or derivatively, matured or unmatured, suspected or unsuspected, in contract, tort, law, equity, or
otherwise. Causes of Action also include: (i) all rights of setoff, counterclaim, or recoupment and
claims under contracts or for breaches of duties imposed by law; (ii) the right to object to or
otherwise contest Claims or Interests; (iii) claims pursuant to sections 362, 510, 542, 543, 544
through 550, or 553 of the Bankruptcy Code; and (iv) such claims and defenses as fraud, mistake,
duress, and usury, and any other defenses set forth in section 558 of the Bankruptcy Code.


                                                 3
            Case 21-10831-CTG          Doc 109       Filed 06/14/21    Page 9 of 130




1.14  “Chapter 11 Cases” means the jointly administered cases under chapter 11 of the
Bankruptcy Code commenced by the Debtors on the Petition Date in the Bankruptcy Court.

1.15   “Claim” means any “claim” as defined in section 101(5) of the Bankruptcy Code against
the Debtors or property of the Debtors, including any Claim arising after the Petition Date.

1.16    “Claims and Noticing Agent” means Epiq Corporate Restructuring, LLC or any other
entity approved by the Bankruptcy Court to act as the Debtors’ claims and noticing agent pursuant
to 28 U.S.C. § 156(c).

1.17   “Class” means each category of Claims or Interests established under Article IV of the
Plan pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code.

1.18    “Collateral” means any property or interest in property of the Estates subject to a Lien to
secure the payment or performance of a Claim, which Lien has not been avoided or is not subject
to avoidance under the Bankruptcy Code or otherwise invalid under the Bankruptcy Code or
applicable state law.

1.19   “Combined Hearing” means a hearing to be held by the Bankruptcy Court to consider
approval of the Disclosure Statement and confirmation of this Plan, as such hearing may be
adjourned or continued from time to time.

1.20   “Company” means the Debtors and their non-Debtor affiliates.

1.21    “Confirmation Date” means the date on which the Court enters the Confirmation Order
on the docket of the Chapter 11 Cases.

1.22   “Confirmation Order” means the order of the Bankruptcy Court approving the Disclosure
Statement pursuant to section 1125 of the Bankruptcy Code and confirming this Plan pursuant to
section 1129 of the Bankruptcy Code, which order shall be in form and substance reasonably
acceptable to the Debtors and the Plan Sponsor.

1.23   “Cure Claim” means a Claim (unless waived or modified by the applicable counterparty)
based upon a Debtor’s default under an Executory Contract or an Unexpired Lease assumed by
such Debtor under section 365 of the Bankruptcy Code, other than a default that is not required to
be cured pursuant to section 365(b)(2) of the Bankruptcy Code.

1.24   “CVR” or “CVRs” means the contingent value rights of holders of Existing HIT Common
Equity Interests, to receive contingent Cash payments pursuant to this Plan and the CVR
Agreement.

1.25 “CVR Agent” means Computershare Inc., and its subsidiary Computershare Trust
Company, N.A., as agent with respect to the CVRs, and its successors and assigns (if any).

1.26   “CVR Agreement” means that certain Contingent Value Rights Agreement, to be entered
into by and between HIT and the CVR Agent as of the Effective Date, substantially in the form
attached hereto as Exhibit A, the terms of which are fully incorporated herein, and shall be in form
and substance reasonably acceptable to the Debtors and the Brookfield Investor.


                                                 4
            Case 21-10831-CTG          Doc 109       Filed 06/14/21    Page 10 of 130




1.27   “CVR Asset Pool” shall have the meaning ascribed thereto in the CVR Agreement.

1.28   “D&O Liability Insurance Policies” means all insurance policies for directors’,
managers’, and officers’ liability (including employment practices liability and fiduciary liability)
maintained by the Debtors prior to the Effective Date, including as such policies may extend to
employees, including any such policies that are “run-off” or “tail” policies.

1.29   “Debtors” means, individually or collectively, as the context requires, HIT and HITOP.

1.30   “DIP Agent” means Trimont Real Estate Advisors, LLC, solely in its capacity as
administrative agent and collateral agent under the DIP Credit Agreement, and its successors and
assigns.

1.31    “DIP Claims” means all Claims against any Debtor on account of, arising under or relating
to the DIP Obligations.

1.32   “DIP Credit Agreement” means that certain debtor-in-possession credit agreement,
substantially in the form of Exhibit A to the proposed Interim DIP Order and Exhibit A to the
Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A)
Obtain Postpetition Secured Financing, (B) Use Cash Collateral, and (C) Grant Liens and
Superpriority Administrative Expenses Claims; (II) Modifying the Automatic Stay; (III) Scheduling
a Final Hearing; and (IV) Granting Related Relief, by and among the Debtors, the DIP Lender,
and the DIP Agent, (as it may be amended, modified, or supplemented from time to time on the
terms and conditions set forth therein), in the aggregate amount of $65 million, and in form and
substance acceptable to the Debtors and to the DIP Lender, in its sole discretion.

1.33    “DIP Facility” means the senior secured, super-priority debtor-in-possession loan facility
made available to the Debtors pursuant to the DIP Credit Agreement and the Interim DIP Order
and/or Final DIP Order.

1.34    “DIP Facility Undrawn Amount” means an amount equal to (a) $65 million minus (b) the
total principal amount of commitments funded by the DIP Lenders to the Debtors under the DIP
Credit Agreement prior to the Effective Date.

1.35 “DIP Financing Invested Capital Amount” shall have the meaning ascribed thereto in the
CVR Agreement.

1.36   “DIP Lender” means the Initial DIP Lender and any party that becomes a “Lender” (as
defined in the DIP Credit Agreement), in each case, for so long as such party holds loans or
commitments under the DIP Credit Agreement.

1.37    “DIP Loan Documents” means the “Loan Documents” as defined in the DIP Credit
Agreement, each in form and substance acceptable to the Debtors and to the DIP Lender, in its
sole discretion.

1.38  “DIP Obligations” means the “Obligations” as such term is defined in the DIP Credit
Agreement.



                                                 5
            Case 21-10831-CTG          Doc 109       Filed 06/14/21    Page 11 of 130




1.39   “Disallowed” means any Claim, or any portion thereof, that has been disallowed by Final
Order, pursuant to a provision in this Plan or the Confirmation Order, or pursuant to a settlement
between the Debtors, with the consent of the Plan Sponsor, or Reorganized Debtor, as applicable.

1.40  “Disbursing Agent” means, as applicable, Reorganized HIT or the entity designated by
Reorganized HIT to distribute the Plan Consideration.

1.41    “Disclosure Statement” means the disclosure statement that relates to this Plan, including
all exhibits and schedules annexed thereto or referred to therein (in each case, as it or they may be
amended, modified, or supplemented from time to time), in form and substance reasonably
acceptable to the Debtors and the Plan Sponsor.

1.42     “Disputed” means, with respect to a Claim or Interest, that portion (including, when
appropriate, the whole) of such Claim or Interest that: (a) (i) has not been scheduled by the Debtors
in their Schedules, if filed with the Bankruptcy Court, or has been scheduled in a lesser amount or
different priority than the amount or priority asserted by the holder of such Claim or Interest, or
(ii) has been scheduled as contingent, unliquidated or disputed and for which no Proof of Claim
has been timely filed; (b) is the subject of an objection or request for estimation filed in the
Bankruptcy Court which has not been withdrawn or overruled by a Final Order; and/or (c) is
otherwise disputed by the Debtors in accordance with applicable law or contract, which dispute
has not been withdrawn, resolved or overruled by Final Order.

1.43    “Effective Date” means the date specified by the Debtors in a notice filed with the
Bankruptcy Court as the date on which the Plan shall take effect, which date shall be the first
Business Day on which all of the conditions set forth in Section 11.1 of this Plan have been
satisfied or waived in accordance with the terms hereof and no stay of the Confirmation Order is
in effect.

1.44  “Employee Arrangements” means any employee compensation plans, benefit plans,
employment agreements, offer letters, or award letters to which any Debtor is a party.

1.45   “Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy Code.

1.46  “Equity Security” means an “equity security” as defined in section 101(16) of the
Bankruptcy Code.

1.47  “Estate” means each estate created in the Chapter 11 Cases pursuant to section 541 of the
Bankruptcy Code.

1.48   “Exchange Act” means the Exchange Act of 1934, as amended.

1.49   “Exculpated Parties” means collectively and solely in their capacity as such, (a) the
Debtors and (b) each such Debtor’s predecessors, successors and assigns, directors and officers
(and any professionals for such directors and officers, in their capacity as such), managers,
members, agents, financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, and all other retained Professional Persons (in each case solely to the extent
serving in such capacity as of the Petition Date).



                                                 6
            Case 21-10831-CTG           Doc 109       Filed 06/14/21    Page 12 of 130




1.50    “Executory Contract” means a contract or lease to which one or more of the Debtors is a
party that is subject to assumption or rejection under section 365 or 1123 of the Bankruptcy Code.

1.51   “Existing HIT Common Equity Interests” means all existing Interests (other than
Intercompany Interests and Existing Preferred Equity Interests) in HIT that are outstanding
immediately prior to the Effective Date.

1.52    “Existing HIT Preferred Interests” means the sole issued and outstanding redeemable
preferred share in HIT, held by the Plan Sponsor.

1.53   “Existing HITOP Preferred Interests” means the Class C preferred units of limited
partnership interests in HITOP issued in accordance with the Limited Partnership Agreement and
pursuant to that certain Securities Purchase, Voting, and Standstill Agreement dated January 12,
2017, by and between the Debtors and the Plan Sponsor.

1.54   “Existing Preferred Equity Interests” means the Existing HIT Preferred Interests and the
Existing HITOP Preferred Interests, collectively.

1.55    “Exit Facility” means the secured exit loan facility provided under the Exit Facility
Agreement as of the Effective Date, which shall be (i) used for general corporate purposes,
including, without limitation, the payment of deferred franchise fees and loan modification fees
and (ii) in form and substance acceptable to the Debtors and to the Plan Sponsor, in its sole
discretion.

1.56    “Exit Facility Agent” means the administrative agent, solely in its capacity as such, under
the Exit Facility Agreement and any of its successors or assigns.

1.57     “Exit Facility Agreement” means, on and after the Effective Date, that certain credit and
guaranty agreement, to be dated on or about the Effective Date, by and among the Reorganized
Debtors, the Exit Facility Agent, and the Exit Facility Lender, including any and all documents
and instruments executed in connection therewith (in each case, as it may be amended, modified
or supplemented from time to time on the terms and conditions set forth therein). The Exit Facility
Agreement shall (A) (i) provide for a maximum drawn principal amount of (a) $25 million plus
(b) the DIP Facility Undrawn Amount, (ii) bear interest at 15.00 percent per annum payable in
cash or in kind, (iii) mature on the date that is three years from the Effective Date and (B) be (x) in
form and substance acceptable to the Debtors and to the Exit Facility Lender, in its sole discretion,
(y) in form and substance consistent with the DIP Credit Agreement, except as otherwise provided
in this Section 1.57, and (z) filed as part of the Plan Supplement.

1.58   “Exit Facility Lender” means an affiliate of the Plan Sponsor in its capacity as the lender
under the Exit Facility Agreement, and its respective successors and permitted assigns.

1.59   “Fee Escrow Account” means an account, either interest-bearing or non-interest bearing,
in an amount equal to the total estimated amount (subject to the DIP Budget (as defined in the
Interim DIP Order and Final DIP Order)) of unpaid Professional Fee Claims and funded by the
Debtors on the Effective Date.




                                                  7
            Case 21-10831-CTG           Doc 109       Filed 06/14/21    Page 13 of 130




1.60   “Final DIP Order” means the Final Order of the Bankruptcy Court authorizing and
approving, inter alia, the Debtors’ entry into the DIP Credit Agreement, in form and substance
acceptable to the Debtors and to the Plan Sponsor, its sole discretion.

1.61    “Final Order” means an order, ruling or judgment of the Bankruptcy Court or in the
applicable court of competent jurisdiction that has been entered on the docket in the Chapter 11
Cases, which has not been reversed, vacated, or stayed and as to which (i) the time to appeal,
petition for certiorari, or move for a new trial, reargument, or rehearing has expired and as to which
no appeal, petition for certiorari, or other proceeding for a new trial, reargument, or rehearing shall
then be pending or (ii) if an appeal, writ of certiorari, new trial, reargument, or rehearing thereof
has been sought, such order or judgment of the Bankruptcy Court shall have been affirmed by the
highest court to which such order was appealed, or certiorari shall have been denied, or a new trial,
reargument, or rehearing shall have been denied or resulted in no modification of such order, and
the time to take any further appeal, petition for certiorari, or move for a new trial, reargument, or
rehearing shall have expired; provided, that no order or judgment shall fail to be a Final Order
solely because of the possibility that a motion under Rule 60 of the Federal Rules of Civil
Procedure has been or may be filed with respect to such order or judgment; provided, further, that
no order or judgment shall fail to be a Final Order solely because of the susceptibility of a Claim
to a challenge under section 502(j) of the Bankruptcy Code.

1.62   “General Unsecured Claim” means any Claim other than: (a) a Secured Claim; (b) a DIP
Claim; (c) an Unsecured Priority Claims; (d) an Administrative Expense Claim; (e) a Professional
Fee Claim; (f) a claim for fees arising under 28 U.S.C. § 1930; and (g) an Intercompany Claim.

1.63  “Governmental Unit” means a “governmental unit” as defined in section 101(27) of the
Bankruptcy Code.

1.64   “HIT” means Hospitality Investors Trust, Inc., a Maryland corporation.

1.65    “HITOP” means Hospitality Investors Trust Operating Partnership, L.P., a Delaware
limited partnership.

1.66   “Impaired” means, when used in reference to a Class, any Class that is impaired within
the meaning of section 1124 of the Bankruptcy Code.

1.67   “Incentive Equity Awards” means awards of, or in respect of, Existing HIT Common
Equity Interests under the Incentive Equity Plan.

1.68    “Incentive Equity Plan” means the Amended and Restated Employee and Director
Incentive Restricted Share Plan of Hospitality Investors Trust, Inc., as in effect from time to time.

1.69    “Indemnification Agreements” means those certain prepetition agreements of the Debtors
to indemnify and hold harmless the managers, directors, officers, or employees of the Debtors who
served in such capacity, which agreements are to be assumed according to the provisions of this
Plan, including, without limitation, that certain: (i) Indemnification Agreement, dated as of
December 31, 2014, by and between HIT (f/k/a American Realty Capital Hospitality Trust, Inc.),
and the Indemnitee (as defined therein) parties thereto; (ii) Indemnification Agreement, dated as of
March 31, 2017, by and between HIT and Lowell G. Baron; (iii) Indemnification Agreement, dated


                                                  8
            Case 21-10831-CTG          Doc 109       Filed 06/14/21    Page 14 of 130




as of March 31, 2017, by and between HIT and Edward A. Glickman; (iv) Indemnification
Agreement, dated as of March 31, 2017, by and between HIT and Edward T. Hoganson;
(v) Indemnification Agreement, dated as of March 31, 2017, by and between HIT and Paul C.
Hughes; (vi) Indemnification Agreement, dated as of March 31, 2017, by and between HIT and
Stephen P. Joyce; (vii) Indemnification Agreement, dated as of March 31, 2017, by and between
HIT and Jonathan P. Mehlman; (viii) Indemnification Agreement, dated as of March 31, 2017, by
and between HIT and Stanley R. Perla; (ix) Indemnification Agreement, dated as of March 31,
2017, by and between HIT and Abby M. Wenzel; (x) Indemnification Agreement, dated as of
March 31, 2017, by and between HIT and Bruce G. Wiles; and (xi) Indemnification Agreement,
dated as of May 8, 2019, by and between HIT and Bruce A. Riggins.

1.70    “Independent Director” is defined to be an “independent director” as defined under
Listing Rule 303A.02 of the New York Stock Exchange Listed Company Manual or any successor
provision.

1.71   “Initial DIP Lender” means Brookfield Strategic Real Estate Partners II Hospitality REIT
II LLC.

1.72   “Intercompany Claims” means the Claims against a Debtor held by another Debtor.

1.73   “Intercompany Interests” means Interests held by a Debtor.

1.74    “Interest” means the interest (whether legal, equitable, contractual, or otherwise) of any
holders of any class of Equity Securities of the Debtors, represented by shares of common or
preferred stock, limited partnership interests or other instruments evidencing an ownership interest
in the Debtors, whether or not certificated, transferable, voting or denominated “stock” or a similar
security, or any option, warrant or right, contractual or otherwise, to acquire any such interest,
including, for the avoidance of doubt, the (a) Existing HIT Common Equity Interests, (b) Incentive
Equity Awards, (c) Existing Preferred Equity Interests, and (d) any Claim that is determined to be
subordinated to the status of an Equity Security by Final Order of the Bankruptcy Court, whether
under general principles of equitable subordination, section 510(b) of the Bankruptcy Code, or
otherwise.

1.75   “Interim DIP Order” means the interim order(s) of the Bankruptcy Court authorizing and
approving, inter alia, the Debtors’ entry into the DIP Credit Agreement on an interim basis, in
form and substance acceptable to the Debtors and to the Plan Sponsor, in its sole discretion.

1.76   “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

1.77   “Limited Partnership Agreement” means that certain Amended and Restated Agreement
of Limited Partnership of HITOP, dated as of March 31, 2017 (as amended from time to time).

1.78   “Monetization Event” shall have the meaning ascribed thereto in the CVR Agreement.

1.79   “New Board” means the board of directors of Reorganized HIT, which shall initially be
comprised of at least four (4) members chosen by the Plan Sponsor, at least one of which shall be
an Independent Director.



                                                 9
            Case 21-10831-CTG         Doc 109      Filed 06/14/21     Page 15 of 130




1.80   “New HIT Common Equity Interests” means the new common equity interests to be
issued by Reorganized HIT under this Plan.

1.81  “New HITOP Interests” means the new equity interests, including units, to be issued by
Reorganized HITOP under this Plan.

1.82   “Non-Debtor Subsidiary” means any direct or indirect majority owned subsidiary of the
Debtors that is not a Debtor in the Chapter 11 Cases.

1.83    “Person” means any individual, corporation, partnership, association, indenture trustee,
limited liability company, cooperative, organization, joint stock company, joint venture, estate,
fund, trust, unincorporated organization, Governmental Unit or any political subdivision thereof,
or any other entity or organization of whatever nature.

1.84   “Petition Date” means May 19, 2021.

1.85    “Plan” means this chapter 11 plan proposed by the Debtors, including the Plan
Supplement, all applicable exhibits, supplements, appendices, and schedules hereto and to the Plan
Supplement, either in its present form or as the same may be altered, amended, or modified from
time to time in accordance with the provisions of the Bankruptcy Code, the Bankruptcy Rules, and
the terms hereof, and which shall be in form and substance reasonably acceptable to the Debtors
and the Plan Sponsor.

1.86    “Plan Consideration” means, with respect to any Class of Claims or Interests entitled to
distributions under this Plan, one or more of Cash, CVRs, New HIT Common Equity Interests, or
New HITOP Interests, as applicable.

1.87   “Plan Distribution” means the distribution of the Plan Consideration under the Plan.

1.88    “Plan Documents” means the applicable documents, other than this Plan, to be executed,
delivered, assumed, and/or performed in connection with the consummation of this Plan, including
the documents to be included in the Plan Supplement and any and all exhibits to this Plan and the
Disclosure Statement, each of which shall be in form and substance acceptable to the Debtors and
the Plan Sponsor.

1.89   “Plan Sponsor” means the Brookfield Investor.

1.90    “Plan Supplement” means the supplemental appendix to this Plan (as may be amended,
modified and/or supplemented) which the Debtors shall file by seven (7) calendar days prior to the
deadline for filing objections to this Plan (provided that the Debtors may amend, supplement, or
otherwise modify the Plan Supplement prior to the Combined Hearing and/or in accordance with
the Plan), which may contain, among other things, draft forms, signed copies, or summaries of
material terms, as the case may be, of the following: (a) Amended Constituent Documents; (b) the
Exit Facility Agreement; (c) the Schedule of Rejected Contracts and Leases; (d) the list of proposed
directors, officers, and/or managers of the other Reorganized Debtors, as applicable, including the
New Board; (e) the compensation arrangement for any insider of the Debtors who will be an officer
of the Reorganized Debtors; and (f) any additional documents filed with the Bankruptcy Court
before the Effective Date as additional Plan Documents and/or amendments to the Plan


                                                10
            Case 21-10831-CTG          Doc 109      Filed 06/14/21     Page 16 of 130




Supplement; provided, that unless consent rights are otherwise expressly set forth in this Plan, each
of the documents in the Plan Supplement (whether or not set forth above), including any alteration,
restatement, modification, or replacement thereto, shall be in form and substance reasonably
acceptable to the Debtors and Plan Sponsor or as otherwise required by the RSA.

1.91    “Priority Non-Tax Claim” means any Claim, other than an Administrative Expense Claim,
a Professional Fee Claim or a Priority Tax Claim, entitled to priority in payment as specified in
section 507(a) of the Bankruptcy Code.

1.92    “Priority Tax Claim” means any Claim of a Governmental Unit of the kind entitled to
priority in payment under sections 502(i) and 507(a)(8) of the Bankruptcy Code.

1.93   “Pro Rata Share” means, with respect to Allowed Claims or Interests, the proportion that
an Allowed Claim or Interest bears to the sum of all Allowed Claims or Interests within such Class.

1.94     “Professional Fee Claims” means an Administrative Expense Claim of a Professional
Person against the Debtors for compensation for services rendered or reimbursement of costs,
expenses or other charges and disbursements incurred during the period from the Petition Date up
to, and including, the Effective Date.

1.95    “Professional Persons” means all Persons retained by order of the Bankruptcy Court in
connection with the Chapter 11 Cases, pursuant to sections 327 or 328 of the Bankruptcy Code,
excluding any ordinary course professionals retained pursuant to an order of the Bankruptcy Court
or otherwise.

1.96   “Proof of Claim” means a proof of Claim filed against any of the Debtors in the Chapter
11 Cases.

1.97    “Released Parties” means (a) the Debtors, (b) the Non-Debtor Subsidiaries, (c) the
Reorganized Debtors, (d) the Plan Sponsor, (e) the DIP Lender, (f) the DIP Agent, and (g) for each
of the foregoing Entities in (a) through (f), each such Entity’s (and each such Entity’s current and
former affiliates’ and subsidiaries’) predecessors, successors and assigns, current and former
equity holders (regardless of whether such interests are held directly or indirectly), directors and
officers (and any professionals for such directors and officers, in their capacity as such), managers,
principals, stockholders, shareholders, members, employees, agents, advisory board members,
financial advisors, partners, attorneys, accountants, managed accounts or funds, management
companies, fund advisors, investment bankers, consultants, representatives, and other
professionals, each in their capacity as such; provided, however, that a holder of an Existing HIT
Common Equity Interest, in such capacity, shall not be a Released Party.

1.98    “Releasing Parties” means collectively and solely in their capacity as such, (a) each
Released Party, and (b) as to each of the foregoing Entities, each such Entity’s (and each such
Entity’s current and former affiliates’ and subsidiaries’) predecessors, successors and assigns,
current and former equity holders (regardless of whether such interests are held directly or
indirectly), directors and officers (and any professionals for such directors and officers, in their
capacity as such), managers, principals, stockholders, shareholders, members, employees, agents,
advisory board members, financial advisors, partners, attorneys, accountants, managed accounts
or funds, management companies, fund advisors, investment bankers, consultants, representatives,


                                                 11
            Case 21-10831-CTG           Doc 109     Filed 06/14/21      Page 17 of 130




and other professionals; provided that the current or former directors, officers, managers, and
employees of the Debtors shall not grant releases against the Debtors or Reorganized Debtors with
respect to the Indemnification Agreements and Employee Arrangements; provided further,
however, that a holder of an Existing HIT Common Equity Interest, in such capacity, shall not be
a Releasing Party; and provided further, however, that, for the avoidance of doubt, holders of
Claims in Classes 1, 2, and 3, in such capacity, shall not be a Releasing Party.

1.99    “Reorganized ______” means, as the context requires, HIT, HITOP, and the Debtors, on
and after the Effective Date, after giving effect to the transactions occurring on the Effective Date
in accordance with this Plan.

1.100  “Restructuring Expenses” shall refer to the expenses as described in Section 3(d) of the
Restructuring Support Agreement.

1.101  “Restructuring Support Agreement” or “RSA” means that certain Restructuring Support
Agreement, to be entered into by and among the Debtors and the Plan Sponsor (as may be amended,
supplemented, or otherwise modified from time to time in accordance with its terms), which
provides for, among other things, the implementation and execution of the Restructuring
Transactions (as defined in Section 7.12 of this Plan).

1.102   “Schedule of Rejected Contracts and Leases” means, if filed, a schedule of the contracts
and leases to be rejected by the Debtors pursuant to section 365 of the Bankruptcy Code and
Article X hereof. The Schedule of Rejected Contracts and Leases shall be filed as part of the Plan
Supplement and may be amended from time to time until the Effective Date, and shall be
reasonably acceptable to the Debtors and the Plan Sponsor.

1.103   “Schedules” means, if filed with the Bankruptcy Court, the Debtors’ schedules of assets
and liabilities and statements of financial affairs, as amended or supplemented from time to time.

1.104   “Secured Claim” means a Claim (a) that is secured by a valid, perfected, and enforceable
Lien on Collateral, to the extent of the value of the Claim holder’s interest in such Collateral as of
the Confirmation Date or (b) to the extent that the holder thereof has a valid right of setoff pursuant
to section 553 of the Bankruptcy Code.

1.105   “Securities Act” means the Securities Act of 1933, as amended.

1.106   “Securities Laws” means, collectively, the Exchange Act and Securities Act.

1.107  “Unexpired Lease” means a lease of nonresidential real property to which one or more of
the Debtors is a party that is subject to assumption or rejection under section 365 of the Bankruptcy
Code.

1.108   “Unimpaired” means any Claim or Interest in any Class that is not Impaired.

1.109   “Unsecured Priority Claims” means, collectively, the Priority Non-Tax Claims and the
Priority Tax Claims.

1.110   “U.S. Trustee” means the United States Trustee for Region 3.


                                                  12
            Case 21-10831-CTG          Doc 109     Filed 06/14/21      Page 18 of 130




1.111  “U.S. Trustee Fees” means fees arising under 28 U.S.C. § 1930(a)(6) and, to the extent
applicable, accrued interest thereon arising under 31 U.S.C. § 3717.

1.112   “Voting Class” means Class 5.

               B.      Interpretation; Application of Definitions and Rules of Construction.

                    1. General.

                Unless otherwise specified, all section, exhibit, article, or schedule references in
this Plan are references to the respective section, exhibit, article, or schedule of or to this Plan.
The words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import refer to
this Plan as a whole and not to any particular article, section, subsection, or clause contained
therein. Any term that is not otherwise defined herein, but that is used in the Bankruptcy Code or
the Bankruptcy Rules, shall have the meaning given to that term in the Bankruptcy Code or the
Bankruptcy Rules, as applicable. The rules of construction contained in section 102 of the
Bankruptcy Code shall apply to the construction of this Plan. The captions and headings in this
Plan are for convenience of reference only and shall not limit or otherwise affect the provisions
hereof. Any reference to an entity as a holder of a Claim or Interest includes that entity’s
successors and assigns. Any reference in the Plan to a contract, instrument, release, indenture, or
other agreement or document being in a particular form or on particular terms and conditions
means that such document shall be substantially in such form or substantially on such terms and
conditions. Any reference in the Plan to an existing document or exhibit filed or to be filed means
such document or exhibit as it may have been or may be amended, modified, or supplemented. In
the appropriate context, each term, whether stated in the singular or the plural, shall include both
the singular and the plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, feminine, and the neuter gender. “$” or “dollars” means Dollars in lawful
currency of the United States of America.

                    2. Rule of “Contra Proferentum” Not Applicable.

               This Plan is the product of extensive negotiations between and among, inter alia,
the Debtors the Plan Sponsor and certain other creditors and constituencies. Each of the foregoing
was represented by independent counsel of their choice who either (i) participated in the
formulation and documentation of or (ii) was afforded the opportunity to review and provide
comments on, the Plan, the Disclosure Statement, and the documents ancillary thereto.
Accordingly, unless explicitly stated otherwise, the general rule of contract construction known as
“contra proferentum” shall not apply to the construction or interpretation of any provision of this
Plan, the Disclosure Statement, or any exhibit, schedule, contract, instrument, release, or other
document generated in connection therewith as concerns such parties identified above.

               C.      RSA; Consent Rights Required.

        Notwithstanding anything herein to the contrary, so long as the RSA has not been
terminated in accordance with its terms, any and all consents and approval rights of the respective
parties as set forth in the RSA with respect to (i) the form and substance of this Plan, (ii) the
documents to be filed as part of the Plan Supplement, (iii) the other Plan Documents, (iv) any other
orders or documents referenced herein or otherwise to be executed in connection with the


                                                 13
            Case 21-10831-CTG          Doc 109     Filed 06/14/21      Page 19 of 130




transactions contemplated hereunder, and/or (v) any other Definitive Documents (as defined in the
RSA), including, in each case, any amendments, restatements, supplements, or other modifications
thereto, and any consents, waivers, or other deviations under or from any such documents, shall
be expressly incorporated herein by this reference and fully enforceable as if stated in full herein;
provided, however (as stated above) the terms of the Confirmation Order and then the Plan control
if there is any inconsistency or ambiguity.

               D.      Appendices and Plan Documents.

               All Plan Documents and appendices to the Plan are incorporated into the Plan by
reference and are a part of the Plan as if set forth in full herein. The documents contained in the
exhibits and Plan Supplement shall be approved by the Bankruptcy Court pursuant to the
Confirmation Order. Holders of Claims and Interests and any other party in interest may review
the Plan Documents by accessing the Claims and Noticing Agent’s website at
http://dm.epiq11.com/HospitalityInvestorsTrust or emailing HITREITinfo@epiqglobal.com.

                                          ARTICLE II.

              CERTAIN INTER-CREDITOR AND INTER-DEBTOR ISSUES

            2.1.       Settlement of Certain Inter-Creditor Issues.

                Pursuant to section 1129 of the Bankruptcy Code, and in consideration for the
distributions and other benefits provided under the Plan, the treatment of Claims and Interests
under this Plan represents, among other things, the settlement and compromise of certain potential
inter-creditor claims and disputes.

            2.2.       Intercompany Claims and Intercompany Interests.

               (a)     Intercompany Claims.

                Notwithstanding anything to the contrary herein, on the Effective Date, any and all
Intercompany Claims shall be reinstated and otherwise survive the Debtors’ restructuring by virtue
of such Intercompany Claims being left Unimpaired. To the extent any such Intercompany Claim
is reinstated, or otherwise adjusted (including by contribution, distribution in exchange for new
debt or equity, or otherwise), paid, or continued as of the Effective Date, any such transaction may
be effected on or after the Effective Date without any further action by the Bankruptcy Court, act
or action under applicable law, regulation, order or rule or the vote, consent, authorization or
approval of any Person.

               (b)     Intercompany Interests.

               Notwithstanding anything to the contrary herein, on or after the Effective Date, any
and all Intercompany Interests shall be reinstated.

                                          ARTICLE III.




                                                 14
            Case 21-10831-CTG           Doc 109      Filed 06/14/21      Page 20 of 130




                 DIP CLAIMS, ADMINISTRATIVE EXPENSE CLAIMS,
                PROFESSIONAL FEE CLAIMS, AND U.S. TRUSTEE FEES

                All Claims and Interests, except DIP Claims, Administrative Expense Claims,
Professional Fee Claims, and U.S. Trustee Fees, are placed in the Classes set forth in Article IV
below. In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Expense
Claims (including DIP Claims), Professional Fee Claims, and U.S. Trustee Fees have not been
classified, and the holders thereof are not entitled to vote on this Plan. A Claim or Interest is placed
in a particular Class only to the extent that such Claim or Interest falls within the description of
that Class and is classified in other Classes to the extent that any portion of the Claim or Interest
falls within the description of such other Classes.

               A Claim or Interest is placed in a particular Class for all purposes, including voting,
confirmation, and distribution under this Plan and under sections 1122 and 1123(a)(1) of the
Bankruptcy Code. However, a Claim or Interest is placed in a particular Class for the purpose of
receiving Plan Distributions only to the extent that such Claim or Interest is an Allowed Claim or
an Allowed Interest and has not been paid, released or otherwise settled prior to the Effective Date.

             3.1.      DIP Claims.

               The DIP Claims shall be Allowed in the full amount due and owing under the DIP
Credit Agreement and the other DIP Loan Documents. Pursuant to the Restructuring Support
Agreement, the DIP Lender has agreed to convert its DIP Claims into its Pro Rata Share, together
with the holders of Existing Preferred Equity Interests, of 100% of the New HIT Common Equity
Interests.

                 Upon the distribution of Plan Consideration to the holder of the DIP Claims, all
Liens and security interests granted to the DIP Agent to secure the DIP Claims shall be deemed
cancelled and shall be of no further force and effect, and the Allowed DIP Claims shall be deemed
to be fully satisfied, settled, released, and discharged.

             3.2.      Administrative Expense Claims.

                 Except with respect to Allowed Administrative Expense Claims that are
Professional Fee Claims, to the extent that a holder of an Allowed Administrative Expense Claim
(including a claim arising under section 503(b)(9) of the Bankruptcy Code that has not been paid
pursuant to a motion filed in accordance with the Bankruptcy Code), together with the Debtors
and the Plan Sponsor, agrees to a less favorable treatment, each holder of an Allowed
Administrative Expense Claim shall be paid in full in Cash on the later of (a) the Effective Date
or (b) the date such Allowed Administrative Expense Claim becomes due and payable in
accordance with its terms (or as soon thereafter as is practicable); provided, however, that Allowed
Administrative Expense Claims that arise in the ordinary course of the Debtors’ business,
including administrative claims arising from or with respect to the sale of goods or services on or
after the Petition Date and the Debtors’ Executory Contracts and Unexpired Leases, shall be paid
in the ordinary course of business in accordance with the terms and subject to the conditions of
any agreements governing, instruments evidencing, or other documents relating to, such



                                                  15
            Case 21-10831-CTG         Doc 109     Filed 06/14/21     Page 21 of 130




transactions, without further action by the holders of such Administrative Expense Claims or
further approval by the Bankruptcy Court.

            3.3.      Professional Fee Claims.

               Except to the extent that the applicable holder of an Allowed Professional Fee
Claim agrees to a less favorable treatment, together with the Debtors and the Plan Sponsor, each
holder of a Professional Fee Claim shall be paid in full in Cash pursuant to this Section 3.3.

               (a)    Fee Applications

                All Entities seeking an award by the Bankruptcy Court of Professional Fee Claims
shall file and serve on counsel for the Reorganized Debtors, the U.S. Trustee, counsel for the DIP
Lender, and such other Entities who are designated by the Bankruptcy Rules, the Confirmation
Order, or other order of the Court, on or before the date that is forty-five (45) days after the
Effective Date, their respective final applications for allowance of compensation for services
rendered and reimbursement of expenses incurred from the Petition Date through the Effective
Date. Objections to any Professional Fee Claims must be filed and served on counsel for the
Reorganized Debtors, counsel for the DIP Lender, and the requesting party no later than twenty-
one (21) calendar days after the filing of the final applications for compensation or reimbursement
(unless otherwise agreed by the party requesting compensation of a Professional Fee Claim).

               (b)    Post-Effective Date Fees

               Upon the Effective Date, any requirement that Professional Persons comply with
sections 327 through 331 of the Bankruptcy Code in seeking retention or compensation for services
rendered after such date shall terminate, and the Debtors may employ and pay all Professional
Persons without any further notice to, action by or order or approval of the Bankruptcy Court or
any other party.

               (c)    Fee Escrow Account

                On or after the Effective Date, the Debtors shall establish and fund the Fee Escrow
Account. The Debtors shall fund the Fee Escrow Account with Cash equal to the Debtors’ good
faith estimate of the Allowed Professional Fee Claims (subject to the DIP Budget (as defined in
the Interim DIP Order and Final DIP Order)). Funds held in the Fee Escrow Account shall not be
considered property of the Debtors’ Estates or property of the Debtors, but shall revert to the
Debtors only after all Allowed Professional Fee Claims have been paid in full. Fees owing to the
applicable holder of an Allowed Professional Fee Claim shall be paid in Cash to such holder from
funds held in the Fee Escrow Account when such Claims are Allowed by an order of the
Bankruptcy Court or authorized to be paid under a Final Order authorizing compensation of
Professional Persons; provided, that the Debtors’ obligations with respect to Allowed Professional
Fee Claims shall not be limited by nor deemed limited to the balance of funds held in the Fee
Escrow Account. To the extent that funds held in the Fee Escrow Account are insufficient to
satisfy the amount of accrued Allowed Professional Fee Claims, each holder of an Allowed
Professional Fee Claim shall have an Allowed Administrative Expense Claim for any such
deficiency, which shall be satisfied in accordance with this Section 3.3 of this Plan. The Fee


                                                 16
            Case 21-10831-CTG          Doc 109      Filed 06/14/21       Page 22 of 130




Escrow Account shall be free and clear of all Liens, Claims, and encumbrances other than the
residual interests of the Reorganized Debtors as set forth herein.

               3.4.     U.S. Trustee Fees.

              The Debtors shall pay all outstanding U.S. Trustee Fees on an ongoing basis on the
date such U.S. Trustee Fees become due, until such time as a final decree is entered closing the
Chapter 11 Cases, the Chapter 11 Cases are converted or dismissed, or the Bankruptcy Court orders
otherwise.

                                          ARTICLE IV.

                      CLASSIFICATION OF CLAIMS AND INTERESTS

               4.1.     Classification of Claims and Interests.

               The following table designates the Classes of Claims against and Interests in the
Debtors, and specifies which Classes are: (a) Impaired or Unimpaired by this Plan; (b) entitled to
vote to accept or reject this Plan in accordance with section 1126 of the Bankruptcy Code; and
(c) presumed to accept or reject this Plan.

            Class                   Designation               Impairment         Entitled to Vote
     Class 1                Secured Claims                       No              No (Presumed to
                                                                                     accept)
     Class 2                Unsecured Priority Claims              No            No (Presumed to
                                                                                     accept)
     Class 3                General Unsecured Claims               No            No (Presumed to
                                                                                     accept)
     Class 4                Intercompany Claims                    No            No (Presumed to
                                                                                     accept)
                 Class 5A   Existing HIT Preferred                 Yes                 Yes
     Class 5                Interests
                 Class 5B   Existing HITOP Preferred               Yes                  Yes
                            Interests
     Class 6                Existing HIT Common                    Yes           No (Presumed to
                            Equity Interests                                          reject)
     Class 7                Intercompany Interests                 No            No (Presumed to
                                                                                     accept)

                If a controversy arises regarding whether any Claim or Interest is properly classified
under the Plan, the Bankruptcy Court shall, upon proper motion and notice, determine such
controversy at the Combined Hearing. If the Bankruptcy Court finds that the classification of any
Claim or Interest is improper, then such Claim or Interest shall be reclassified and the Ballot
previously cast by the holder of such Claim or Interest shall be counted in, and the Claim or Interest
shall receive the treatment prescribed in, the Class in which the Bankruptcy Court determines such
Claim or Interest should have been classified, without the necessity of resoliciting any votes on
the Plan.


                                                 17
            Case 21-10831-CTG           Doc 109      Filed 06/14/21      Page 23 of 130




             4.2.      Unimpaired Classes of Claims and Interests.

               The following Classes of Claims are Unimpaired and, therefore, presumed to have
accepted this Plan and are not entitled to vote on this Plan under section 1126(f) of the Bankruptcy
Code:

               (a)     Class 1: Class 1 consists of all Secured Claims.

               (b)     Class 2: Class 2 consists of all Unsecured Priority Claims.

               (c)     Class 3: Class 3 consists of all General Unsecured Claims.

               (d)     Class 4: Class 4 consists of all Intercompany Claims.

               (e)     Class 7: Class 7 consists of all Intercompany Interests.

             4.3.      Impaired Classes of Claims and Interests.

               The following Class of Interests is Impaired and entitled to vote on this Plan:

              (a)    Class 5: Class 5 consists of all Existing Preferred Equity Interests in Class
5A (Existing HIT Preferred Interests), and Class 5B (Existing HITOP Preferred Interests).

                The following Class of Interests is Impaired and deemed to have rejected this Plan
and, therefore, is not entitled to vote on this Plan under section 1126(g) of the Bankruptcy Code:

               (b)     Class 6: Class 6 consists of all Existing HIT Common Equity Interests.

             4.4.      Separate Classification of Secured Claims.

               Although all Secured Claims have been placed in one Class for purposes of
nomenclature, each Secured Claim, to the extent secured by a Lien on Collateral different than that
securing any additional Secured Claims, shall be treated as being in a separate sub-Class for the
purpose of receiving Plan Distributions.

                                             ARTICLE V.

                         TREATMENT OF CLAIMS AND INTERESTS

             5.1.      Secured Claims (Class 1).

                (a)      Treatment: On the Effective Date or as soon as reasonably practicable
thereafter in the ordinary course of business, except to the extent that a holder of a Secured Claim
already has been paid during the Chapter 11 Cases or such holder, together with the Debtors, agrees
to a less favorable treatment, in full and final satisfaction, settlement, release, and discharge of and
in exchange for each Allowed Secured Claim, each holder of an Allowed Secured Claim shall
receive, at the sole option of the Debtors with the consent of the Plan Sponsor, either (i) payment


                                                  18
              Case 21-10831-CTG         Doc 109     Filed 06/14/21      Page 24 of 130




in full, in Cash, of the unpaid portion of its Allowed Secured Claim, (ii) delivery of the Collateral
securing such Allowed Secured Claim, or (iii) other treatment such that the Secured Claim shall
be rendered Unimpaired pursuant to section 1124 of the Bankruptcy Code.

                (b)    Voting: Class 1 is Unimpaired, and the holders of Allowed Secured Claims
are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code. Therefore, holders of Allowed Secured Claims are not entitled to vote to accept or reject
the Plan, and the votes of such holders will not be solicited.

              5.2.     Unsecured Priority Claims (Class 2).

                (a)     Treatment: On the Effective Date or as soon as reasonably practicable
thereafter in the ordinary course of business, except to the extent that a holder of an Allowed
Unsecured Priority Claim already has been paid during the Chapter 11 Cases or such holder,
together with the Debtors, agrees to a less favorable treatment, in full and final satisfaction,
settlement, release, and discharge of and in exchange for each Allowed Unsecured Priority Claim,
each holder of an Allowed Unsecured Priority Claim shall receive payment in full in Cash or as
otherwise provided in the Bankruptcy Code. Any ad valorem taxes and other taxes/fees will be
extended to maximum statutory periods under, inter alia, 11 U.S.C. § 1129(a)(9)(C). Holders of
such Claims will be rendered Unimpaired and as such will be deemed to have accepted the Plan
and will not be entitled to vote.

               (b)      Voting: Class 2 is Unimpaired, and the holders of Allowed Unsecured
Priority Claims are conclusively presumed to have accepted the Plan pursuant to section 1126(f)
of the Bankruptcy Code. Therefore, holders of Allowed Unsecured Priority Claims are not entitled
to vote to accept or reject the Plan, and the votes of such holders will not be solicited.

              5.3.     General Unsecured Claims (Class 3).

               (a)     Treatment: On or as soon as reasonably practicable after the Effective Date,
except to the extent that a holder of an Allowed General Unsecured Claim, together with the
Debtors, agrees to a less favorable treatment, in full and final satisfaction, settlement, release, and
discharge of, and in exchange for each Allowed General Unsecured Claim, each holder of an
Allowed General Unsecured Claim shall (i) have its Allowed General Unsecured Claim reinstated,
and paid in full, on the later to occur of the Effective Date or when such Allowed General
Unsecured Claim becomes due in the ordinary course of the Debtors’ or Reorganized Debtors’
business operations or (ii) have its Allowed General Unsecured Claim otherwise rendered
Unimpaired pursuant to section 1124 of the Bankruptcy Code.

               (b)      Voting: Class 3 is Unimpaired, and the holders of Allowed General
Unsecured Claims are conclusively presumed to have accepted the Plan pursuant to section 1126(f)
of the Bankruptcy Code. Therefore, holders of Allowed General Unsecured Claims are not entitled
to vote to accept or reject the Plan, and the votes of such holders will not be solicited.

              5.4.     Intercompany Claims (Class 4).

                (a)    Treatment: On the Effective Date, Allowed Intercompany Claims shall be
reinstated.


                                                  19
           Case 21-10831-CTG        Doc 109      Filed 06/14/21      Page 25 of 130




                (b)     Voting: Class 4 is Unimpaired, and the holders of Allowed Intercompany
Claims are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. Therefore, holders of Allowed Intercompany Claims are not entitled to vote to
accept or reject the Plan, and the votes of such holders will not be solicited.

           5.5.      Existing Preferred Equity Interests (Class 5).

              (a)    Existing HIT Preferred Interests (Class 5A).

                     (i)    Treatment: On the Effective Date, all outstanding shares, units, and
                            interests (and rights, warrants, options, or other interests to acquire
                            shares and interests) of the Existing HIT Preferred Interests will be
                            extinguished in exchange for each holder’s Pro Rata Share, together
                            with the holders of DIP Claims (exclusive, for the avoidance of
                            doubt, of Claims in respect of the DIP Facility Undrawn Amount)
                            and Class 5B Interests, of 100% of the New HIT Common Equity
                            Interests issued on the Effective Date.

                     (ii)   Voting: Class 5A is Impaired, and the holders of Allowed Existing
                            HIT Preferred Interests will be entitled to vote to accept or reject the
                            Plan.

              (b)     Existing HITOP Preferred Interests (Class 5B).

                     (i)    Treatment: On the Effective Date, (x) 98% of the outstanding
                            shares, units, and interests (and rights, warrants, options, or other
                            interests to acquire shares and interests) of the Existing HITOP
                            Preferred Interests will be transferred to HIT in exchange for each
                            holder’s Pro Rata Share, together with the holders of DIP Claims
                            (exclusive, for the avoidance of doubt, of Claims in respect of the
                            DIP Facility Undrawn Amount) and Class 5A Interests, of 100% of
                            the New HIT Common Equity Interests issued on the Effective Date
                            and (y) 2% of the outstanding shares, units, and interests (and rights,
                            warrants, options, or other interests to acquire shares and interests)
                            of the Existing HITOP Preferred Interests will be canceled in
                            exchange for each holder’s Pro Rata Share of 2% of New HITOP
                            Interests.

                     (ii)   Voting: Class 5B is Impaired, and the holders of Allowed Existing
                            HITOP Preferred Interests will be entitled to vote to accept or reject
                            the Plan.

           5.6.      Existing HIT Common Equity Interests (Class 6).

               (a)     Treatment: On the Effective Date, the Allowed Existing HIT Common
Equity Interests shall be cancelled, extinguished and discharged in exchange for each holder
receiving one CVR in respect of each share of the Allowed Existing HIT Common Equity Interests
outstanding immediately prior to the Effective Date and such holders shall be automatically


                                              20
            Case 21-10831-CTG          Doc 109     Filed 06/14/21      Page 26 of 130




deemed to have accepted the terms of the CVR Agreement and to be a party thereto, in each case
in accordance with the terms of the CVR Agreement.

                      Notwithstanding the foregoing, the Plan Sponsor has agreed that, on the
Effective Date, any Existing HIT Common Equity Interests held by the Plan Sponsor shall be
deemed to be fully vested, and shall not entitle the Plan Sponsor to any distributions of CVRs.

               (b)   Voting: Class 6 is Impaired. Each holder of the Allowed Existing HIT
Common Equity Interests will be conclusively deemed to have rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code and will not be entitled to vote to accept or reject the Plan.

            5.7.       Intercompany Interests (Class 7).

               (a)     Treatment: On the Effective Date, the Allowed Intercompany Interests will
be retained by the existing holders.

                (b)    Voting: Class 7 is Unimpaired, and the holders of Allowed Intercompany
Interests are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. In addition, there are no non-insider claimants in Class 7 to solicit. Therefore,
holders of Allowed Intercompany Interests are not entitled to vote to accept or reject the Plan, and
the votes of such holders will not be solicited.

                                          ARTICLE VI.

                         ACCEPTANCE OR REJECTION OF
                     THE PLAN; EFFECT OF REJECTION BY ONE
                    OR MORE CLASSES OF CLAIMS OR INTERESTS

            6.1.       Class Acceptance Requirement.

               A Class of Claims that is Impaired under the Plan shall have accepted the Plan if it
is accepted by at least two-thirds (2/3) in dollar amount and more than one-half (1/2) in number of
holders of the Allowed Claims in such Class that have voted on the Plan. A Class of Interests that
is Impaired under the Plan shall have accepted the Plan if it is accepted by holders of at least two-
thirds in amount of such Interests that have voted on the Plan.

            6.2.       Tabulation of Votes on a Non-Consolidated Basis.

               All votes on the Plan shall be tabulated on a non-consolidated basis by Class and
by Debtor for the purpose of determining whether the Plan satisfies sections 1129(a)(8) and/or (10)
of the Bankruptcy Code.

         6.3.          Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code or
    “Cramdown.”

               Because Class 6 is deemed to have rejected this Plan, the Debtors will request
confirmation of this Plan, as it may be modified or amended from time to time, under section
1129(b) of the Bankruptcy Code with respect to such Class. Subject to Sections 14.5 and 14.7 of


                                                 21
            Case 21-10831-CTG          Doc 109      Filed 06/14/21     Page 27 of 130




this Plan, the Debtors reserve the right (i) to suspend, revoke or withdraw this Plan, (ii) to alter,
amend, or modify this Plan, or, (iii) to alter, amend, modify, revoke, or withdraw any Plan
Document, to satisfy the requirements of section 1129(b) of the Bankruptcy Code, if necessary, in
each case of clauses (i)–(iii) only upon the prior written consent of the Plan Sponsor in accordance
with the RSA.



            6.4.       Confirmation of All Cases.

                Except as otherwise specified herein, the Plan shall not be deemed to have been
confirmed unless and until the Plan has been confirmed as to each of the Debtors; provided,
however, that the Debtors, with the prior written consent of the Plan Sponsor, may at any time
waive this Section 6.4.

                                          ARTICLE VII.

                              MEANS FOR IMPLEMENTATION

            7.1.       Non-Substantive Consolidation.

                 The Plan is a joint plan that does not provide for substantive consolidation of the
Debtors’ Estates, and on the Effective Date, the Debtors’ Estates shall not be deemed to be
substantively consolidated for purposes hereof. Except as specifically set forth herein, nothing in
this Plan shall constitute or be deemed to constitute an admission that any one of the Debtors is
subject to or liable for any claim against any other Debtor. Additionally, claimants holding Claims
and Interests against multiple Debtors, to the extent Allowed in each Debtor’s Chapter 11 Case,
will be treated as holding a separate Claim or separate Interest, as applicable, against each Debtor’s
Estate; provided, however, that no holder of an Allowed Claim shall be entitled to receive more
than payment in full of such Allowed Claim.

          7.2.      Continued Corporate Existence, Vesting of Assets in the Reorganized
    Debtors, and Assumption of the Indemnification Agreements.

                (a)     Except as otherwise provided in the Plan or any agreement, instrument, or
other document incorporated in the Plan or the Plan Supplement (including the Restructuring
Transactions (defined below)), on the Effective Date, each Debtor shall continue to exist after the
Effective Date as a separate corporation, limited liability company, limited partnership, or other
form of entity, as the case may be, with all the powers of a corporation, limited liability company,
limited partnership, or other form of entity, as the case may be, pursuant to the applicable law in
the jurisdiction in which each applicable Debtor is incorporated or formed and pursuant to the
respective charter and by-laws (or other analogous formation documents) in effect before the
Effective Date, except to the extent such charter or bylaws (or other analogous formation
documents) is amended by the Plan, the Amended Constituent Documents, or otherwise, and to
the extent any such document is amended, such document is deemed to be amended pursuant to
the Plan and will be effective without any further action or approval (other than any requisite
filings required under applicable state or federal law).



                                                 22
            Case 21-10831-CTG           Doc 109      Filed 06/14/21      Page 28 of 130




                (b)     Except as otherwise provided in this Plan, on and after the Effective Date,
all property of the Debtors’ Estates, wherever located, including, without limitation, all claims,
rights, Causes of Action, tax attributes (including, without limitation, net operating losses) and
rights in respect thereof, and any property, wherever located, and whether acquired by the Debtors
under or in connection with this Plan or otherwise, shall vest in the Reorganized Debtors free and
clear of all Claims, Liens, charges, other encumbrances and Interests. On and after the Effective
Date, the Reorganized Debtors may operate their business and may use, acquire and dispose of
property, wherever located, and prosecute, compromise or settle any Claims (including any
Administrative Expense Claims) and Causes of Action without supervision of or approval by the
Bankruptcy Court and free and clear of any restrictions of the Bankruptcy Code or the Bankruptcy
Rules other than restrictions expressly imposed by this Plan or the Confirmation Order. Without
limiting the foregoing, the Reorganized Debtors may pay the charges that each incurs on or after
the Effective Date for Professional Persons’ fees, disbursements, expenses or related support
services without application to the Bankruptcy Court.

               (c)      On the Effective Date, the Reorganized Debtors shall assume the
Indemnifications Agreements. The Indemnification Agreements shall (a) remain in full force and
effect on and after the Effective Date and (b) not be modified, reduced, or discharged without the
consent of the beneficiaries thereof.

             7.3.       Compromise of Controversies.

         Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and as
consideration for the distributions and other benefits provided under the Plan, the provisions of the
Plan constitute a good-faith compromise and settlement of all Claims and controversies resolved
under the Plan, and the entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval of such compromise and settlement under Bankruptcy Rule 9019, and the Bankruptcy
Court’s findings shall constitute its determination that such compromises and settlements are
within the range of reasonableness, in the best interests of the Debtors, their Estates, their creditors,
and other parties in interest, and fair and equitable. Each provision of the Plan constitutes a part
of this settlement that is non-severable from the remaining terms of the Plan.

             7.4.       Sources of Cash for Plan Distribution.

              Except as otherwise provided in the Plan or Confirmation Order, all Cash required
for the payments to be made hereunder shall be obtained from the Debtors’ and the Reorganized
Debtors’ operations, Cash balances, including Cash provided under the DIP Facility, and the Exit
Facility.

             7.5.       Restructuring Expenses.

                To the extent not otherwise paid, the Debtors or the Reorganized Debtors, as
applicable, shall promptly pay outstanding and invoiced Restructuring Expenses as follows: (a) on
the Effective Date, Restructuring Expenses incurred during the period prior to the Effective Date
to the extent invoiced to the Debtors at least one (1) day in advance of the Effective Date and
(b) after the Effective Date, any unpaid Restructuring Expenses within ten (10) Business Days of
receiving an invoice; provided, that such Restructuring Expenses shall be paid in accordance with



                                                   23
            Case 21-10831-CTG          Doc 109      Filed 06/14/21     Page 29 of 130




the terms of any applicable engagement letters or other contractual arrangements without the
requirement for the filing of retention applications, fee applications, or any other applications in
the Chapter 11 Cases, and without any requirement for further notice or Bankruptcy Court review
or approval, except as otherwise provided in Section 3.3 hereof with respect to Professional Fee
Claims.

            7.6.       Corporate Action.

                (a)     On the Effective Date, and subject to Section 7.13 hereof, all actions
contemplated by the Plan shall be deemed authorized and approved by the Bankruptcy Court in all
respects. Among other things, on the Effective Date, the following transactions shall be deemed
to have occurred at 11:59 P.M. Eastern Time and shall occur in the sequence described herein:
(i) Reorganized HIT shall issue to the holders of DIP Claims the New HIT Common Equity
Interests described in Section 3.1 of the Plan, (ii) Reorganized HIT shall issue to the holders of
Existing Preferred Equity Interests the New HIT Common Equity Interests described in Section
5.5 of the Plan, which collectively with the New HIT Common Equity Interests exchanged for the
DIP Claims, shall constitute 100% of the New HIT Common Equity Interests issued on the
Effective Date; (iii) Reorganized HIT shall retain its existing Interests in HITOP; (iv) the Existing
HITOP Preferred Interest received by HIT pursuant to Section 5.5(b)(i)(x) of the Plan shall be
contributed to HITOP in exchange for 98% of New HITOP Interests issued on the Effective Date;
(v) the Existing HITOP Preferred Interests described in Section 5.5(b)(i)(y) of the Plan shall be
exchanged for 2% of New HITOP Interests issued on the Effective Date; (vi) Reorganized HIT
shall enter into the CVR Agreement, entitling each holder of Existing HIT Common Equity
Interests to one CVR for each share of Allowed Existing HIT Common Equity Interests held by
such holder pursuant to Section 5.6 of the Plan, and the CVRs shall be deemed to be issued in
accordance with the terms of the CVR Agreement; and (vii) the Reorganized Debtors shall enter
into the Exit Facility provided by the Exit Facility Lender pursuant to the terms of the Exit Facility
Agreement.

                (b)    Upon the Effective Date, all matters provided for in the Plan involving the
corporate or limited partnership structure of the Reorganized Debtors, and any corporate or limited
partnership action required by or of the Debtors or the Reorganized Debtors in connection with
the Plan shall be deemed to have occurred and shall be in effect, without any requirement of further
action by the security holders (upon whom the same shall be binding), directors, general partners,
managers, or officers of the Debtors or Reorganized Debtors. On or (as applicable) before the
Effective Date, the appropriate officers, general partners, or managers of the Debtors or the
Reorganized Debtors, as applicable, shall be authorized and (as applicable) directed to issue,
execute, deliver, and perform or cause to be performed, the agreements, documents, securities, and
instruments contemplated by the Plan (or necessary or desirable to effectuate the Restructuring
Transactions) in the name of and on behalf of the Reorganized Debtors, including the Exit Facility
and any and all other agreements, documents, securities, and instruments relating to the foregoing,
to the extent not previously authorized by the Bankruptcy Court. These authorizations and




                                                 24
            Case 21-10831-CTG           Doc 109     Filed 06/14/21     Page 30 of 130




approvals shall be effective notwithstanding and without regard to any requirements under
non-bankruptcy law.

            7.7.       Exit Facility.

               (a)    On the Effective Date, the Reorganized Debtors shall enter into the Exit
Facility, which shall be in form and substance acceptable to the Debtors and the Exit Facility
Lender.

                (b)    The Confirmation Order shall constitute approval of the Exit Facility
(including the transactions contemplated thereby and all payments contemplated thereunder, all
actions to be taken, undertakings to be made, and obligations to be incurred and fees paid or to be
paid by the Reorganized Debtors in connection therewith), and authorization for the Reorganized
Debtors to enter into and perform under the Exit Facility Agreement and such other related
documents, and make such payment and any other payment in connection therewith as may be
required or appropriate.

               (c)    The Reorganized Debtors shall be authorized to execute, deliver, and enter
into and perform under the Exit Facility without the need for any further corporate or limited
partnership action and without further action by the holders of Claims or Interests.

            7.8.       Authorization and Issuance of New HIT Common Equity Interests.

               (a)    All existing Interests in HIT shall be cancelled as of the Effective Date and,
on the Effective Date, the Debtors or the Reorganized Debtors, as applicable, are authorized to
issue or cause to be issued and shall issue the New HIT Common Equity Interests to the Plan
Sponsor in accordance with the terms of the Plan and in the amounts determined by the Plan
Sponsor, each without the need for any further corporate action. All of the New HIT Common
Equity Interests, when so issued, shall be duly authorized, validly issued, fully paid, and non-
assessable.

                (b)     Upon the Effective Date, unless otherwise consented to by the Plan Sponsor,
(i) the New HIT Common Equity Interests shall not be registered under the Securities Laws, and
shall not be listed for public trading on any securities exchange, and (ii) none of the Reorganized
Debtors shall be a reporting company under the Exchange Act. Except as provided in the Plan or
the Confirmation Order, the New HIT Common Equity Interests to be distributed under the Plan
shall be issued in the names of such holders or their nominees.

            7.9.       Exemption from Registration.

               (a)     The offer, issuance, and distribution of the New HIT Common Equity
Interests and New HITOP Interests shall be exempt, pursuant to section 1145 of the Bankruptcy
Code, if applicable, or any similar federal, state, or local law in reliance on section 4(a)(2) of the
Securities Act, or Regulation D promulgated thereunder, or such other exemption as may be
available, without further act or action by any Entity, from registration under (i) the Securities




                                                  25
            Case 21-10831-CTG           Doc 109      Filed 06/14/21      Page 31 of 130




Laws, as amended, and all rules and regulations promulgated thereunder, and (ii) any state or local
law requiring registration for the offer, issuance, or distribution of securities.

                (b)      The New HIT Common Equity Interests and New HITOP Interests shall be
issued without registration under the Securities Laws, as amended, or any similar federal, state, or
local law in reliance on available exemptions or section 1145 of the Bankruptcy Code and, if
applicable, shall be freely tradable by the recipients thereof, subject to: (i) the provisions of section
1145(b)(1) of the Bankruptcy Code relating to the definition of an underwriter in section 2(a)(11)
of the Securities Act; (ii) compliance with any rules and regulations of the Securities and Exchange
Commission, if any, applicable at the time of any future transfer of such securities or instruments;
and (iii) any applicable regulatory approval.

                (c)     Notwithstanding anything to the contrary in the Plan, no entity shall be
entitled to require a legal opinion regarding the validity of any transaction contemplated by the
Plan, including, for the avoidance of doubt, whether the New HIT Common Equity Interests, the
New HITOP Interests, and the shares thereof issued are exempt from registration, settlement, and
depository services.

             7.10.      Cancellation of Existing Securities and Agreements.

                 (a)     Except for the purpose of evidencing a right to a Plan Distribution under the
Plan and except as otherwise set forth in the Plan, including with respect to Executory Contracts
or Unexpired Leases that shall be assumed by the Debtors, on the Effective Date, all agreements,
instruments, and other documents evidencing any Existing Preferred Equity Interest, the Existing
HIT Common Equity Interests, or any other Interest (other than Intercompany Interests that are
not modified by the Plan) and any rights of any holder in respect thereof shall be deemed cancelled,
discharged, and of no force or effect and the obligations of the Debtors thereunder shall be deemed
fully satisfied, released, and discharged.

                (b)     Notwithstanding such cancellation and discharge, and subject to
Section 7.13 hereof, the Existing Preferred Equity Interests and the Existing HIT Common Equity
Interests, including any agreements related thereto, shall continue in effect solely to the extent
necessary to (i) allow the holders of Allowed Existing Preferred Equity Interests and Existing HIT
Common Equity Interests to receive Plan Distributions under the Plan, and (ii) allow the Debtors
or the Reorganized Debtors, as applicable, to make post-Effective Date Plan Distributions or take
such other action pursuant to the Plan on account of the Allowed Existing Preferred Equity
Interests and Allowed Existing HIT Common Equity Interests and to otherwise exercise their rights
and discharge their obligations relating to the interests of the holders of such Interests in
accordance with the Plan, provided that nothing in this section shall affect the discharge of Claims
and Interests pursuant to the Bankruptcy Code, the Confirmation Order, or the Plan or result in
any liability or expense to the Reorganized Debtors.

                (c)    Notwithstanding the foregoing, any provision in any document, instrument,
lease, or other agreement that causes or effectuates, or purports to cause or effectuate, a default,
termination, waiver, or other forfeiture of, or by, the Debtors of their interests, as a result of the
cancellations, terminations, satisfaction, releases, or discharges provided for in this section shall
be deemed null and void and shall be of no force and effect. Nothing contained herein shall be



                                                   26
            Case 21-10831-CTG          Doc 109      Filed 06/14/21     Page 32 of 130




deemed to cancel, terminate, release, or discharge the obligation of the Debtors or any of their
counterparties under any Executory Contract or Unexpired Lease to the extent such Executory
Contract or Unexpired Lease has been assumed by the Debtors pursuant to a Final Order of the
Bankruptcy Court or hereunder.

            7.11.      Officers and Board of Directors.

               (a)    To the extent then known and determined, the identities of the members of
the New Board, as applicable, and to the extent applicable, the officers of each Reorganized
Debtor, shall be disclosed at or prior to the Combined Hearing in accordance with section
1129(a)(5) of the Bankruptcy Code.

                (b)     Commencing on the Effective Date, each of the directors, managers, and
officers of each of the Reorganized Debtors shall be elected and serve pursuant to the terms of the
applicable organizational documents, including any Amended Constituent Documents, of such
Reorganized Debtor and may be replaced or removed in accordance with such organizational
documents.

            7.12.      Restructuring Transactions.

                  (a)    On or as soon as practicable after the Effective Date, the Reorganized
Debtors shall, subject to the consent of the Plan Sponsor, take such actions as may be or become
necessary or appropriate to effect any transaction described in, approved by, contemplated by, or
necessary to effectuate the Plan (collectively, the “Restructuring Transactions”), including (i) the
execution and delivery of appropriate agreements or other documents of merger, consolidation,
restructuring, financing, conversion, disposition, transfer, dissolution, or liquidation containing
terms that are consistent with the terms of the Plan and that satisfy the applicable requirements of
applicable law, (ii) the execution and delivery of appropriate instruments of transfer, assignment,
assumption, or delegation of any asset, property, right, liability, debt, or obligation on terms
consistent with the terms of the Plan and having other terms to which the applicable parties agree,
(iii) the filing of appropriate certificates or charters, formation, reincorporation, merger,
consolidation, conversion, or dissolution, (iv) the effective sale of the hotels from the Company to
the Plan Sponsor, by virtue of the issuance of the New HIT Common Equity Interests to the Plan
Sponsor as provided for pursuant to the Plan, (v) the issuance of the New HIT Common Equity
Interests and the New HITOP Interests, all of which shall be authorized and approved in all
respects in each case without further action being required under applicable law, regulation, order,
or rule, (vi) all other actions that the applicable Entities determine to be necessary or appropriate,
including (A) making filings or recordings that may be required by applicable law, subject, in each
case, to the organizational documents of the Reorganized Debtors, and (B) such other transactions
that may be required or necessary to effectuate any of the Restructuring Transactions in the most
tax-efficient manner, including mergers, consolidations, restructurings, conversions, dispositions,
transfers, formations, organizations, dissolutions or liquidations; and (vii) the execution, delivery,
and filing, if applicable, of the Exit Facility. The Restructuring Transactions may include a taxable
transfer of all or a portion of the Debtors’ assets or Entities to one or more newly-formed Entities
(or an affiliate or subsidiary of such Entity or Entities) formed and controlled by certain holders of
Claims against or Interests in the Debtors and, in such case, the New HIT Common Equity Interests




                                                 27
            Case 21-10831-CTG           Doc 109      Filed 06/14/21      Page 33 of 130




and New HITOP Interests to holders of DIP Claims and Existing Preferred Equity Interests
pursuant to the Plan may comprise stock (and/or other interests) of such Entity or Entities.

                (b)     Each officer, member of the board of directors, manager, or general partner
of the Debtors is (and each officer, member of the board, or manager of the Reorganized Debtors
shall be) authorized and directed to issue, execute, deliver, file, or record such contracts, securities,
instruments, releases, indentures, and other agreements or documents and take such actions as may
be necessary or appropriate to effectuate, implement, and further evidence the terms and conditions
of the Plan, the New HIT Common Equity Interests, the New HITOP Interests, and the CVRs
issued pursuant to the Plan, the CVR Agreement and any Restructuring Transaction in the name
of and on behalf of the Reorganized Debtors, all of which shall be authorized and approved in all
respects, in each case, without the need for any further approvals, authorization, consents, or any
further action required under applicable law, regulation, order, or rule (including, without
limitation, any action by the stockholders, directors, managers, or general partners of the Debtors
or the Reorganized Debtors) except for those expressly required pursuant to the Plan.

                (c)     On the Effective Date, or as soon thereafter as is reasonably practicable, the
Reorganized Debtors’ respective certificates of incorporation, bylaws, and Limited Partnership
Agreement (and other formation and constituent documents relating to limited partnerships) shall
be amended as may be required to be consistent with the provisions of the Plan, the New HIT
Common Equity Interests, the New HITOP Interests, and the documents related to the Exit
Facility, as applicable, and the Bankruptcy Code. Among other things, such amendments of the
Limited Partnership Agreement shall include the elimination of any rights of the holder of the
special general partnership interest in HITOP issued in accordance with the Limited Partnership
Agreement. The organizational documents, including the Amended Constituent Documents, for
the Reorganized Debtors shall, among other things: (i) authorize the issuance of the New HIT
Common Equity Interests, the New HITOP Interests, and the CVRs; and (ii) pursuant to and only
to the extent required by section 1123(a)(6) of the Bankruptcy Code, include a provision
prohibiting the issuance of non-voting Equity Securities.

                (d)      All matters provided for herein involving the corporate or limited
partnership structure of the Debtors or the Reorganized Debtors, to the extent applicable, or any
corporate, limited partnership, or related action required by the Debtors or the Reorganized
Debtors in connection herewith shall be deemed to have occurred and shall be in effect, without
any requirement of further action by the stockholders, members, directors, managers, general
partners, or officers of the Debtors or the Reorganized Debtors, and with like effect as though such
action had been taken unanimously by the stockholders, members, directors, managers, general
partners, or officers, as applicable, of the Debtors or the Reorganized Debtors.

             7.13.      Employee Matters.

             Subject to Article X of this Plan, on the Effective Date, the Reorganized Debtors
shall be deemed to have assumed all Employee Arrangements; provided, however, that the
Debtors’ Employee Arrangements with their senior management executives shall be assumed as
amended by the provisions contained in the Restructuring Support Agreement.




                                                   28
            Case 21-10831-CTG           Doc 109      Filed 06/14/21      Page 34 of 130




                 As of the Effective Date: (x) the Incentive Equity Plan is terminated; (y) all
Incentive Equity Awards outstanding as of immediately prior to the Effective Date are (i) in the
case of Incentive Equity Awards that are restricted shares of Existing HIT Common Equity
Interests, fully vested, and (ii) in the case of Incentive Equity Awards that are restricted stock units,
terminated and paid in the form of shares of Existing HIT Common Equity Interests (with each
restricted stock unit to be paid in the form of one Existing HIT Common Equity Interest, and with
restricted stock units subject to performance-based conditions to be paid assuming maximum
performance); and (z) all Existing HIT Common Equity Interests vested or paid under subclause
(y) are treated in accordance with Section 5.5(b) hereof. The termination of the Incentive Equity
Plan and all Incentive Equity Awards outstanding thereunder and the payment of the Incentive
Equity Awards are intended to comply with Section 409A of the Internal Revenue Code of 1986,
as amended and Treas. Reg. Section 1.409A-3(j)(4)(ix)(A) thereunder.

             7.14.      Release of Avoidance Actions.

                On the Effective Date, the Debtors, on behalf of themselves and their Estates, shall
release any and all Avoidance Actions and the Debtors and the Reorganized Debtors, and any of
their successors or assigns, and any Entity acting on behalf of the Debtors or the Reorganized
Debtors, shall be deemed to have waived the right to pursue any and all Avoidance Actions, except
for Avoidance Actions brought as counterclaims or defenses to claims asserted against the Debtors.

             7.15.      Closing of Chapter 11 Cases.

                 The Reorganized Debtors shall, promptly after the full administration of the
Chapter 11 Cases, file with the Bankruptcy Court all documents required by Bankruptcy Rule 3022
and any applicable order of the Bankruptcy Court to close the Chapter 11 Cases; provided, as of
the Effective Date, the Reorganized Debtors may submit an order to the Bankruptcy Court under
certification of counsel closing the Chapter 11 Case of Debtor HITOP and changing the caption of
the Chapter 11 Cases accordingly; provided, further, that all motions, contested matters, adversary
proceedings, and other matters may be heard and adjudicated in the Debtors’ Chapter 11 Case that
remains open regardless of whether the applicable matter is against HIT or HITOP. Nothing in
the Plan shall authorize the closing of any case effective as of a date that precedes the date any
such order is entered. Any request for retroactive relief shall be made on motion served on the
U.S. Trustee, and the Bankruptcy Court shall rule on such request after notice and a hearing. Upon
the filing of a motion to close the last Chapter 11 Case remaining open, the Reorganized Debtors
shall file a final report with respect to all of the Chapter 11 Cases pursuant to Local Rule 3022-
1(c).

             7.16.      Notice of Effective Date.

               On the Effective Date, the Debtors shall file a notice of the occurrence of the
Effective Date with the Bankruptcy Court.

             7.17.      Corporate and Other Action.

              (a)    On the Effective Date, the Amended Constituent Documents and any other
applicable amended and restated corporate or other organizational documents of the Debtors shall
be deemed authorized in all respects.


                                                   29
            Case 21-10831-CTG          Doc 109      Filed 06/14/21     Page 35 of 130




               (b)     Any action under the Plan to be taken by or required of the Debtors,
including, without limitation, the adoption or amendment of their charter and bylaws or certificate
of limited partnership and Limited Partnership Agreement, the issuance of securities and
instruments, the Exit Facility, or the selection of officers or directors, shall be authorized and
approved in all respects, without any requirement of further action by the Debtors’ equity holders,
holders of partnership interests, general partner, board of directors, or similar body, as applicable.

                (c)     The Debtors shall be authorized to execute, deliver, file, and record such
documents (including, without limitation, the Plan Documents), contracts, instruments, releases
and other agreements and take such other action as may be necessary to effectuate and further
evidence the terms and conditions of the Plan, without the necessity of any further Bankruptcy
Court, corporate, limited partnership, board of directors, member, general partner, or stockholder
approval or action. In addition, the selection of the Persons who will serve as the initial managers,
officers, and directors of the Reorganized Debtors as of the Effective Date shall be deemed to have
occurred and be effective on and after the Effective Date without any requirement of further action
by the board of directors or equity holders of the applicable Reorganized Debtors.

            7.18.      Approval of Plan Documents.

                The solicitation of votes with respect to the Plan shall be deemed a solicitation for
the approval of the Plan and all transactions contemplated hereunder (and subject to the terms and
conditions set forth herein). Entry of the Confirmation Order shall constitute approval of the Plan
Documents and such transactions. On the Effective Date, the Debtors shall be authorized to enter
into, file, execute, and/or deliver each of the Plan Documents and any other agreement or
instrument issued in connection with any Plan Document without the necessity of any further
corporate, board, stockholder, manager, general partner, or similar action.

                                         ARTICLE VIII.

                    CVR DISTRIBUTIONS AND RELATED MATTERS

             8.1.      CVR Payments.

                Holders of CVRs will be entitled to receive distributions subject to the terms and
conditions of the CVR Agreement upon certain Monetization Events or upon the Maturity Date
(defined below). A full description of such terms and conditions, including the “waterfall”
applicable to all distributions, can be found in the CVR Agreement, attached hereto as Exhibit A.

               If and when a payment obligation to the holders of CVRs is triggered pursuant to
the CVR Agreement, the Reorganized Debtors shall make payments to the holders of CVRs
reasonably promptly following the applicable triggering event for such payment, in accordance
with the terms and conditions of the CVR Agreement.

             Among other limitations on the circumstances under which a payment would be
made to holders of the CVRs, no payment will be made to holders of CVRs if the Adjusted




                                                 30
            Case 21-10831-CTG          Doc 109     Filed 06/14/21      Page 36 of 130




EBITDA (as defined in the CVR Agreement) of the applicable assets in the CVR Asset Pool does
not exceed certain specified hurdles.

              The maximum amount of payments made to holders of CVRs will not be permitted
to exceed $6.00 per CVR.

             8.2.      Maturity Date of CVRs.

               Subject to the conditions and limitations set forth in the CVR Agreement, the
holders of CVRs may have the right to receive payments in respect of the CVRs on the fifth
anniversary of the Effective Date (the “Maturity Date”), which may be extended to the seventh
anniversary of the Effective Date by the board directors of the Reorganized Company, in its sole
discretion. The right to receive payments in respect of CVRs may expire sooner if certain
payments have already been made in respect of the CVRs, as set forth in the CVR Agreement.

             8.3.      Securities Law Considerations.

               The CVRs are not securities and are non-transferable except for certain limited
permitted transfers as set forth in the CVR Agreement. The CVRs are not subject to registration
under the Securities Laws or any other applicable law.

             8.4.      Certain Covenants.

               The Reorganized Debtors shall not, and shall not cause or permit their direct or
indirect subsidiaries to, amend their constituent documents or enter into or undergo any
consolidation, merger, or similar transaction, reorganization, transfer of assets, dissolution, issue
or sale of securities, or take any other voluntary action, in each case, for the primary purpose of
causing the requirements for payment of the CVRs to not be satisfied.

               Without the consent of the Independent Director(s), the Reorganized Debtors shall
not, and shall cause their direct or indirect subsidiaries to not, take any action or enter into any
agreement that is disproportionately adverse to the economic interests of the holders of the CVRs
when compared to the holders of New HIT Common Equity Interest.

               The Reorganized Debtors shall not, and shall not cause or permit their direct or
indirect subsidiaries to, enter into or engage in certain transactions with an affiliate or a related
party.

             8.5.      Reporting.

               The Reorganized Debtors shall make information available periodically with
respect to the CVR Asset Pool on a confidential website only accessible to holders of CVRs and
the Plan Sponsor in accordance with the terms of the CVR Agreement.




                                                 31
            Case 21-10831-CTG          Doc 109     Filed 06/14/21      Page 37 of 130




             8.6.      Inconsistency Between Plan and CVR Agreement.

                The provisions of this Article VIII are subject to, and qualified in all respects, by
the specific terms and conditions set forth in the CVR Agreement. In the event of an inconsistency
between this Plan and the CVR Agreement, the terms and conditions of the CVR Agreement shall
govern.

                                          ARTICLE IX.

                                        DISTRIBUTIONS

            9.1.       Plan Distributions Generally.

               One or more Disbursing Agents shall make all Plan Distributions under the Plan to
the appropriate holders of Claims and Interests in accordance with the terms of the Plan. For the
avoidance of doubt, the Reorganized Debtors may, but are not required to, serve as the Disbursing
Agent under the Plan.

            9.2.       Distribution Record Date.

                As of the close of business on the Effective Date, the various lists of holders of
Interests in each Class, as maintained by the Debtors or their respective agents, shall be deemed
closed, and there shall be no further changes in the record holders of any of the Interests. The
Debtors or the Reorganized Debtors shall have no obligation to recognize any transfer of Interests
occurring on or after the Effective Date. In addition, with respect to payment of any cure amounts
owed pursuant to Bankruptcy Code section 365(b) or disputes over any cure amounts, neither the
Debtors nor the Disbursing Agent shall have any obligation to recognize or deal with any party
other than the non-Debtor party to the applicable Executory Contract or Unexpired Lease as of the
Effective Date, even if such non-Debtor party has sold, assigned, or otherwise transferred its Claim
for a cure amount.

            9.3.       Date of Plan Distributions.

             Except as otherwise provided in the Plan, any Plan Distributions and deliveries to
be made under the Plan shall be made on the Effective Date or as otherwise determined in
accordance with the Plan, or as soon as practicable thereafter; provided that the Reorganized
Debtors may implement periodic Plan Distribution dates to the extent they determine them to be
appropriate.

            9.4.       Disbursing Agent.

                All Plan Distributions shall be made by the Disbursing Agent, on behalf of the
applicable Debtor (unless otherwise provided herein), on or after the Effective Date or as otherwise
provided herein. The Disbursing Agent shall not be required to give any bond or surety or other
security for the performance of its duties, and all reasonable and documented fees and expenses
incurred by such Disbursing Agent directly related to Plan Distributions hereunder shall be
reimbursed by the Reorganized Debtors. The Reorganized Debtors shall cooperate in good faith
with the applicable Disbursing Agent (if other than the Reorganized Debtors) to comply with the


                                                 32
            Case 21-10831-CTG         Doc 109      Filed 06/14/21     Page 38 of 130




reporting and withholding requirements outlined in the Plan. For the avoidance of doubt, the
Disbursing Agent shall not have any responsibilities with respect to the CVRs.

            9.5.       Rights and Powers of Disbursing Agent.

                 (a)    From and after the Effective Date, the Disbursing Agent, solely in its
capacity as Disbursing Agent, shall be exculpated by all Entities, including, without limitation,
holders of Claims against and Interests in the Debtors and other parties in interest, from any and
all Claims, Causes of Action, and other assertions of liability arising out of the discharge of the
powers and duties conferred upon such Disbursing Agent by the Plan or any order of the
Bankruptcy Court entered pursuant to or in furtherance of the Plan, or applicable law, except for
actions or omissions to act arising out of the gross negligence or willful misconduct, fraud,
malpractice, criminal conduct, or ultra vires acts of such Disbursing Agent. No holder of a Claim
or Interest or other party in interest shall have or pursue any claim or Cause of Action against the
Disbursing Agent, solely in its capacity as Disbursing Agent, for making payments in accordance
with the Plan or for implementing provisions of the Plan, except for actions or omissions to act
arising out of the gross negligence or willful misconduct, fraud, malpractice, criminal conduct, or
ultra vires acts of such Disbursing Agent.

               (b)   The Disbursing Agent shall be empowered to (i) effect all actions and
execute all agreements, instruments, and other documents necessary to perform its duties
hereunder, (ii) make all Plan Distributions contemplated hereby, and (iii) exercise such other
powers as may be vested in the Disbursing Agent by order of the Bankruptcy Court, pursuant to
the Plan, or as deemed by the Disbursing Agent to be necessary and proper to implement the
provisions hereof.

            9.6.       Expenses of Disbursing Agent.

               Except as otherwise ordered by the Bankruptcy Court, any reasonable and
documented fees and expenses incurred by the Disbursing Agent acting in such capacity (including
reasonable documented attorneys’ fees and expenses) on or after the Effective Date shall be paid
in Cash by the Reorganized Debtors in the ordinary course of business.

            9.7.       Delivery of Plan Distributions.

               All Plan Distributions to any holder of an Allowed Claim as and when required by
the Plan shall be made by the Disbursing Agent. In the event that any Plan Distribution to any
holder is returned as undeliverable, no further Plan Distributions shall be made to such holder
unless and until the Disbursing Agent is notified in writing of such holder’s then-current address,
at which time all currently due, missed Plan Distributions shall be made to such holder as soon as
reasonably practicable thereafter without interest. Nothing herein shall require the Disbursing
Agent to attempt to locate holders of undeliverable Plan Distributions and, if located, assist such
holders in complying with this Section 9.7.

            9.8.       Proofs of Claim; Disputed Claims Process.

              Notwithstanding section 502(a) of the Bankruptcy Code, and in light of the
Unimpaired status of Classes 1, 2, 3, 4, and 7 under the Plan, except as provided in Section 10.3


                                                33
            Case 21-10831-CTG         Doc 109     Filed 06/14/21     Page 39 of 130




with respect to rejection damage Claims, holders of Claims or Interests need not file Proofs of
Claim, and the Reorganized Debtors and the holders of Claims shall determine, adjudicate, and
resolve any disputes over the validity and amounts of such Claims in the ordinary course of
business as if the Chapter 11 Cases had not been commenced except that (unless expressly waived
pursuant to the Plan) the Allowed amount of such Claims shall be subject to the limitations or
maximum amounts permitted by the Bankruptcy Code, including sections 502 and 503 of the
Bankruptcy Code, to the extent applicable.

                Upon the Effective Date, all Proofs of Claim filed against the Debtors, regardless
of the time of filing, and including Claims filed after the Effective Date, shall be deemed
withdrawn, other than as provided below, and such creditor that files a Proof of Claim with the
Bankruptcy Court retains any right it may have to pursue remedies in a forum other than the
Bankruptcy Court in accordance with applicable. Notwithstanding anything in this Section 9.8,
(a) all Claims against the Debtors that result from the Debtors’ rejection of an Executory Contract
or Unexpired Lease, (b) disputes regarding the amount of any cure pursuant to section 365 of the
Bankruptcy Code, and (c) Claims that the Debtors seek to have determined by the Bankruptcy
Court, shall in all cases be determined by the Bankruptcy Court. From and after the Effective Date,
the Reorganized Debtors may satisfy, dispute, settle, or otherwise compromise any Claim without
approval of the Bankruptcy Court in the ordinary course of business.

            9.9.      Postpetition Interest.

               Except as otherwise specifically provided for in the Plan, the Confirmation Order,
or another order of the Bankruptcy Court or required by the Bankruptcy Code, or as otherwise
agreed by the Reorganized Debtors, interest shall not accrue or be paid on any Claims on or after
the Petition Date.

            9.10.     Unclaimed Property.

               Undeliverable Plan Distributions or unclaimed Plan Distributions shall remain in
the possession of the Reorganized Debtors until such time as a Plan Distribution becomes
deliverable or the holder accepts Plan Distribution, or such Plan Distribution reverts back to the
Reorganized Debtors, and shall not be supplemented with any interest, dividends, or other accruals
of any kind. Such Plan Distributions shall be deemed unclaimed property under section 347(b) of
the Bankruptcy Code at the expiration of one hundred and eighty (180) days from the date of the
attempted Plan Distribution. After such date, all unclaimed property or interest in property shall
revert to the Reorganized Debtors, and the Claim of any other holder to such property or interest
in property shall be discharged and forever barred. The Reorganized Debtors and the Disbursing
Agent shall have no obligation to attempt to locate any holder of an Allowed Claim other than by
reviewing the Debtors’ books and records and filings with the Bankruptcy Court.

            9.11.     Time Bar to Cash Payments.

              Checks issued by the Disbursing Agent in respect of Allowed Claims shall be null
and void if not negotiated within one hundred and eighty (180) days after the date of issuance
thereof. Thereafter, the amount represented by such voided check shall irrevocably revert to the
Reorganized Debtors, and any Claim in respect of such voided check shall be discharged and


                                                34
            Case 21-10831-CTG         Doc 109      Filed 06/14/21     Page 40 of 130




forever barred, notwithstanding any federal or state escheat laws to the contrary. Requests for re-
issuance of any check shall be made to the Disbursing Agent by the holder of the Allowed Claim
to whom such check was originally issued.

            9.12.      Manner of Payment under Plan.

              Except as otherwise specifically provided in the Plan, at the option of the Debtors
or the Reorganized Debtors, as applicable, any Cash payment to be made hereunder may be made
by a check or wire transfer or as otherwise required or provided in applicable agreements or
customary practices of the Debtors.

            9.13.      Satisfaction of Claims.

                Except as otherwise specifically provided in the Plan, any Plan Distributions and
deliveries to be made on account of Allowed Claims under the Plan shall be in complete and final
satisfaction, settlement, and discharge of and exchange for such Allowed Claims.

            9.14.      Setoffs.

                Except as otherwise expressly provided for herein, each Reorganized Debtor,
pursuant to the Bankruptcy Code (including section 553 of the Bankruptcy Code), applicable non-
bankruptcy law, or as may be agreed to by the holder of a Claim, may set off against any Allowed
Claim and the distributions to be made pursuant to the Plan on account of such Allowed Claim
(before any distribution is made on account of such Allowed Claim), any claims, rights, and Causes
of Action of any nature that such Debtor or Reorganized Debtor, as applicable, may hold against
the holder of such Allowed Claim, to the extent such Claims, rights, or Causes of Action against
such holder have not been otherwise compromised or settled on or prior to the Effective Date
(whether pursuant to the Plan or otherwise); provided, however, that neither the failure to effect
such a setoff nor the allowance of any Claim pursuant to the Plan shall constitute a waiver or
release by such Reorganized Debtor of any such Claims, rights, and Causes of Action that such
Reorganized Debtor may possess against such holder. In no event shall any holder of Claims be
entitled to set off any such Claim against any Claim, right, or Cause of Action of the Debtor or
Reorganized Debtor (as applicable), unless such holder has filed a motion with the Bankruptcy
Court requesting the authority to perform such setoff on or before the Confirmation Date, and
notwithstanding any indication in any Proof of Claim or otherwise that such holder asserts, has, or
intends to preserve any right of setoff pursuant to section 553 of the Bankruptcy Code or otherwise.

            9.15.      Withholding and Reporting Requirements.

               (a)     Withholding Rights. In connection with the Plan, any party issuing any
instrument or making any Plan Distribution described in the Plan shall comply with all applicable
withholding and reporting requirements imposed by any federal, state, or local taxing authority,
and all Plan Distributions pursuant to the Plan and all related agreements shall be subject to any
such withholding or reporting requirements. In the case of a non-Cash Plan Distribution that is
subject to withholding, the distributing party may withhold an appropriate portion of such
distributed property and either (i) sell such withheld property to generate Cash necessary to pay
the withholding tax (or reimburse the distributing party for any advanced payment of the
withholding tax), or (ii) pay the withholding tax using its own funds and retain such withheld


                                                 35
            Case 21-10831-CTG          Doc 109     Filed 06/14/21      Page 41 of 130




property. Any amounts withheld pursuant to the preceding sentence shall be deemed to have been
distributed to and received by the applicable recipient for all purposes of the Plan. Notwithstanding
the foregoing, each Entity that receives a Plan Distribution pursuant to the Plan shall have
responsibility for any taxes imposed by any Governmental Unit, including, without limitation,
income, withholding, and other taxes, on account of such Plan Distribution. Any party issuing any
instrument or making any Plan Distribution pursuant to the Plan has the right, but not the
obligation, to not make a Plan Distribution until such holder has made arrangements reasonably
satisfactory to such issuing or disbursing party for payment of any such tax obligations.

                 (b)     Forms. Any party entitled to receive any property as an issuance or Plan
Distribution under the Plan shall, upon request, deliver to the Disbursing Agent or such other
Person designated by the Reorganized Debtors (which Person shall subsequently deliver to the
Disbursing Agent any applicable IRS Form W-8 or Form W-9 received) an appropriate Form W-
9 or (if the payee is a foreign Person) Form W-8 and any other forms or documents reasonably
requested by any Reorganized Debtor to reduce or eliminate any withholding required by any
federal, state, or local taxing authority.

                                          ARTICLE X.

                 EXECUTORY CONTRACTS AND UNEXPIRED LEASES

          10.1.     General Treatment; Assumption and Rejection of Executory Contracts
    or Unexpired Leases.

               (a)     As of and subject to the occurrence of the Effective Date and the payment
of any applicable cure amounts owed pursuant to Bankruptcy Code section 365(b), all Executory
Contracts and Unexpired Leases to which any of the Debtors are parties, and which have not
expired or terminated by their own terms on or prior to the Effective Date, including—subject to
Section 7.13—Employee Arrangements, shall be deemed assumed by the Debtors, without the
need for any further notice to or action, order, or approval of the Bankruptcy Court, unless such
Executory Contract or Unexpired Lease: (1) was previously assumed or rejected previously by the
Debtors; (2) was previously expired or terminated pursuant to its own terms, (3) is the subject of
a motion to reject filed on or before the Effective Date, or (4) is identified on the Schedule of
Rejected Contracts and Leases.

                (b)    Subject to the occurrence of the Effective Date, entry of the Confirmation
Order shall constitute approval of the assumptions or assumptions and assignments provided for
in the Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code and a determination by
the Bankruptcy Court that the Reorganized Debtors have provided adequate assurance of future
performance under each assumed Executory Contract and Unexpired Lease. Each Executory
Contract and Unexpired Lease assumed or assumed and assigned pursuant to the Plan shall vest in
and be fully enforceable by the applicable Reorganized Debtor in accordance with its terms, except
as modified by the provisions of the Plan, any order of the Bankruptcy Court authorizing and
providing for its assumption, or applicable law; provided that the assumption of Executory
Contracts and Unexpired Leases hereunder may include the assignment of certain of such contracts
to affiliates.




                                                 36
            Case 21-10831-CTG          Doc 109      Filed 06/14/21     Page 42 of 130




                 (c)     Except as otherwise provided herein or agreed to by the Debtors and the
applicable counterparty, each assumed Executory Contract or Unexpired Lease shall include all
modifications, amendments, supplements, restatements, or other agreements related thereto, and
all rights related thereto, if any, including all easements, licenses, permits, rights, privileges,
immunities, options, rights of first refusal, and any other interests. To the maximum extent
permitted by law, to the extent any provision in any Executory Contract or Unexpired Lease
assumed pursuant to the Plan restricts or prevents, or purports to restrict or prevent, or is breached
or deemed breached by, the assumption of such Executory Contract or Unexpired Lease (including
any “change of control,” “ipso facto,” bankruptcy default or similar provisions), then such
provision shall be unenforceable or deemed modified such that the transactions contemplated by
the Plan shall not entitle the non-Debtor party thereto to terminate or modify such Executory
Contract or Unexpired Lease or to exercise any other default-related rights with respect thereto.
Modifications, amendments, supplements, and restatements to prepetition Executory Contracts
and Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall
not be deemed to alter the prepetition nature of the Executory Contract or Unexpired Lease or the
validity, priority, or amount of any Claims that may arise in connection therewith.

           10.2.       Cure of Defaults for Assumed Executory Contracts and Unexpired
    Leases.

                 The Reorganized Debtors shall satisfy any monetary defaults under any Executory
Contract or Unexpired Lease to be assumed hereunder, to the extent required by section 365(b)(1)
of the Bankruptcy Code, upon assumption thereof in the ordinary course of business. If a
counterparty to any Executory Contract or Unexpired Lease believes any amounts are due as a
result of such Debtor’s monetary default thereunder, it shall assert a Cure Claim against the
Debtors or Reorganized Debtors, as applicable, in the ordinary course of business, subject to all
defenses the Debtors or Reorganized Debtors may have with respect to such Cure Claim. Any
Cure Claim shall be deemed fully satisfied, released and discharged upon payment by the
Reorganized Debtors of the applicable Cure Claim; provided, that nothing herein shall prevent the
Reorganized Debtors from paying any Cure Claim despite the failure of the relevant counterparty
to assert or file such request for payment of such Cure Claim. The Debtors, with the consent of
the Plan Sponsor, or the Reorganized Debtors, as applicable, may settle any Cure Claims without
any further notice to or action, order or approval of the Bankruptcy Court.

               Any objection to the assumption of an Executory Contract or Unexpired Lease
under the Plan, including an objection regarding the ability of the Reorganized Debtors to provide
“adequate assurance of future performance” (within the meaning of section 365 of the Bankruptcy
Code), must be filed with the Bankruptcy Court on or before the deadline set by the Bankruptcy
Court for objecting to confirmation of the Plan, or such other deadline as may have been
established by order of the Bankruptcy Court. To the extent any such objection is not determined
by the Bankruptcy Court at the Combined Hearing, such objection may be heard and determined
at a subsequent hearing. Any counterparty to an Executory Contract or Unexpired Lease that does
not timely object to the proposed assumption of any Executory Contract or Unexpired Lease by
the deadline established by the Bankruptcy Court will be deemed to have consented to such
assumption.




                                                 37
            Case 21-10831-CTG          Doc 109     Filed 06/14/21      Page 43 of 130




               In the event of a dispute regarding (a) the amount of any Cure Claim, (b) the ability
of the Reorganized Debtors to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the Executory Contract or Unexpired Lease
to be assumed or (c) any other matter pertaining to assumption or the payment of Cure Claims
required by section 365(b)(1) of the Bankruptcy Code, payment of a Cure Claim, if any, shall occur
as soon as reasonably practicable after entry of a Final Order or Final Orders resolving such dispute
and approving such assumption. The Debtors (with the consent of the Plan Sponsor), or
Reorganized Debtors, as applicable, reserve the right at any time to move to reject any Executory
Contract or Unexpired Lease prior to the Effective Date based upon the existence of any
unresolved dispute or upon a resolution of such dispute that is unfavorable to the Debtors or
Reorganized Debtors.

               Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise, and full payment of any applicable Cure Claims pursuant to the Plan, shall result in the
full release and satisfaction of any Claims or defaults, whether monetary or non-monetary,
including defaults of provisions restricting the change in control or ownership interest composition
or other bankruptcy-related defaults, arising under any assumed Executory Contract or Unexpired
Lease at any time prior to the date that the Reorganized Debtors assume such Executory Contract
or Unexpired Lease.

            10.3.      Rejection of Executory Contracts or Unexpired Leases.

        Unless otherwise provided in the Plan or the Plan Supplement, each Executory Contract
and Unexpired Lease, if any, set forth on the Schedule of Rejected Contracts and Leases (which,
if any, shall be included in the Plan Supplement) shall be deemed rejected, without the need for
any further notice to or action, order, or approval of the Bankruptcy Court, as of the Effective Date
under sections 365 and 1123 of the Bankruptcy Code. The Debtors reserve the right to alter, amend,
modify, or supplement the Schedule of Rejected Contracts and Leases at any time through and
including the Effective Date.

        Proofs of claim with respect to Claims arising from the rejection of Executory Contracts
or Unexpired Leases, if any, must be filed with the Bankruptcy Court within 30 days after the
Effective Date. Any Claims arising from the rejection of an Executory Contract or Unexpired
Lease not filed within such time shall not be entitled to a distribution in these Chapter 11 Cases
absent further Bankruptcy Court order. Claims arising from the rejection of the Executory
Contracts or Unexpired Leases to which any Debtor is a party shall be classified as general
unsecured claims, subject to any applicable limitation or defense under the Bankruptcy Code and
applicable law.

            10.4.      Survival of the Debtors’ Indemnification Obligations and Guarantees.

               (a)     Any obligations of the Debtors pursuant to their corporate charters, bylaws,
Limited Partnership Agreement, or other organizational documents to indemnify current and
former officers, directors, agents, and/or employees with respect to all present and future actions,
suits, and proceedings against the Debtors or such directors, officers, agents, and/or employees,
based upon any act or omission for or on behalf of the Debtors, shall not be discharged or impaired
by confirmation of the Plan. Any Claim based on such obligations shall not be a Disputed Claim,


                                                 38
            Case 21-10831-CTG          Doc 109      Filed 06/14/21     Page 44 of 130




Disallowed Claim, or subject to any objection in either case by reason of section 502(e)(1)(B) of
the Bankruptcy Code. None of the Reorganized Debtors shall amend and/or restate their respective
governance documents before or after the Effective Date to terminate or adversely affect any
obligations to provide such indemnification rights or such directors’, officers’, employees’, or
agents’ indemnification rights.

                (b)     In addition, after the Effective Date, the Reorganized Debtors shall not
terminate or otherwise reduce the coverage under the D&O Liability Insurance Policies in effect
or purchased as of the Petition Date, and all members, managers, directors, and officers who served
in such capacity at any time before the Effective Date shall be entitled to the full benefits of any
such policy for the full term of such policy regardless of whether such members, managers,
directors, and/or officers remain in such positions after the Effective Date, in each case, to the
extent set forth in such policies.

               (c)    On the Effective Date, all guarantees, indemnities, or other credit support
provided by a Debtor in support of the primary obligations of another Debtor or any Non-Debtor
Subsidiary shall be Unimpaired by the Plan and reinstated to their position immediately prior to
the Petition Date.

            10.5.      Severance Contracts and Programs.

                Except as otherwise expressly provided in the Plan, a prior order of the Bankruptcy
Court or to the extent subject to a motion pending before the Bankruptcy Court as of the Effective
Date, all severance benefit plans and policies for former employees (including any severance
contracts between one or more of the Debtors and a former employee that were in effect as of or
after the Petition Date), to the extent contemplated by the DIP Budget (as defined in the Interim
DIP Order and Final DIP Order), are treated as Executory Contracts under the Plan and on the
Effective Date shall be assumed pursuant to the provisions of sections 365 and 1123 of the
Bankruptcy Code.

            10.6.      Insurance Policies.

               All insurance policies (including all directors’ and officers’ insurance policies and
tail or run-off coverage liability insurance) pursuant to which any Debtor has any rights or
obligations in effect as of the date of the Confirmation Order shall be deemed and treated as
Executory Contracts pursuant to the Plan and shall be assumed by the respective Debtors and the
Reorganized Debtors and shall continue in full force and effect thereafter in accordance with their
respective terms. All other insurance policies shall vest in the Reorganized Debtors.

            10.7.      Intellectual Property Licenses and Agreements.

                All intellectual property contracts, licenses, royalties, or other similar agreements
to which the Debtors have any rights or obligations in effect as of the date of the Confirmation
Order shall be deemed and treated as Executory Contracts pursuant to the Plan and shall be
assumed by the respective Debtors and shall continue in full force and effect unless any such
intellectual property contract, license, royalty, or other similar agreement otherwise is specifically
rejected pursuant to a separate order of the Bankruptcy Court or is the subject of a separate
rejection motion filed by the Debtors. Unless otherwise noted hereunder, all other intellectual


                                                 39
            Case 21-10831-CTG           Doc 109      Filed 06/14/21      Page 45 of 130




property contracts, licenses, royalties, or other similar agreements shall vest in the Reorganized
Debtors and the Reorganized Debtors may take all actions as may be necessary or appropriate to
ensure such vesting as contemplated herein.

             10.8.     Modifications, Amendments, Supplements, Restatements, or Other
                       Agreements.

               Unless otherwise provided herein or by separate order of the Bankruptcy Court,
each Executory Contract and Unexpired Lease that is assumed shall include any and all
modifications, amendments, supplements, restatements, or other agreements made directly or
indirectly by any agreement, instrument, or other document that in any manner affects such
Executory Contract or Unexpired Lease, without regard to whether such agreement, instrument,
or other document is listed in any notice of assumed contracts.

             10.9.     Reservation of Rights.

                  (a)     Neither the exclusion nor inclusion of any contract or lease by the Debtors
on any exhibit, schedule, or other annex to this Plan or in the Plan Supplement, nor anything
contained in the Plan, will constitute an admission by the Debtors that any such contract or lease
is or is not in fact an Executory Contract or Unexpired Lease or that the Debtors or the Reorganized
Debtors or their respective affiliates have any liability thereunder.

                (b)    Except as otherwise provided in this Plan, nothing in this Plan shall waive,
excuse, limit, diminish, or otherwise alter any of the defenses, claims, Causes of Action, or other
rights of the Debtors and the Reorganized Debtors under any executory or non-Executory Contract
or any unexpired or expired lease.

               (c)    Nothing in this Plan shall increase, augment, or add to any of the duties,
obligations, responsibilities, or liabilities of the Debtors or the Reorganized Debtors under any
executory or non-Executory Contract or any unexpired or expired lease.

                  (d)    If there is a dispute regarding whether a contract or lease is or was executory
or unexpired at the time of assumption or rejection under this Plan, the Debtors or the Reorganized
Debtors, as applicable, shall have 60 days following entry of a Final Order resolving such dispute
to alter their treatment of such contract or lease by filing a notice indicating such altered treatment.

                                           ARTICLE XI.

                                CONDITIONS PRECEDENT TO
                               CONSUMMATION OF THE PLAN

             11.1.     Conditions Precedent to Effective Date.

               The following are conditions precedent to the Effective Date of the Plan:

              (a)     the Confirmation Order, in form and substance reasonably acceptable to the
Debtors and the Plan Sponsor, having become a Final Order and remaining in full force and effect;



                                                  40
            Case 21-10831-CTG          Doc 109      Filed 06/14/21     Page 46 of 130




                (b)    all actions, agreements and documents, including the Plan Documents and
the Plan Supplement, in form and substance consistent with, and in form and substance as required
by the approvals and consents set forth in, the RSA, being filed with the Bankruptcy Court,
executed and delivered, and any conditions (other than the occurrence of the Effective Date or
certification by the Debtors that the Effective Date has occurred) contained therein having been
satisfied or waived in accordance therewith;

               (c)     a chapter 11 trustee, a responsible officer, or an examiner with enlarged
powers relating to the operation of the businesses of the Debtors (powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code) not having been appointed in any of the
Chapter 11 Cases;

                (d)     the Amended Constituent Documents, in form and substance attached as
Exhibits to the Plan Supplement, shall have been filed with the applicable authorities of the
relevant jurisdictions of incorporation or formation and shall have become effective in accordance
with such jurisdictions’ corporation or limited partnership laws;

                (e)   the issuance of the New HIT Common Equity Interests, the New HITOP
Interests, and the CVRs, and the consummation of the Exit Facility;

               (f)     the RSA remaining in full force and effect and not having been terminated;

               (g)    the payment of Restructuring Expenses incurred during the period prior to
the Effective Date to the extent invoiced to the Debtors, except as otherwise provided in
Section 3.3 hereof with respect to Professional Fee Claims;

               (h)    all actions, documents, certificates, and agreements necessary to implement
this Plan having been effected or executed and delivered to the required parties and, to the extent
required, filed with the applicable Governmental Units in accordance with applicable laws
obtaining;

               (i)     all governmental and third-party approvals and consents, including
Bankruptcy Court approval, as necessary in connection with the transactions provided for in this
Plan, these approvals not being subject to unfulfilled conditions, being in full force and effect, and
all applicable waiting periods having expired without any action having been taken by any
competent authority that would restrain, prevent, or otherwise impose materially adverse
conditions on such transactions; and,

              (j)     the payment and satisfaction in full of all statutory fees and obligations then
due and payable to the office of the U.S. Trustee.

            11.2.      Waiver of Conditions Precedent.

                (a)    Except as otherwise provided herein, all actions required to be taken on the
Effective Date shall take place and shall be deemed to have occurred simultaneously and no such
action shall be deemed to have occurred prior to the taking of any other such action. Each of the
conditions precedent in Section 11.1 of the Plan may be waived in writing by the Debtors with the
prior written consent of the Plan Sponsor without leave of or order of the Bankruptcy Court.


                                                 41
            Case 21-10831-CTG           Doc 109     Filed 06/14/21      Page 47 of 130




               (b)     The stay of the Confirmation Order pursuant to Bankruptcy Rule 3020(e)
shall be deemed waived by and upon the entry of the Confirmation Order, and the Confirmation
Order shall take effect immediately upon its entry.

            11.3.      Effect of Failure of a Condition.

                If the conditions listed in Section 11.1 of the Plan are not satisfied or waived in
accordance with Section 11.2 of the Plan on or before the first Business Day that is more than
90 days after the date on which the Confirmation Order is entered or by such later date as set forth
by the Debtors in a notice filed with the Bankruptcy Court prior to the expiration of such period,
the Plan shall be null and void in all respects and nothing contained in the Plan or the Disclosure
Statement shall (a) constitute a waiver or release of any Claims against or any Interests in the
Debtors or claims by the Debtors, (b) prejudice in any manner the rights of any Entity, or
(c) constitute an admission, acknowledgement, offer, or undertaking by the Debtors or the Plan
Sponsor, or any other Entity.

                                             ARTICLE XII.

                              EFFECT OF CONFIRMATION OF PLAN

            12.1.      Vesting of Assets.

                Except as otherwise provided herein, or in any agreement, instrument, or other
document incorporated in the Plan (including the Restructuring Transactions), on the Effective
Date, pursuant to sections 1141(b) and (c) of the Bankruptcy Code, all assets and property of the
Estates shall vest in the Reorganized Debtors, free and clear of all Claims, Liens, encumbrances,
charges, and other interests, except as provided pursuant to the Plan, the Confirmation Order, or
the Exit Facility. On and after the Effective Date, the Reorganized Debtors may take any action,
including, without limitation, the operation of their businesses; the use, acquisition, sale, lease and
disposition of property; and the entry into transactions, agreements, understandings, or
arrangements, whether in or other than in the ordinary course of business, and execute, deliver,
implement, and fully perform any and all obligations, instruments, documents, and papers or
otherwise in connection with any of the foregoing, free of any restrictions of the Bankruptcy Code
or Bankruptcy Rules and in all respects as if there were no pending cases under any chapter or
provision of the Bankruptcy Code, except as expressly provided herein. Without limiting the
foregoing, the Reorganized Debtors may pay the charges that they incur on or after the Effective
Date for professional fees, disbursements, expenses, or related support services without application
to the Bankruptcy Court.

            12.2.      Binding Effect.

                As of the Effective Date, the Plan shall bind all holders of Claims against and
Interests in the Debtors and their respective successors and assigns, notwithstanding whether any
such holders were (a) Impaired or Unimpaired under the Plan, (b) deemed to accept or reject the
Plan, (c) failed to vote to accept or reject the Plan, or (d) voted to reject the Plan.




                                                  42
            Case 21-10831-CTG           Doc 109     Filed 06/14/21      Page 48 of 130




            12.3.      Deemed Consent to Change of Control of Debtors.

               As of the Effective Date, any counterparty to a contract with the Debtors or the
Non-Debtor Subsidiaries shall be deemed to have consented to the change of control of the Debtors
occurring pursuant to this Plan, and is forever barred and enjoined from declaring a breach, default,
or otherwise proceeding against the Debtors or Non-Debtor Subsidiaries with respect to any such
counterparty contract provisions otherwise triggered by a change of control of the Debtors;
provided that such counterparty received actual notice of this Plan and the Disclosure Statement.

            12.4.      Discharge of Claims and Termination of Interests.

                  Upon the Effective Date and in consideration of the Plan Distributions to be made
under the Plan, except as otherwise expressly provided herein, each holder (as well as any
representatives, trustees, or agents on behalf of each holder) of a Claim or Interest shall be deemed
to have forever waived, released, and discharged the Debtors, to the fullest extent permitted by
section 1141 of the Bankruptcy Code, of and from any and all Claims, Interests, rights, and
liabilities that arose prior to the Effective Date. Upon the Effective Date, all such Entities shall be
forever precluded and enjoined, pursuant to section 524 of the Bankruptcy Code, from prosecuting
or asserting any such discharged Claim against or terminated Interest in the Debtors against the
Debtors, the Reorganized Debtors, or any of their assets or property, whether or not such holder
has filed a Proof of Claim and whether or not the facts or legal bases therefor were known or
existed prior to the Effective Date; provided, however, that nothing contained in this Section 12.4
or otherwise shall affect the rights of holders of Claims or Interests to enforce any rights contained
in the Plan.

            12.5.      Term of Injunctions or Stays.

                Unless otherwise provided herein, the Confirmation Order, or in a Final Order of
the Bankruptcy Court, all injunctions or stays arising under or entered during the Chapter 11 Cases
under section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the
Confirmation Date, shall remain in full force and effect until the later of the Effective Date and the
date indicated in the order providing for such injunction or stay.

            12.6.      Injunction.

                (a)    Except as otherwise specifically provided in the Plan or the
Confirmation Order, as of the Confirmation Date, but subject to the occurrence of the
Effective Date, all Persons or Entities, and all other parties in interest, along with their
present or former employees, agents, officers, directors, principals, representatives, and
affiliates are, with respect to any Claims or Interests being released, exculpated, or
discharged pursuant to this Plan, permanently enjoined after the Confirmation Date from:
(i) commencing, conducting, or continuing in any manner, directly or indirectly, any suit,
action, or other proceeding of any kind (including any proceeding in a judicial, arbitral,
administrative, or other forum) against or affecting the Debtors, their Estates or any of their
property, wherever located, or any direct or indirect transferee of any property, wherever
located, of, or direct or indirect successor in interest to, any of the foregoing Persons or any
property, wherever located, of any such transferee or successor; (ii) enforcing, levying,



                                                  43
            Case 21-10831-CTG         Doc 109     Filed 06/14/21    Page 49 of 130




attaching (including any pre-judgment attachment), collecting, or otherwise recovering by
any manner or means, whether directly or indirectly, any judgment, award, decree, or order
against the Debtors, or their Estates or any of their property, wherever located, or any direct
or indirect transferee of any property, wherever located, of, or direct or indirect successor
in interest to, any of the foregoing Persons, or any property, wherever located, of any such
transferee or successor; (iii) creating, perfecting, or otherwise enforcing in any manner,
directly or indirectly, any encumbrance of any kind against the Debtors or their Estates or
any of their property, wherever located, or any direct or indirect transferee of any property,
of, or successor in interest to, any of the foregoing Persons; or (iv) acting or proceeding in
any manner, in any place whatsoever, that does not conform to or comply with the provisions
of the Plan to the full extent permitted by applicable law (including, without limitation,
commencing or continuing, in any manner or in any place, any action that does not comply
with or is inconsistent with the provisions of the Plan) to the fullest extent permitted by
applicable law. Such injunction shall extend to any successors or assignees of the Debtors
and their properties and interest in properties; provided, however, that nothing contained
herein shall preclude such Persons from exercising their rights, or obtaining benefits,
pursuant to and consistent with the terms of the Plan.

               (b)   By accepting Plan Distributions, each holder of an Allowed Claim or
Interest will be deemed to have specifically consented to the injunctions set forth in this
Section 12.6.

            12.7.     Releases.

               (a)    Releases by Debtors.

               Pursuant to section 1123(b) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan or the Confirmation Order, on and after the Effective Date,
for good and valuable consideration, including their cooperation and contributions to the
Chapter 11 Cases, the Released Parties shall be deemed released and discharged by the
Debtors and their Estates from any and all Claims, obligations, debts, rights, suits, damages,
Causes of Action, remedies, and liabilities whatsoever, whether known or unknown, foreseen
or unforeseen, asserted or unasserted, existing, or hereinafter arising, in law, equity, or
otherwise, whether for tort, fraud, contract, violations of federal or state laws, or otherwise,
including Avoidance Actions, those Causes of Action based on veil piercing or alter-ego
theories of liability, contribution, indemnification, joint liability, or otherwise that the
Debtors, their Estates or their affiliates would have been legally entitled to assert in their
own right (whether individually or collectively) or on behalf of the holder of any Claim or
Interest or other Entity or that any holder of a Claim or Interest or other Entity would have
been legally entitled to assert derivatively for or on behalf of the Debtors, or their Estates,
based on, relating to or in any manner arising from, in whole or in part, the Debtors, their
Estates, the purchase, sale, or rescission of the purchase or sale of any security of the Debtors,
the subject matter of, or the transactions or events giving rise to, any Claim or Interest that
is treated in the Plan, the business or contractual arrangements between the Debtors and
any Released Party, excluding any assumed Executory Contract or Unexpired Lease, the
restructuring of Claims and Interests prior to or in the Chapter 11 Cases, the negotiation,
formulation, or preparation of the Plan, the Disclosure Statement, the Restructuring


                                                44
           Case 21-10831-CTG        Doc 109     Filed 06/14/21    Page 50 of 130




Support Agreement, the Plan Supplement, the Exit Facility Agreement, the DIP Credit
Agreement and other DIP Loan Documents, the Chapter 11 Cases, or, in each case, related
agreements, instruments, or other documents, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective
Date, other than claims or liabilities arising out of or relating to any act or omission of a
Released Party that is determined in a Final Order to have constituted willful misconduct
(including, without limitation, actual fraud) or gross negligence; provided, that if any
Released Party directly or indirectly brings or asserts any Claim or Cause of Action that has
been released or is contemplated to be released pursuant to the Plan in any way arising out
of or related to any document or transaction that was in existence prior to the Effective Date
against any other Released Party, and such Released Party does not abandon such Claim or
Cause of Action upon request, then the release set forth in the Plan shall automatically and
retroactively be null and void ab initio with respect to the Released Party bringing or
asserting such Claim or Cause of Action unless the Releasing Party obtains a contrary order
of the Bankruptcy Court on notice; provided, further that the immediately preceding proviso
shall not apply to (i) any action by a Released Party in the Bankruptcy Court (or any other
court determined to have competent jurisdiction), including any appeal therefrom, to
prosecute the amount, priority, or secured status of any prepetition or ordinary course
administrative Claim against the Debtors or (ii) any release or indemnification provided for
in any settlement or granted under any other court order; provided that, in the case of (i) and
(ii), the Debtors shall retain all defenses related to any such action. Notwithstanding
anything contained herein to the contrary, the foregoing release shall not release any
obligation of any party under the Plan or any document, instrument, or agreement executed
to implement the Plan.

               Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the releases described in the Plan, which
includes by reference each of the related provisions and definitions contained in the Plan,
and further, shall constitute its finding that each release described in the Plan is: (i) in
exchange for the good and valuable consideration provided by the Released Parties, a good
faith settlement and compromise of such Claims; (ii) in the best interests of the Debtors and
all holders of Interests and Claims; (iii) fair, equitable and reasonable; (iv) given and made
after due notice and opportunity for hearing; and (v) a bar to the Debtors asserting any
claim, Cause of Action or liability related thereto, of any kind whatsoever, against any of the
Released Parties or their property.

              (b)    Releases by Releasing Parties.

              Except as otherwise specifically provided in the Plan or the Confirmation
Order, on and after the Effective Date, for good and valuable consideration, including the
obligations of the Debtors under the Plan, the Plan Consideration and other contracts,
instruments, releases, agreements, or documents executed and delivered in connection with
this Plan, each Releasing Party shall be deemed to have consented to the Plan and the
restructuring embodied herein for all purposes, and shall be deemed to have conclusively,
absolutely, unconditionally, irrevocably, and forever released and discharged the Released
Parties from any and all Claims, Interests, obligations, debts, rights, suits, damages, Causes
of Action, remedies, and liabilities whatsoever, whether known or unknown, foreseen or


                                              45
            Case 21-10831-CTG         Doc 109     Filed 06/14/21    Page 51 of 130




unforeseen, asserted or unasserted, existing or hereinafter arising, in law, equity, or
otherwise, whether for tort, fraud, contract, violations of federal or state laws, or otherwise,
including Avoidance Actions, those Causes of Action based on veil piercing or alter-ego
theories of liability, contribution, indemnification, joint liability, or otherwise that such
Releasing Party would have been legally entitled to assert (whether individually or
collectively), based on, relating to or in any manner arising from, in whole or in part, the
Debtors, the Estates, the liquidation, the Chapter 11 Cases, the purchase, sale, or rescission
of the purchase or sale of any security of the Debtors, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the
business or contractual arrangements between the Debtors and any Releasing Party,
excluding any assumed Executory Contract or Unexpired Lease, the restructuring of Claims
and Interests prior to or in the Chapter 11 Cases, the negotiation, formulation, or
preparation of the Plan, the Disclosure Statement, the Restructuring Support Agreement,
the Plan Supplement, the DIP Credit Agreement and other DIP Loan Documents, the Exit
Facility Agreement, the Existing Preferred Equity Interests, the Existing HIT Common
Equity Interests, the New HIT Common Equity Interests, the New HITOP Interests, the
Amended Constituent Documents, or, in each case, related agreements, instruments, or other
documents, or upon any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date, other than claims or liabilities
arising out of or relating to any act or omission of a Released Party that is determined in a
Final Order to have constituted willful misconduct (including, without limitation, actual
fraud) or gross negligence; provided that any holder of a Claim or Interest that objects to the
releases contained in the Plan shall not receive the benefit of the releases set forth in the Plan
(even if for any reason otherwise entitled). Notwithstanding anything contained herein to
the contrary, the foregoing release shall not release any obligation of any party (i) under the
Plan or any document, instrument, or agreement executed to implement the Plan, (ii) under
any Executory Contract or Unexpired Lease assumed under the Plan, or (iii) under any
contract or lease between a Non-Debtor Subsidiary and a Releasing Party.

                Notwithstanding anything to the contrary in the Plan, Plan Supplement, or
Confirmation Order, until a Claim arising prior to the Effective Date in Plan Classes 1, 2,
and 3 (including cure claims related to the assumption of executory contracts and unexpired
releases, and claims for damages related to the rejection of the same), or which is an
Administrative Claim or Priority Tax Claim (collectively, the “Unimpaired Claims”) has
been (x) paid in full in accordance with applicable law, or on terms agreed to between the
holder of such Claim and the Debtors or Reorganized Debtors, or in accordance with the
terms and conditions of the particular transaction giving rise to such Claim, or (y) otherwise
satisfied or disposed of as determined by a court of competent jurisdiction, (a) the provisions
of section 12.4 (Discharge of Claims and Termination of Interests), this section 12.7(b)
(Releases by Releasing Parties) and section 12.6 (Injunction) of the Plan shall not apply or
take effect with respect to such Claim, (b) such Claim shall not be deemed settled, satisfied,
resolved, released, discharged, barred, or enjoined, (c) the property of each of the Debtors'
Estates that vests in the applicable Reorganized Debtor pursuant to the Plan shall not be free
and clear of such Claims, and (d) any Liens of holders of Unimpaired Claims shall not be
deemed released. Holders of Unimpaired Claims shall not be required to file a Proof of
Claim with the Bankruptcy Court, except for claims for damages related to the rejection of
executory contracts and unexpired releases (“Rejection Damages Claims”). Holders of


                                                46
           Case 21-10831-CTG        Doc 109     Filed 06/14/21    Page 52 of 130




Unimpaired Claims other than those holding Rejection Damages Claims shall not be subject
to any claims resolution process in Bankruptcy Court in connection with their Claims, and
shall retain all their rights under applicable non-bankruptcy law to pursue their Claims
against the Debtors or Reorganized Debtors or other Entity in any forum with jurisdiction
over the parties. The Debtors and Reorganized Debtors shall retain all defenses,
counterclaims, rights to setoff, and rights to recoupment as to Unimpaired Claims. If the
Debtors or the Reorganized Debtors dispute any Unimpaired Claim, such dispute shall be
determined, resolved or adjudicated in the manner as if the Chapter 11 Cases had not been
commenced, except with respect to Rejection Damages Claims, which shall be determined,
resolved, or adjudicated as set forth in Article X of the Plan. Notwithstanding the foregoing,
any holder of a Claim that is not a Rejection Damages Claim who files a Proof of Claim shall
be subject to the Article X of the Plan unless and until such holder withdraws such Proof of
Claim.

               Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the releases described in the Plan, which
includes by reference each of the related provisions and definitions contained in the Plan,
and further, shall constitute its finding that each release described in the Plan is: (i) in
exchange for the good and valuable consideration provided by the Released Parties, a good
faith settlement and compromise of such Claims; (ii) in the best interests of the Debtors and
all holders of Interests and Claims; (iii) fair, equitable, and reasonable; and (iv) given and
made after due notice and opportunity for hearing.

              (c)    Exculpation.

                On the Effective Date, except as otherwise provided in the Plan or the
Confirmation Order, for good and valuable consideration, to the maximum extent
permissible under applicable law, none of the Exculpated Parties shall have or incur any
liability to any holder of any Claim or Interest or any other Person for any act or omission
in connection with, or arising out of the Debtors’ restructuring, including the negotiation,
implementation and execution of the Plan, this Disclosure Statement, the Restructuring
Support Agreement, the Plan Supplement, the Chapter 11 Cases, the solicitation of votes for
and the pursuit of confirmation of this Plan, the consummation of this Plan, the
administration of this Plan, or the property to be distributed under this Plan, including all
documents ancillary thereto, all decisions, actions, inactions, and alleged negligence or
misconduct relating thereto and all activities leading to the promulgation and confirmation
of this Plan except for gross negligence or willful misconduct, each as determined by a Final
Order of the Bankruptcy Court. For purposes of the foregoing, it is expressly understood
that any act or omission effected with the approval of the Bankruptcy Court conclusively
will be deemed not to constitute gross negligence or willful misconduct unless the approval
of the Bankruptcy Court was obtained by fraud or misrepresentation, and in all respects,
the applicable Persons shall be entitled to rely on the advice of counsel with respect to their
duties and responsibilities under, or in connection with, the Chapter 11 Cases, the Plan, and
administration thereof. The Exculpated Parties have, and upon confirmation of the Plan
shall be deemed to have, participated in good faith and in compliance with the applicable
provisions of the Bankruptcy Code with regard to the distributions of the securities pursuant
to the Plan and, therefore, are not, and on account of such distributions shall not be, liable


                                              47
            Case 21-10831-CTG          Doc 109     Filed 06/14/21     Page 53 of 130




at any time for the violation of any applicable law, rule or regulation governing the
solicitation of acceptances or rejections of the Plan or such distributions made pursuant to
the Plan.

               (d)     Retention of Causes of Action/Reservation of Rights.

               Except as expressly provided in the Plan or in the Confirmation Order,
nothing contained in the Plan or the Confirmation Order shall be deemed to be a waiver or
relinquishment of any rights or Causes of Action that the Debtors or the Estates may have,
or that the Debtors may choose to assert on behalf of their Estates, under any provision of
the Bankruptcy Code or any applicable non-bankruptcy law, including, without limitation,
(i) any and all Causes of Action or claims against any Person or Entity, to the extent such
Person or Entity asserts a crossclaim, counterclaim, and/or claim for setoff that seeks
affirmative relief against the Debtors, their officers, directors or representatives or (ii) the
turnover of any property of the Estates to the Debtors.

              Except as expressly provided in the Plan or in the Confirmation Order,
nothing contained in the Plan or the Confirmation Order shall be deemed to be a waiver or
relinquishment of any rights or Causes of Action that the Debtors had immediately prior to
the Petition Date or the Effective Date against or regarding any Claim left Unimpaired by
the Plan. The Debtors shall have, retain, reserve and be entitled to commence, assert and
pursue all such rights and Causes of Action as fully as if the Chapter 11 Cases had not been
commenced, and all of the Debtors’ legal and equitable rights respecting any Claim left
Unimpaired by the Plan may be asserted after the Confirmation Date to the same extent as
if the Chapter 11 Cases had not been commenced.

              Except as expressly provided in the Plan or in the Confirmation Order,
nothing contained in the Plan or the Confirmation Order shall be deemed to release any post-
Effective Date obligations of any party under the Plan, or any document, instrument or
agreement (including those set forth in the Plan Supplement) executed to implement the
Plan.

               (e)     Solicitation of Plan.

        As of and subject to the occurrence of the Confirmation Date: (a) the Debtors shall be
deemed to have solicited acceptances of the Plan in good faith and in compliance with the
applicable provisions of the Bankruptcy Code, including, without limitation, sections 1125(a), (e),
and (g) of the Bankruptcy Code, and any applicable non-bankruptcy law, rule, or regulation
governing the adequacy of disclosure in connection with such solicitation, and (b) the Debtors and
their respective directors, officers, employees, affiliates, agents, financial advisors, investment
bankers, professionals, accountants, and attorneys shall be deemed to have participated in good
faith and in compliance with the applicable provisions of the Bankruptcy Code in the offer and
issuance of any securities under the Plan, and therefore are not, and on account of such offer,
issuance, and solicitation will not be, liable at any time for any violation of any applicable law,
rule, or regulation governing the solicitation of acceptances or rejections of the Plan or the offer
and issuance of any securities under the Plan.




                                                 48
            Case 21-10831-CTG          Doc 109      Filed 06/14/21     Page 54 of 130




                Notwithstanding anything herein to the contrary, as of the Effective Date, pursuant
to section 1125(e) and (g) of the Bankruptcy Code, the Plan Sponsor, DIP Lender, and DIP Agent
and each of their respective affiliates, agents, representatives, members, principals, equity holders
(regardless of whether such interests are held directly or indirectly), officers, directors, managers,
employees, advisors and attorneys shall be deemed to have solicited acceptance of the Plan in good
faith and in compliance with the applicable provisions of the Bankruptcy Code and applicable non-
bankruptcy law, and to have participated in good faith and in compliance with the applicable
provisions of the Bankruptcy Code and applicable non-bankruptcy law, in the offer, issuance, sale,
or purchase of a security offered or sold under the Plan of a Reorganized Debtor, and shall not be
liable to any Person on account of such solicitation or participation.

               (f)     Reimbursement or Contribution.

       If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is
contingent as of the Effective Date, such Claim shall be forever disallowed notwithstanding section
502(j) of the Bankruptcy Code, unless prior to the Effective Date (a) such Claim has been
adjudicated as noncontingent or (b) the relevant holder of a Claim has filed a noncontingent Proof
of Claim on account of such Claim and a Final Order has been entered determining such Claim as
no longer contingent.

               (g)     Recoupment.

        In no event shall any holder of a Claim be entitled to recoup such Claim against any Claim,
right, or Cause of Action of the Debtors or the Reorganized Debtors, as applicable, unless such
holder actually has performed such recoupment and provided notice thereof in writing to the
Debtors on or before the Confirmation Date, notwithstanding any indication in any Proof of Claim
or otherwise that such holder asserts, has, or intends to preserve any right of recoupment.

               (h)     Subordination Rights.

       Any Plan Distributions to holders of Claims or Interests shall be received and retained free
from any obligations to hold or transfer the same to any other holder and shall not be subject to
levy, garnishment, attachment, or other legal process by any holder by reason of claimed
contractual subordination rights. On the Effective Date, any such subordination rights shall be
deemed waived, and the Confirmation Order shall constitute an injunction enjoining any Entity
from enforcing or attempting to enforce any contractual, legal, or equitable subordination rights to
property distributed under the Plan, in each case other than as provided in the Plan; provided that
any such subordination rights shall be preserved in the event the Confirmation Order is vacated,
the Effective Date does not occur in accordance with the terms hereunder or the Plan is revoked
or withdrawn.

            12.8.      Ipso Facto and Similar Provisions Ineffective.

        Any term of any policy, contract or other obligation applicable to a Debtor shall be void
and of no further force or effect with respect to any Debtor to the extent such policy, contract, or
other obligation is conditioned on, creates an obligation of any Debtor as a result of, or gives rise
to a right of any Person based on any of the following: (a) the insolvency or financial condition of


                                                 49
            Case 21-10831-CTG          Doc 109     Filed 06/14/21      Page 55 of 130




a Debtor; (b) the commencement of the Chapter 11 Cases; (c) the confirmation or consummation
of this Plan, including any change of control that shall occur as a result of such consummation; or
(d) the Restructuring Transactions.

            12.9.      No Successor Liability.

        The Plan Sponsor (a) is not, and shall not be deemed to assume, agree to perform, pay or
otherwise have any responsibilities for any liabilities or obligations of the Debtors or any other
Person relating to or arising out of the operations or the assets of the Debtors on or prior to the
Effective Date, (b) is not, and shall not be, a successor to the Debtors by reason of any theory of
law or equity or responsible for the knowledge or conduct of any Debtor prior to the Effective Date
and (c) shall not have any successor or transferee liability of any kind or character.

                                         ARTICLE XIII.

                               RETENTION OF JURISDICTION

            13.1.      Retention of Jurisdiction

               (a)    Pursuant to sections 105 and 1142 of the Bankruptcy Code and
notwithstanding entry of the Confirmation Order and the occurrence of the Effective Date, on and
after the Effective Date, the Bankruptcy Court shall retain jurisdiction, to the fullest extent
permissible under law, over all matters arising in, arising under, or related to the Chapter 11 Cases
for, among other things, the following purposes:

                       (i)     To hear and determine all matters relating to the assumption or
                               rejection of Executory Contracts or Unexpired Leases, including
                               whether a contract or lease is or was executory or expired;

                       (ii)    To hear and determine any motion, adversary proceeding,
                               application, contested matter, and other litigated matter pending on
                               or commenced after the Confirmation Date;

                       (iii)   To hear and resolve any disputes arising from or relating to (i) any
                               orders of the Bankruptcy Court granting relief under Bankruptcy
                               Rule 2004, or (ii) any protective orders entered by the Bankruptcy
                               Court in connection with the foregoing;

                       (iv)    To ensure that Plan Distributions are accomplished as provided
                               herein;

                       (v)     To consider Claims or the allowance, classification, priority,
                               compromise, estimation, or payment of any Claim, including any
                               Administrative Expense Claim;

                       (vi)    To enter, implement, or enforce such orders as may be appropriate
                               in the event the Confirmation Order is for any reason stayed,
                               reversed, revoked, modified or vacated;


                                                 50
Case 21-10831-CTG      Doc 109      Filed 06/14/21     Page 56 of 130




       (vii)   To issue and enforce injunctions, enter and implement other orders,
               and take such other actions as may be necessary or appropriate to
               restrain interference by any Person with the consummation,
               implementation, or enforcement of this Plan, the Confirmation
               Order, or any other order of the Bankruptcy Court (including,
               without limitation, with respect to releases, exculpations and
               indemnifications);

       (viii) To hear and determine any application to modify this Plan in
              accordance with section 1127 of the Bankruptcy Code, to remedy
              any defect or omission or reconcile any inconsistency in this Plan,
              the Disclosure Statement, or any order of the Bankruptcy Court,
              including the Confirmation Order, in such a manner as may be
              necessary to carry out the purposes and effects thereof;

       (ix)    To hear and determine all matters relating to the allowance,
               disallowance, liquidation, classification, priority, or estimation of
               any Claim;

       (x)     To resolve disputes concerning any reserves with respect to
               Disputed Claims or the administration thereof;

       (xi)    To hear and determine disputes arising in connection with or related
               to the interpretation, implementation, or enforcement of this Plan,
               the Confirmation Order, the Disclosure Statement, any transactions
               or payments contemplated hereby, or any agreement, instrument, or
               other document governing or relating to any of the foregoing
               (including without limitation the Plan Supplement and the Plan
               Documents); provided that the Bankruptcy Court shall not retain
               jurisdiction over disputes concerning documents contained in the
               Plan Supplement that have a jurisdictional, forum selection or
               dispute resolution clause that refers disputes to a different court and
               any disputes concerning documents contained in the Plan
               Supplement shall be governed in accordance with the provisions of
               such documents;

       (xii)   To take any action and issue such orders, including any such action
               or orders as may be necessary after occurrence of the Effective Date
               and/or consummation of the Plan, as may be necessary to construe,
               enforce, implement, execute, and consummate this Plan, including
               any release or injunction provisions set forth herein, or to maintain
               the integrity of this Plan following consummation;

       (xiii) To determine such other matters and for such other purposes as may
              be provided in the Confirmation Order;




                                 51
            Case 21-10831-CTG           Doc 109     Filed 06/14/21      Page 57 of 130




                       (xiv)   To hear and determine matters concerning state, local and federal
                               taxes in accordance with sections 346, 505, and 1146 of the
                               Bankruptcy Code;

                       (xv)    To hear and determine any other matters related hereto and not
                               inconsistent with the Bankruptcy Code and title 28 of the United
                               States Code;

                       (xvi)   To resolve any disputes concerning whether a Person had sufficient
                               notice of the Chapter 11 Cases, the Combined Hearing, the deadline
                               by which to file Administrative Expense Claims, or the deadline for
                               responding or objecting to a cure amount owed pursuant to
                               Bankruptcy Code section 365(b), for the purpose of determining
                               whether a Claim or Interest is discharged hereunder, or for any other
                               purpose;

                       (xvii) To recover all assets of the Debtors and property of the Estates,
                              wherever located;

                       (xviii) To hear and determine any rights, claims or Causes of Action held
                               by or accruing to the Debtors pursuant to the Bankruptcy Code or
                               pursuant to any federal or state statute or legal theory; and

                       (xix)   To enter a final decree closing the Chapter 11 Cases.

                 (b)    If the Bankruptcy Court abstains from exercising, or declines to exercise,
jurisdiction or is otherwise without jurisdiction over any matter arising in, arising under, or related
to the Chapter 11 Cases, the provisions of Section 13.1 of the Plan shall have no effect on and shall
not control, limit, or prohibit the exercise of jurisdiction by any other court having competent
jurisdiction with respect to such matter.

            13.2.      Courts of Competent Jurisdiction

                If the Bankruptcy Court abstains from exercising, or declines to exercise,
jurisdiction or is otherwise without jurisdiction over any matter arising out of the Plan, such
abstention, refusal, or failure of jurisdiction shall have no effect upon and shall not control,
prohibit, or limit the exercise of jurisdiction by any other court having competent jurisdiction with
respect to such matter.

                                          ARTICLE XIV.

                               MISCELLANEOUS PROVISIONS

            14.1.      Payment of Statutory Fees.

                On the Effective Date and thereafter as may be required, the Reorganized Debtors
shall pay all fees incurred pursuant to section 1930 of chapter 123 of title 28 of the United States
Code, together with interest, if any, pursuant to § 3717 of title 31 of the United States Code for


                                                  52
            Case 21-10831-CTG          Doc 109     Filed 06/14/21      Page 58 of 130




each Debtor’s case, or until such time as a final decree is entered closing a particular Debtor’s
case, a Final Order converting such Debtor’s case to a case under chapter 7 of the Bankruptcy
Code is entered, or a Final Order dismissing such Debtor’s case is entered.

            14.2.      Substantial Consummation of the Plan.

               On the Effective Date, the Plan shall be deemed to be substantially consummated
under sections 1101 and 1127(b) of the Bankruptcy Code.

            14.3.      Expedited Determination of Taxes.

               The Reorganized Debtors shall have the right to request an expedited determination
under section 505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed, for
any and all taxable periods of the Debtors through the Effective Date.

            14.4.      Exemption from Certain Transfer Taxes.

                Pursuant to, and to the fullest extent permitted by, section 1146 of the Bankruptcy
Code, any transfers of property pursuant to, in contemplation of, or in connection with, the Plan,
including, without limitation, the Confirmation Order, including (a) the Restructuring
Transactions, (b) the issuance of the Plan Consideration, (c) the issuance, transfer or exchange of
any securities or instruments, (d) the creation, filing or recording of any Lien, mortgage, deed of
trust, or other security interest, (e) the making, assignment, filing or recording of any lease or
sublease or the making or delivery of any deed, bill of sale, or other instrument of transfer under,
pursuant to, in furtherance of, or in connection with the Plan, including, without limitation, any
deeds, bills of sale, or assignments executed in connection with any of the transactions
contemplated under the Plan or the reinvesting, transfer, or sale of any real or personal property of
the Debtors pursuant to, in implementation of or as contemplated in the Plan (whether to one or
more of the Reorganized Debtors or otherwise), (f) the grant of Collateral under the Exit Facility,
and (g) the issuance, renewal, modification, or securing of indebtedness shall constitute a “transfer
under a plan” within the purview of section 1146 of the Bankruptcy Code and shall not be subject
to or taxed under any law imposing any document recording tax, stamp tax, conveyance fee, or
other similar tax, mortgage tax, real estate transfer tax, mortgage recording tax, Uniform
Commercial Code filing, or recording fee, regulatory filing or recording fee, sales tax, use tax, or
other similar tax or governmental assessment. Upon entry of the Confirmation Order, the
appropriate state or local government officials or agents shall forgo the collection of any such tax
or governmental assessment, and consistent with the foregoing, each recorder of deeds or similar
official for any county, city, or Governmental Unit in which any instrument hereunder is to be
recorded shall, pursuant to the Confirmation Order, be ordered and directed to accept such
instrument without requiring the payment of any filing fees, documentary stamp tax, deed stamps,
stamp tax, transfer tax, intangible tax, or similar tax.

            14.5.      Amendments.

              (a)     Plan Modifications. (i) The Debtors reserve the right, in accordance with
the Bankruptcy Code and the Bankruptcy Rules, and upon the written consent of the Plan Sponsor,
to amend, modify, or supplement the Plan prior to the entry of the Confirmation Order, including
amendments or modifications to satisfy section 1129(b) of the Bankruptcy Code and (ii) after entry


                                                 53
            Case 21-10831-CTG           Doc 109     Filed 06/14/21      Page 59 of 130




of the Confirmation Order, the Debtors may, upon order of the Bankruptcy Court, amend, modify,
or supplement the Plan in the manner provided for by section 1127 of the Bankruptcy Code or as
otherwise permitted by law, in each case without additional disclosure pursuant to section 1125 of
the Bankruptcy Code, except as the Bankruptcy Code may otherwise direct.

                (b)     Other Amendments. After the Confirmation Date, so long as such action
does not materially adversely affect the treatment of holders of Claims or Interests hereunder, and
upon the written consent of the Plan Sponsor, the Debtors may remedy any defect or omission or
reconcile any inconsistencies in the Plan or the Confirmation Order with respect to such matters
as may be necessary to carry out the purposes and effects of the Plan, and any holder of a Claim
or Interest that has accepted the Plan shall be deemed to have accepted the Plan as amended,
modified, or supplemented. Before the Effective Date, the Debtors may make appropriate
technical adjustments and modifications to the Plan and the documents contained in the Plan
Supplement without further order or approval of the Bankruptcy Court; provided, that such
technical adjustments and modifications do not adversely affect in a material way the treatment of
holders of Claims or Interests and which shall be consistent with, and subject to the approvals and
consents as set forth in, the RSA.

            14.6.      Effectuating Documents and Further Transactions.

               (a)     Each of the officers of the Reorganized Debtors is authorized, in accordance
with his or her authority under the resolutions of the applicable owners, board of directors, and
general partners, to execute, deliver, file, or record such contracts, instruments, releases,
indentures, and other agreements or documents and take such actions as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the Plan.

                (b)     On or before the Effective Date, the Debtors may file with the Bankruptcy
Court such agreements and other documents as may be necessary or appropriate to effectuate and
further evidence the terms and conditions of the Plan. The Debtors or the Reorganized Debtors,
as applicable, and all holders of Interests and Claims receiving Plan Distributions pursuant to the
Plan and all other parties in interest shall, from time to time, prepare, execute, and deliver any
agreements or documents and take any other actions as may be necessary or advisable to effectuate
the provisions and intent of the Plan.

            14.7.      Revocation or Withdrawal of Plan.

                The Debtors reserve the right, subject to the prior written consent of the Plan
Sponsor, to revoke or withdraw the Plan prior to the Effective Date as to any or all of the Debtors.
If, with respect to a Debtor, the Plan has been revoked or withdrawn prior to the Effective Date,
or if confirmation or the occurrence of the Effective Date as to such Debtor does not occur on the
Effective Date, then, with respect to such Debtor: (a) the Plan shall be null and void in all respects;
(b) any settlement or compromise embodied in the Plan (including the fixing of or limiting of an
amount of any Claim or Interest or Class of Claims or Interests), assumption of Executory
Contracts or Unexpired Leases affected by the Plan, and any document or agreement executed
pursuant to the Plan shall be deemed null and void; and (c) nothing contained in the Plan shall (i)
constitute a waiver or release of any Claim by or against, or any Interest in, such Debtor or any




                                                  54
            Case 21-10831-CTG          Doc 109      Filed 06/14/21     Page 60 of 130




other Entity, (ii) prejudice in any manner the rights of such Debtor or any other Entity, or
(iii) constitute an admission of any sort by any Debtor or the Plan Sponsor, or any other Entity.

            14.8.      Severability of Plan Provisions.

                If, before the entry of the Confirmation Order, any term or provision of the Plan is
held by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, in each
case at the election and the request of the Debtors, shall have the power to alter and interpret such
term or provision to make it valid or enforceable to the maximum extent practicable, consistent
with the original purpose of the term or provision held to be invalid, void, or unenforceable, and
such term or provision shall then be applicable as altered or interpreted. Notwithstanding any such
holding, alteration, or interpretation, the remainder of the terms and provisions of the Plan shall
remain in full force and effect and shall in no way be affected, impaired or invalidated by such
holding, alteration, or interpretation; provided, however, that any such holding, alteration, or
interpretation shall not affect the approvals and consents as set forth in the RSA. The Confirmation
Order shall constitute a judicial determination and shall provide that each term and provision of
the Plan, as it may have been altered or interpreted in accordance with the foregoing, is (a) valid
and enforceable pursuant to its terms, (b) integral to the Plan and may not be deleted or modified
without the consent of the Debtors or the Reorganized Debtors (as the case may be), and
(c) nonseverable and mutually dependent.

            14.9.      Governing Law.

                Except to the extent that the Bankruptcy Code or other U.S. federal law is
applicable, or to the extent an exhibit or schedule hereto, or a schedule in the Plan Supplement
provides otherwise, the rights, duties, and obligations arising under the Plan shall be governed by,
and construed and enforced in accordance with, the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof; provided that corporate, limited partnership, or
entity governance matters relating to a Debtor or a Reorganized Debtor shall be governed by the
laws of the state of incorporation or organization of the Debtors or the Reorganized Debtors.

            14.10.     Time.

                In computing any period of time prescribed or allowed by the Plan, unless otherwise
set forth herein or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006
shall apply.

            14.11.     Dates of Actions to Implement the Plan.

             In the event that any payment or act under the Plan is required to be made or
performed on a date that is not on a Business Day, then the making of such payment or the
performance of such act may be completed on the next succeeding Business Day, but shall be
deemed to have been completed as of the required date.

            14.12.     Immediate Binding Effect.

              Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan and the Plan Supplement shall be


                                                 55
            Case 21-10831-CTG          Doc 109     Filed 06/14/21      Page 61 of 130




immediately effective and enforceable and deemed binding upon and inure to the benefit of the
Debtors, the holders of Claims and Interests, the Released Parties, and each of their respective
successors and assigns, including, without limitation, the Reorganized Debtors.

            14.13.     Deemed Acts.

                Subject to and conditioned on the occurrence of the Effective Date, whenever an
act or event is expressed under the Plan to have been deemed done or to have occurred, it shall be
deemed to have been done or to have occurred without any further act by any party, by virtue of
the Plan and the Confirmation Order.

            14.14.     Successor and Assigns.

               The rights, benefits, and obligations of any Entity named or referred to in the Plan
shall be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor,
or permitted assign, if any, of each such Entity.

            14.15.     Entire Agreement.

                On the Effective Date, the Plan, the Plan Supplement, and the Confirmation Order
shall supersede all previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become merged and
integrated into the Plan.

            14.16.     Exhibits to Plan.

              All exhibits, schedules, supplements, and appendices to the Plan (including the Plan
Supplement) are incorporated into and are a part of the Plan as if set forth in full therein.

            14.17.     Reservation of Rights.

                The Plan shall have no force or effect unless the Bankruptcy Court shall enter the
Confirmation Order. None of the filing of the Plan, any statement or provision contained in the
Plan, or the taking of any action by any Debtor with respect to the Plan, the Disclosure Statement,
or the Plan Supplement shall be or shall be deemed to be an admission or waiver of any rights of
any Debtor with respect to the holders of Claims or Interests prior to the Effective Date.

            14.18.     Plan Supplement.

               After any of such documents included in the Plan Supplement are filed, copies of
such documents shall be made available upon written request to the Debtors’ counsel at the address
above or by downloading such exhibits and documents from the Claims and Noticing Agent’s
website at http://dm.epiq11.com/HospitalityInvestorsTrust or the Bankruptcy Court’s website at
https://www.pacer.gov/.




                                                 56
            Case 21-10831-CTG           Doc 109    Filed 06/14/21    Page 62 of 130




            14.19.    Waiver or Estoppel.

                Each holder of a Claim or an Interest shall be deemed to have waived any right to
assert any argument, including the right to argue that its Claim or Interest should be Allowed in a
certain amount, in a certain priority, secured or not subordinated by virtue of an agreement made
with the Debtors or their counsel, or any other Entity, if such agreement was not disclosed in the
Plan, the Disclosure Statement, or papers filed with the Bankruptcy Court prior to the Confirmation
Date.

            14.20.    Notices

                To be effective, all notices, requests, and demands to or upon the Debtors shall be
in writing (including by electronic mail or facsimile transmission) and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when actually delivered or, in
the case of notice by electronic mail transmission, when received and telephonically confirmed,
addressed as follows:

                      1.      The Debtors at:

                              Hospitality Investors Trust, Inc.
                              Park Avenue Tower,
                              65 East 55th Street, Suite 801
                              New York, NY 10022
                              Attn: HIT Chapter 11 Notices
                              Email: casenotices@hitreit.com

                      2.      Office of the U.S. Trustee at:

                              Office of the United States Trustee for the District of Delaware
                              844 King Street, Suite 2207, Lockbox 35
                              Wilmington, DE 19801
                              Attn: Joseph J. McMahon, Jr. (joseph.mcmahon@usdoj.gov)

                      3.      Counsel to the Debtors at:

                              Proskauer Rose LLP
                              70 West Madison
                              Suite 3800
                              Chicago, IL 60602
                              Attn: Jeff J. Marwil (jmarwil@proskauer.com), Paul V. Possinger
                              (ppossinger@proskauer.com), and Jordan E. Sazant
                              (jsazant@proskauer.com)

                              - and -

                              Proskauer Rose LLP
                              Eleven Times Square



                                                  57
            Case 21-10831-CTG           Doc 109    Filed 06/14/21   Page 63 of 130




                              New York, NY 10036
                              Attn: Joshua A. Esses (jesses@proskauer.com)

                              - and -

                              Potter Anderson & Corroon LLP
                              1313 North Market Street
                              Wilmington, DE 19801
                              Telephone: (302) 984-6000
                              Attn: Jeremy W. Ryan (jryan@potteranderson.com)




                      4.      The Plan Sponsor at:

                              Brookfield Strategic Real Estate Partners II Hospitality REIT II
                              LLC
                              250 Vesey Street, 11th Floor
                              New York, NY 10004
                              Attn: BPG Transactions Legal (realestatenotices@brookfield.com)

                      5.      Counsel to the Plan Sponsor at:

                              Cleary Gottlieb Steen & Hamilton LLP
                              One Liberty Plaza
                              New York, NY 10006
                              Attn: Sean A. O’Neal (soneal@cgsh.com)

                              - and -

                              Young Conaway Stargatt & Taylor, LLP
                              Rodney Square, 1000 King Street
                              Wilmington, DE 19801
                              Attn: Pauline K. Morgan
                              Email: pmorgan@ycst.com


        After the occurrence of the Effective Date, the Reorganized Debtors have authority to send
a notice to Entities stating that in order to continue to receive documents pursuant to Bankruptcy
Rule 2002, such Entities must file a renewed request to receive documents pursuant to Bankruptcy
Rule 2002. After the occurrence of the Effective Date, the Reorganized Debtors are authorized to
limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities
that have filed such renewed requests.




                                                  58
            Case 21-10831-CTG          Doc 109      Filed 06/14/21     Page 64 of 130




                                          ARTICLE XV.

                         CONCLUSION AND RECOMMENDATION

                The Debtors believe the Plan is in the best interests of all stakeholders and urge the
holders of Interests in the Voting Class to vote in favor thereof.




                                                 59
          Case 21-10831-CTG   Doc 109    Filed 06/14/21    Page 65 of 130




Dated: June 14, 2021

                                Respectfully submitted,
                                Hospitality Investors Trust, Inc. and
                                Hospitality Investors Trust Operating Partnership,
                                L.P.

                                By: /s/ Bruce A. Riggins
                                Name: Bruce A. Riggins
                                Title: Chief Financial Officer, Hospitality Investors
                                Trust, Inc.




                                        60
Case 21-10831-CTG   Doc 109   Filed 06/14/21    Page 66 of 130




                        Exhibit A

            Contingent Value Rights Agreement
               Case 21-10831-CTG      Doc 109      Filed 06/14/21     Page 67 of 130




                                                           Proposed updates to Exhibit Version

                            CONTINGENT VALUE RIGHTS AGREEMENT

        This CONTINGENT VALUE RIGHTS AGREEMENT, dated as of [●] [●], 2021 (this
“Agreement”), is entered into by and between Hospitality Investors Trust, Inc., a Maryland
corporation (the “Company”), and Computershare, Inc. (“Computershare”), a Delaware
corporation, and its wholly owned subsidiary, Computershare Trust Company, N.A., a federally
chartered trust company, collectively, as agent with respect to the Contingent Value Rights (the
“CVR Agent”).

                                          WITNESSETH:

        WHEREAS, on May 19, 2021, the Company and its operating partnership, Hospitality
Investors Trust Operating Partnership, L.P., a Delaware limited partnership (the “OP”), entered
into a Restructuring Support Agreement (as may be subsequently amended or modified from time
to time, the “RSA”) with the Supporting Stockholder;

       WHEREAS, on May 19, 2021 (the “Petition Date”), the Company and the OP commenced
voluntary cases under the Bankruptcy Code in the United States Bankruptcy Court for the District
of Delaware (the “Cases”), and concurrently filed a joint prepackaged plan of reorganization (as
may be amended or modified from time to time in accordance with the RSA, the “Plan”);

        WHEREAS, the Company has obtained a debtor-in-possession loan facility (as may be
subsequently amended or modified from time to time, the “DIP Facility”) and a post-confirmation
loan facility (as may be subsequently amended or modified from time to time, the “Exit Facility”)
from the Supporting Stockholder;

       WHEREAS, pursuant to the Plan, the Company shall grant Contingent Value Rights to
holders of the Shares on the Effective Date;

        WHEREAS, this Agreement constitutes the CVR Agreement referred to in the RSA and
the Plan;

        WHEREAS, the Contingent Value Right is a contract right, providing the Holders with the
right to receive contingent cash payments if and to the extent payable pursuant to the terms of this
Agreement for each Contingent Value Right at a later date and subject to the terms and conditions
set forth herein;

       WHEREAS, the Company desires to appoint the CVR Agent as its agent with respect to
the Contingent Value Rights pursuant to the terms of this Agreement, and the CVR Agent desires
to accept such appointment; and

      WHEREAS, the CVR Agent has agreed to provide specified services covered by this
Agreement.




7235024 - 06/14/2021 10:31 PM
            Case 21-10831-CTG         Doc 109       Filed 06/14/21   Page 68 of 130




       NOW, THEREFORE, for and in consideration of the agreements contained herein and the
consummation of the Plan, it is mutually covenanted and agreed, for the benefit of all Holders, as
follows:

                                         ARTICLE 1
                                        DEFINITIONS

       Section 1.1.   Definitions.

                (a)    For all purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:

                            (i)     the terms defined in this Article 1 have the meanings assigned
            to them in this Article 1, and include the plural as well as the singular;

                           (ii)    the words “herein,” “hereof” and “hereunder” and other words
            of similar import refer to this Agreement as a whole and not to any particular Article,
            Section or other subdivision;

                           (iii) unless the context otherwise requires, words describing the
            singular number shall include the plural and vice versa, words denoting any gender
            shall include all genders and words denoting natural Persons shall include
            corporations, partnerships and other Persons and vice versa;

                           (iv)   references to any Person shall include such Person’s successors
            and permitted assigns; and

                           (v)   whenever the words “include,” “includes” or “including” are
            used in this Agreement, they shall be deemed to be followed by “without limitation”.

               (b)    The following terms shall have the meanings ascribed to them as follows:

        “2019 Hotel EBITDA” means, with respect to the Hotel Properties in the CVR Asset Pool
or the Excluded Properties, the Adjusted EBITDA for the year ended December 31, 2019 for such
Hotel Properties in the CVR Asset Pool or Excluded Properties, as applicable, calculated without
giving effect to clause (c) of the first sentence of the definition of Adjusted EBITDA.

        “Additional Adjustment Amount” means (i) any amount distributed by the CVR Holding
Company to its shareholders, members, or partners, or (ii) any principal amount loaned by the
CVR Holding Company or any of its direct or indirect Subsidiaries pursuant to any Upstream
Intercompany Loan other than (a) any distribution, payment or loan out of net proceeds from a
Monetization Event, but only to the extent such amount has not previously been taken into account
in the determination of a Total Distributable Amount under Section 2.4(g), and (b) any Permitted
Distribution.

        “Adjusted EBITDA”, with respect to one or more Hotel Properties and any Measurement
Period, is calculated as net loss (income) and comprehensive loss (income) (calculated in
accordance with GAAP) of the applicable Hotel Property or Hotel Properties during the applicable

                                                2
            Case 21-10831-CTG           Doc 109        Filed 06/14/21    Page 69 of 130




Measurement Period, excluding (a) the effect of expenses not related to operating the applicable
Hotel Property or Hotel Properties, (b) non-cash charges that are not indicative of the operating
performance of the applicable Hotel Property or Hotel Properties, and (c) any effects on net loss
(income) and comprehensive loss (income) due to (1) a Casualty or Condemnation Event, strike
or other labor dispute, fire, war, insurrection, act of God, governmental intervention, terrorism or
pandemic or (2) any other event that is reasonably beyond the control of the Company other than
to the extent the principal cause of such event is the Company’s or any of its Subsidiaries’ gross
negligence or willful misconduct. Exclusions made for these purposes shall include (to the extent
attributable to a particular Hotel Property or Hotel Properties, if applicable): (i) depreciation and
amortization; (ii) impairment of goodwill and long-lived assets; (iii) interest expense; (iv)
transaction related costs; (v) other loss (income); (vi) gain (loss) on sale of assets, net; (vii) equity
in loss (earnings) of unconsolidated entities; (viii) general and administrative expense; and (ix)
income tax (benefit) expense.

       “Adjusted EBITDA Threshold” means, with respect to any Hotel Property, the amount of
Adjusted EBITDA for such Hotel Property set forth on Schedule I hereto. Any reference to the
Adjusted EBITDA Threshold for the CVR Asset Pool refers to the aggregate Adjusted EBITDA
Threshold of all of the Hotel Properties then in the CVR Asset Pool.

        “Adjusted Total CVR Pool Amount” has the meaning set forth in Section 2.4(g)(i).

        “Affiliate” means, when used with respect to a specified Person, a Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is under common
control with such specified Person. As used in this definition, the term “control” (including with
correlative meanings, “controlled by” and “under common control with”), when used with respect
to any specified Person, means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the ownership of
voting securities or other interests, by contract, agreement, obligation, indenture, instrument, lease,
promise, arrangement, release, warranty, commitment, undertaking or otherwise.

        “Agreement” has the meaning set forth in the Preamble.

        “All or Substantially All of the Assets” means at least eighty percent (80%) of the number
of the Hotel Properties comprising the CVR Asset Pool as of the Effective Date.

        “Board of Directors” means the Board of Directors of the Company.

        “Business Day” means any day other than a Saturday or Sunday or a day on which banks
are required or authorized to close in the City of New York.

        “Calculation Certificate” has the meaning set forth in Section 2.5(a).

        “Capital Stock” means, with respect to any Person, all of the shares, interests, rights,
participations or other equivalents (however designated) of capital stock of (or other ownership,
equity or profit interests or units in, including any limited or general partnership interest and any
limited liability company interest) such Person.

        “Cases” has the meaning set forth in the Recitals.

                                                   3
            Case 21-10831-CTG           Doc 109        Filed 06/14/21    Page 70 of 130




        “Casualty or Condemnation Event” means the damage or destruction, in whole or in part,
by fire or other casualty, of a Hotel Property or a temporary or permanent taking of a Hotel
Property by any governmental authority as the result or in lieu or in anticipation of the exercise of
the right of condemnation or eminent domain, of all or any part of any Hotel Property, or any
interest therein or right accruing thereto, including any right of access thereto or any change of
grade affecting such Hotel Property or any part thereof.

         “Change-of-Control Monetization Event” means (a) the sale or other disposition (in one
transaction or a series of related transactions) of outstanding Voting Securities of (i) the Company
or (ii) any direct or indirect Subsidiary(ies) of the Company that, individually or together, directly
or indirectly hold(s) 100% of the Company’s interest in the Hotel Properties comprising the CVR
Asset Pool, representing in the aggregate more than 50.0% of the total voting power of the Voting
Securities of the Company or such Subsidiary(ies) (after giving effect to such sale or other
disposition) to any Person or “group” (as such term is used in Section 13(d)(3) of the Exchange
Act) of Persons, other than a transfer of Voting Securities of the Company or such Subsidiary(ies)
to any Affiliates of the holders of the Voting Securities being transferred as part of a
reorganization, restructuring or similar transaction that is (x) not treated as a liquidity event for the
Supporting Stockholder or its Affiliates that are shareholders of the Company participating in such
transaction (as determined in good faith by the Supporting Stockholder) and (y) approved by the
Independent Director(s) or, if there are more than two Independent Directors, a majority of the
Independent Directors (which approval may be given at any meeting of the Board of Directors or
any committee thereof or pursuant to any action taken by written or electronic consent by the Board
of Directors or any committee thereof); provided that in the event of a transfer of Voting Securities
in direct or indirect Subsidiary(ies) of the Company, this Agreement shall be assigned to the
transferee in accordance with Section 4.5, or (b) a reorganization, merger, share exchange,
consolidation or other business combination of the Company, or any direct or indirect
Subsidiary(ies) of the Company that, individually or together, directly or indirectly hold(s) 100%
of the Company’s interests in the Hotel Properties comprising the CVR Asset Pool, with or into
any other Person in which transaction the Shareholders as of immediately prior to such transaction
and their Affiliates own, directly or indirectly (including by or through the Company or any other
Person), an aggregate of less than 50.0% of the total voting power of the Voting Securities of the
Company or such Subsidiary(ies) or, if the Company or such Subsidiary(ies) is(are) not the
acquiring, resulting or surviving Person(s) in such transaction, such acquiring, resulting or
surviving Person.

        “Code” means the Internal Revenue Code of 1986, as amended.

        “Company” has the meaning set forth in the Preamble; provided that any reference to any
action to be taken by the Company or not to be taken by the Company, or with respect to the assets
or liabilities of the Company, shall be deemed to include the Company’s direct and indirect
Subsidiaries, as applicable.

        “Compelled” has the meaning set forth in Section 4.3(b)(i).

        “Confidential Information” has the meaning set forth in Section 4.3(b)(i).

        “Confirmation Order” has the meaning set forth in the Plan.

                                                   4
            Case 21-10831-CTG          Doc 109       Filed 06/14/21    Page 71 of 130




      “Contingent Value Rights” means the rights of Holders to receive contingent cash
payments pursuant to the Plan and this Agreement.

       “Control” (including the terms “controlled,” “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of Voting Securities, by
contract or otherwise.

        “CVR Agent” means the CVR Agent named in the Preamble, until a successor CVR Agent
shall have become such pursuant to the applicable provisions of this Agreement, and thereafter
“CVR Agent” shall mean such successor CVR Agent.

       “CVR Agent Fees” has the meaning set forth in Section 3.2(f).

        “CVR Asset Pool” means the Hotel Properties that were owned by the Company and its
Subsidiaries as of immediately prior to the Effective Date that are not Excluded Assets, and other
assets directly related to operation of such Hotel Properties that are not Excluded Assets and any
mortgage indebtedness and other indebtedness and liabilities (whether known, unknown, absolute,
accrued, contingent or otherwise), rights and obligations and agreement related to the operations
of such Hotel Properties and excluding any general and administrative expenses incurred by the
CVR Holding Company and its Subsidiaries or any other Person, which expenses shall not be the
responsibility of the CVR Holding Company and its Subsidiaries.

        “CVR Distribution Expenses” means, with respect to any distribution to Holders in respect
of a Distribution Triggering Monetization Event, the Final Payment Date Distribution or a
Holdback Payment Distribution, as applicable, the reasonable, documented, out-of-pocket costs
and expenses of the Company and any of its Subsidiaries in connection with the performance of
its and/or their respective obligations under this Agreement or otherwise in connection with any
such distribution to be made to the Holders in respect of such Distribution Triggering Monetization
Event, Final Payment Date Distribution or Holdback Payment Distribution, as applicable,
including, if applicable to the particular Distribution Triggering Monetization Event, Final
Payment Date Distribution or Holdback Payment Distribution: (a) all reasonable, documented,
out-of-pocket costs and expenses billed by the Independent Valuer and/or the Independent
Investment Banker; (b) the costs and expenses (whether or not reasonable) billed by the
Independent Accountant and allocated to the Company pursuant to Section 2.6(a); and (c) the CVR
Agent Fees billed by the CVR Agent in connection with such Distribution Triggering Monetization
Event, Final Payment Date Distribution or Holdback Payment Distribution, as applicable;
provided, that CVR Distribution Expenses shall not include any costs or expenses to the extent
expressly taken into account or given effect to in the calculations of Net Proceeds from Hotel Sale
or Net Proceeds from CVR Asset Pool.

        “CVR Holding Company” means the OP or any other Subsidiary of the Company that
directly or indirectly owns the Hotel Properties in the CVR Asset Pool.

       “CVR Payment Date” has the meaning set forth in Section 2.5(c).

       “CVR Register” has the meaning set forth in Section 2.3(b).


                                                 5
            Case 21-10831-CTG         Doc 109        Filed 06/14/21   Page 72 of 130




       “DIP Facility” has the meaning set forth in the Recitals.

        “DIP Financing Invested Capital Amount” means $[•], representing the amount of
outstanding principal and accrued interest and other outstanding obligations through and including
the Effective Date under the DIP Facility that is converted to Shares on the Effective Date pursuant
to the Plan multiplied by the Excluded Asset Adjustment Factor, which amount shall be subject to
reduction from time to time by in accordance with Section 2.4(g).

        “Distribution Triggering Monetization Event” means a Monetization Event of the type set
forth in clause (i) or (ii) of the definition thereof.

       “Effective Date” means the effective date of the Plan.

       “Exchange Act” means the Securities Exchange Act of 1934, as amended.

       “Exit Facility” has the meaning set forth in the Recitals.

        “Excluded Assets” means the Hotel Properties on Schedule II hereto and other assets
directly related to operation of such Hotel Properties and any mortgage indebtedness and other
indebtedness and liabilities (whether known, unknown, absolute, accrued, contingent or
otherwise), rights and obligations and agreement related to the operations of such Hotel Properties,
which shall have been transferred from the CVR Holding Company if requisite consents have been
obtained, or, if requisite consents have not been obtained, shall be held by the CVR Holding
Company pursuant to arrangements under which it shall be treated, for all purposes applicable
under this Agreement and notwithstanding anything to the contrary in this Agreement, as if the
Excluded Assets were not part of the CVR Asset Pool.

        “Excluded Asset Adjustment Factor” means 0.9866, representing (a) one, minus (b) the
quotient (expressed as a decimal fraction) of (i) the aggregate 2019 Hotel EBITDA of the Excluded
Assets, divided by (ii) the sum of (A) the aggregate 2019 Hotel EBITDA of the Excluded Assets
and (B) the aggregate 2019 Hotel EBITDA of the Hotel Properties in the CVR Asset Pool.

       “Extended Maturity Date” means [•], 2028, the seventh anniversary of the Effective Date.

         “Final Payment Date” means the earlier of (i) the Maturity Date and (ii) the date that is
the six-month anniversary of the first occurrence of a Distribution Triggering Monetization Event
(or, if not a Business Day, the next Business Day).

      “Final Payment Date Distribution” means the final distribution to Holders in respect of
amounts distributable as of the Final Payment Date.

        “GAAP” means United States generally accepted accounting principles as in effect from
time to time and set forth in the Financial Accounting Standards Board Accounting Standards
Codification applied on a basis in all material respects consistent with that of the Company for the
2020 fiscal year (except as required by changes in such generally accepted accounting principles).




                                                 6
              Case 21-10831-CTG         Doc 109       Filed 06/14/21     Page 73 of 130




        “Governmental Entity” means United States or non-United States national, federal, state
or local governmental, regulatory or administrative authority, agency or commission or any
judicial or arbitral body.

          “Holdback” has the meaning set forth in Section 2.4(d)(iii).

          “Holdback Amount” has the meaning set forth in Section 2.4(d)(iii).

          “Holdback Payment Distribution” has the meaning set forth in Section 2.4(d)(vi).

          “Holdback Payment Distribution Payment Date” has the meaning set forth in Section
2.5(e).

          “Holdback Value” has the meaning set forth in Section 2.4(d)(vii).

     “Holder” means a Person in whose name a Contingent Value Right is registered in the
CVR Register.

       “Hotel Property” shall mean each property on which a hotel is operated and in which the
Company or any direct or indirect Subsidiary holds an ownership interest, together with the
buildings and other improvements thereon and all assets related to the operation of the hotel on the
Hotel Property.

          “Indemnitees” has the meaning set forth in Section 3.2(e).

       “Independent Accountant” means an independent certified public accounting firm of
nationally recognized standing designated by the Company.

        “Independent Director” means any director of the Company who is an “independent
director” as defined under Listing Rule 303A.02 of the New York Stock Exchange Listed
Company Manual or any successor provision.

        “Independent Investment Banker” means an independent and nationally recognized
financial services company selected by the Company from a list of at list three (3) candidates
provided by the Independent Director(s), each of which has at least ten years of experience
advising Persons owning hotel properties similar to those owned by the Company.

        “Independent Valuer” means an independent and nationally recognized MAI appraiser
selected by the Company from a list of at least three (3) candidates provided by the Independent
Director(s), each of which has at least ten years of experience valuing hotel properties similar to
those owned by the Company.

          “Initial Contingent Value Rights” has the meaning set forth in Section 2.1(c).

          “Initial Maturity Date” means [•], 2026, the fifth anniversary of the Effective Date.

          “Losses” has the meaning set forth in Section 3.2(e).



                                                  7
            Case 21-10831-CTG          Doc 109        Filed 06/14/21   Page 74 of 130




        “Majority of Holders” means, at any time, the registered Holder(s) of more than 50% of
the total number of Contingent Value Rights registered at such time, as set forth on the CVR
Register.

        “Make Available” means, with respect to any document, notice or information required to
be provided to Holders under this Agreement, at the Company’s option, either (1) to mail or cause
the CVR Agent to mail a notice thereof by first-class mail to the Holders at their addresses as they
shall appear on the CVR Register, or (2) to post on the Company’s public website.

        “Maturity Date” means either (i) the Initial Maturity Date, or (ii) if the Company
exercises its extension right pursuant to Section 2.7, the Extended Maturity Date.

        “Measurement Period” means, as applicable, the trailing 12-month period ending on the
last day of the calendar quarter preceding the calendar quarter in which the event that has required
the Company to calculate the Adjusted EBITDA for any Hotel Property occurs.

         “Monetization Event” means (i) the consummation of a Change-of-Control Monetization
Event, (ii) the consummation of any transaction that does not constitute a Change-of-Control
Monetization Event pursuant to which, directly or indirectly, on a cumulative basis following
consummation of such transaction, All or Substantially All of the Assets included in the CVR
Asset Pool have been sold or otherwise disposed of subsequent to the Effective Date, other than
any disposition of all of the Hotel Properties comprising the CVR Asset Pool then owned directly
or indirectly by the Company to an Affiliate of the Company or the Supporting Stockholder as part
of a reorganization, restructuring or similar transaction that is (x) not treated as a liquidity event
for the Supporting Stockholder or its Affiliates that are shareholders of the Company participating
in such transaction (as determined by the Supporting Stockholder in good faith) and (y) approved
by the Independent Director(s) or, if there are more than two Independent Directors, a majority of
the Independent Directors (which approval may be given at any meeting of the Board of Directors
or any committee thereof or pursuant to any action taken by written or electronic consent by the
Board of Directors or any committee thereof); provided that in the event of any such disposition
to an Affiliate of the Company or the Supporting Stockholder that is not the Company or a
Subsidiary of the Company, this Agreement shall be assigned to the transferee in accordance with
Section 4.5, or (iii) a sale or other disposition of assets remaining in the CVR Asset Pool that
occurs subsequent to a Distribution Triggering Monetization Event but prior to the Final Payment
Date.

       “Net Proceeds from CVR Asset Pool” has the meaning set forth in Section 2.4(c).

         “Net Proceeds from Hotel Sale” means the amount of any cash or non-cash consideration
actually received by the Company in any direct or indirect sale of all of the Company’s interest in
any Hotel Property (with the valuation of any non-cash consideration determined by the
Independent Investment Banker) less (i) the mortgage indebtedness and other indebtedness and
liabilities (whether known, unknown, absolute, accrued, contingent or otherwise) not assumed by
the buyer or to which the buyer does not acquire the assets subject to (with such amounts
determined in good faith by the Board of Directors), and (ii) reasonable, documented, out-of-
pocket costs and expenses of the Company and any of its Subsidiaries in connection with such
sale.

                                                  8
            Case 21-10831-CTG           Doc 109        Filed 06/14/21    Page 75 of 130




        “Notice of Objection” has the meaning set forth in Section 2.5(b).

        “Objection Period” has the meaning set forth in Section 2.5(b).

        “Officer’s Certificate” means a certificate signed by the chief executive officer, president,
chief financial officer, any vice president, the controller, the treasurer or the secretary, in each case
of the Company, in his or her capacity as such an officer, and delivered to the CVR Agent.

         “Permitted Distributions” means any amount distributed by the CVR Holding Company
(a) to the Company to fund costs and expenses of the Company or any of its Subsidiaries, including
(i) general and administrative expenses, (ii) to the extent not covered by clause (i), expenses
associated with directors, officers, employees, consultants and any other agents of the Company
(including any severance or termination payments), (iii) taxes, (iv) payments pursuant to
contractual obligations, (v) payments of cash dividends to shareholders of the Company that are
not Affiliates of the Supporting Stockholder who shall have been issued preferred stock intended
to enable the Company to satisfy the closely held requirements applicable to real estate investment
trusts under Section 856(a)(6) of the Code, (vii) payments related to the expenses of or settlement
of litigations or disputes, (viii) payments of principal, interest, fees and other expenses associated
with indebtedness to the extent that the principal amount of such indebtedness has been (A)
contributed to the CVR Holding Company or any of its Subsidiaries or (B) used to fund costs and
expenses of the Company or any of its Subsidiaries that the CVR Company would be permitted to
distribute funds to the Company to fund under this clause (a), (ix) capital expenditures (including
property improvement plan expenditures), (x) expenses relating to furniture, fixtures and other
equipment, (xi) management fees and other charges, fees and expenses to be paid to the property
managers or sub-managers, (xii) costs and fees of independent professionals (including legal,
accounting, consultants and other professional expenses), technical consultants, operational
experts (including quality assurance inspectors) or other third parties retained to perform services
for the Company or any of its Subsidiaries, (xiii) costs of attendance by employees at training and
manpower development programs, (xiv) association dues, (xv) computer processing charges, (xvi)
operational equipment and other lease payments, (xvii) insurance premiums, ground rents,
maintenance charges and other charges and impositions and (xviii) franchise fees and expenses;
provided that costs and expenses, individually and in the aggregate, covered by this clause (a) shall
be consistent in scope and kind with the Company’s corporate-level costs and expenses in 2019
and 2020, shall not include costs or expenses primarily relating to assets other than the assets in
the CVR Asset Pool and shall be allocated between the CVR Holding Company and assets that are
not included in the CVR Asset Pool (including if such assets are Excluded Assets or were acquired
by the Company subsequent to the Effective Date) based on the ratio of their respective Adjusted
EBITDA for the trailing 12-month period ending on the last day of the calendar quarter preceding
the calendar quarter in which the Permitted Distribution was made, and (b) to any Person
(including, for the avoidance of doubt, the Company or any of its shareholders, including the
Supporting Stockholder) in respect of the Net Proceeds from Hotel Sale of any Hotel Property
prior to a Monetization Event that is not a Qualifying CVR Asset Pool Sale.

         “Permitted Transfer” means: (i) the transfer (upon the death of the Holder) by will or
intestacy; (ii) a transfer by instrument to an inter vivos or testamentary trust in which the
Contingent Value Rights are to be passed to beneficiaries upon the death of the trustee;
(iii) transfers made pursuant to a court order of a court of competent jurisdiction in connection

                                                   9
              Case 21-10831-CTG              Doc 109       Filed 06/14/21         Page 76 of 130




with divorce, bankruptcy or liquidation; or (iv) a transfer made by operation of law (including a
consolidation or merger) or without consideration in connection with the dissolution, liquidation
or termination of any corporation, limited liability company, partnership or other entity.

        “Permitted Transferee” means a Person who receives a Contingent Value Right pursuant
to a Permitted Transfer and otherwise in accordance with this Agreement.

       “Person” means any individual, corporation (including not-for-profit), general or limited
partnership, limited liability company, joint venture, estate, trust, association, organization,
Governmental Entity or other entity of any kind or nature.

        “Petition Date” has the meaning set forth in the Recitals.

        “Plan” has the meaning set forth in the Recitals.

        “Plan Documents” means the RSA, the Plan, this Agreement, the DIP Facility, the Exit
Facility, and the organizational documents of the Company and the CVR Holding Company
adopted as of the Effective Date.

        “Post-Effective Date Contributions” means, without duplication, any cash contributions
or loans made to the CVR Holding Company or any of its Subsidiaries on or after the Effective
Date however structured, including cash amounts contributed, paid or loaned to the CVR Holding
Company or any of its Subsidiaries on or after the Effective Date pursuant to the Exit Facility;
provided, that, except for any cash contributions or loans made to the CVR Holding Company or
any of its Subsidiaries pursuant to the Exit Facility: (a) any such loans shall be on terms and
conditions that are arm’s length in accordance with Section 4.1 (provided, that any such loan shall
be deemed to be on arm’s length terms for purposes of Section 4.1 if such loan is on terms
substantially similar to the terms of the Exit Facility) and (b) any such cash contributions and loans
shall only be used for (i) funding the costs and expenses of the CVR Holding Company and its
Subsidiaries, including any of the costs and expenses set forth in clauses (i)-(xviii) in clause (a) of
the definition of “Permitted Distributions” and (ii) reserves and/or liquidity requirements or needs
of the CVR Holding Company and its Subsidiaries, as determined by the Company in its sole
discretion.

        “Pre-Petition LPA” means the Amended and Restated Agreement of Limited Partnership
of the OP, dated as of March 31, 2017 and as amended from time to time through the date of the
RSA.

       “Pro Rata Payment Amount” means an amount equal to (i) a fraction, the numerator of
which equals the total number of Contingent Value Rights held by such Holder on such date, and
the denominator of which equals [•]1, multiplied by (ii) the Total Distributable Amount payable
pursuant to Section 2.5(c), Section 2.5(d) or Section 2.5(e), as applicable.


1
  Note to Draft: Such number shall be inserted in the executed CVR Agreement as of the Effective Date and shall be
equal to: (i) the number of CVRs to be issued in respect of shares of outstanding common stock (which will include
the number of CVRs to be issued in respect of RSUs that are cancelled on the Effective Date), plus (ii) the number of
CVRs that would otherwise have been issued in respect of shares of common stock (including restricted shares) held

                                                        10
              Case 21-10831-CTG               Doc 109        Filed 06/14/21         Page 77 of 130




         “Qualifying CVR Asset Pool Sale” means any direct or indirect sale of all of the
Company’s interest in any Hotel Property prior to the consummation of a transaction or series of
transactions constituting a Distribution Triggering Monetization Event or, if no Distribution
Triggering Monetization Event occurs prior to the Final Payment Date, the Final Payment Date,
if, at the time of the consummation of such sale, the Adjusted EBITDA for such Hotel Property
for the Measurement Period exceeds the Adjusted EBITDA Threshold for such Hotel Property.

       “Related Party” has the meaning ascribed to the term “related person” in Item 404(a) of
Regulation S-K under the Exchange Act.

         “RSA” has the meaning set forth in the Recitals.

         “Section 2.4(g)(iii) 94% Amount” has the meaning set forth in Section 2.4(g)(iii).

         “Section 2.4(g)(iv) 94% Amount” has the meaning set forth in Section 2.4(g)(iv).

         “Securities Act” means the Securities Act of 1933, as amended.

         “Shares” means the shares of common stock, par value $0.01 per share, of the Company.

       “Shareholder” means, in connection with a Change-of-Control Monetization Event, any
holder of Shares or equity interests of any applicable Subsidiary of the Company receiving
consideration in such Change-of-Control Monetization Event.

         “Subsidiary” means, with respect to any Person, any corporation, partnership, limited
liability company or other organization, whether incorporated or unincorporated, of which the
securities or other ownership interests having more than 50% of the ordinary voting power in
electing the board of directors or other governing body are, at the time of such determination,
owned by such Person or another Subsidiary of such Person.

       “Supporting Stockholder” means Brookfield Strategic Real Estate Partners II Hospitality
REIT II LLC, a Delaware limited liability company, together with its successors and permitted
assigns.

        “Supporting Stockholder CVR Asset Pool Invested Amount” means $395,310,206.34,
representing (i) the sum of (A) $379,746,396.50 (the purchase price paid by the Supporting
Stockholder to the OP to acquire Class C Units (as defined in the Pre-Petition LPA)) plus (B)
$16,289,594.88, which represents the Liquidation Preference (as defined in the Pre-Petition LPA)
of the Class C Units issued in respect of the portions of the 12/31/20 PIK Distribution Amount (as
defined in the Pre-Petition LPA) and the 3/31/21 PIK Distribution Amount (as defined in the Pre-
Petition LPA) that correspond to the cash distributions that would have been payable on December
31, 2020 and March 31, 2021 if the Pre-Petition LPA had not been amended on December 24,
2020 and March 30, 2021 (but, for the avoidance of doubt, not any other Class C Units issued as
PIK Distributions (as defined in the Pre-Petition LPA)), plus (C) $4,643,317.70, representing the
accrued and unpaid Class C Cash Distribution Amount (as defined in the Pre-Petition LPA) from

by the Brookfield Investor, which will effectively be cancelled as of the Effective Date pursuant to the Plan, but which
number shall be included solely for purposes of this calculation.

                                                          11
            Case 21-10831-CTG          Doc 109      Filed 06/14/21     Page 78 of 130




and after March 31, 2021 through and including the Petition Date, multiplied by (ii) the Excluded
Asset Adjustment Factor, which shall be subject to reduction from time to time in accordance with
Section 2.4(g).

       “Tax” means all federal, state, local and foreign income, profits, franchise, gross receipts,
environmental, customs duty, capital stock, severances, stamp, payroll, sales, employment,
unemployment, disability, use, property, withholding, excise, production, value added, occupancy
and other taxes, together with all interest, penalties and additions imposed with respect to such
amounts and any interest in respect of such penalties and additions, in each case, imposed by a
Governmental Entity.

       “Total CVR Pool Amount” has the meaning set forth in Section 2.4(a).

       “Total Distributable Amount” has the meaning set forth in Section 2.4(a).

        “Transfer” means any sale, assignment, transfer, disposition, mortgage, pledge,
participation, donation, gift, bequest, grant, hypothecation, encumbrance or any other similar
transaction in any manner, direct or indirect, in whole or in part.

         “Upstream Intercompany Loan” means a loan made by, or any other indebtedness for
money borrowed from, the CVR Holding Company or its direct or indirect Subsidiaries to the
Company or its direct or indirect Subsidiaries (other than to the CVR Holding Company or any of
its direct and indirect Subsidiaries).

         “Value” means, with respect to any asset or liability of the CVR Asset Pool or any other
asset or liability required to be valued for purposes of calculating the Total CVR Pool Amount or
the Total Distributable Amount (provided that the value of a Hotel Property or the CVR Asset Pool
shall not include the outstanding principal amount of any Upstream Intercompany Loans), its fair
market value. In the case of Hotel Properties, the fair market value shall be determined by the
Independent Valuer in accordance with Section 2.4(e) and shall equal the purchase price of the
Hotel Property if such Hotel Property were sold for cash for a purchase price equal to its fair market
value in an arm’s-length transaction under then current conditions for the sale of comparable
properties allowing a commercially reasonable marketing period to find a purchaser that is willing
to pay a cash price with the benefit of customary due diligence investigations, reduced by the
transaction costs which would be payable by the Company in connection with the transaction,
assuming (subject to the immediately following sentence) (i) the mortgage loans secured by the
Hotel Property were discharged, (ii) the transfer taxes, customary broker fees and other customary
costs of closing were paid by the party customarily responsible for such costs and (iii) all other
liabilities of the Company which relate to the Hotel Property being sold were discharged by the
Company. The fair market value, as determined by the Independent Valuer, shall be reduced by
any mortgage indebtedness and other indebtedness and liabilities (whether known, unknown,
absolute, accrued, contingent or otherwise) relating to such Hotel Property not assumed or taken
subject to, by the buyer, to the extent not otherwise expressly taken into account as a reduction in
fair market value in the appraisal. Without duplication, the fair market value of all other assets and
liabilities contained in the CVR Asset Pool that are not Hotel Properties shall be determined based
on the most recent quarterly balance sheet for the CVR Holding Company furnished by the
Company pursuant to Section 4.3(a). The fair market value of any non-cash consideration actually

                                                 12
            Case 21-10831-CTG           Doc 109     Filed 06/14/21      Page 79 of 130




received in respect of any Holdback Amount shall be determined by the Independent Investment
Banker. The fair market value of any Holdback Amount that remains contingent as of the Final
Payment Date but is not yet payable pursuant to the terms of the applicable definitive agreement(s)
shall be the Holdback Value of such Holdback Amount; provided that the Holdback Value of such
Holdback Amount shall be included in the calculation of the aggregate Value of the CVR Asset
Pool as of the Final Payment Date only if the Company elects to so include such Holdback Value
in such calculation pursuant to Section 2.4(d)(vi)(A) and such Holdback Value shall the be
determined in accordance with Section 2.4(d)(vii).

        “Voting Securities” means, with respect to any Person, the Capital Stock of such Person,
the holders of which are ordinarily, in the absence of contingencies, entitled to vote for the election
or appointment of directors (or Persons performing similar functions (including a “manager” (as
defined under the Delaware Limited Liability Company Act, Title 6 of the Delaware Code, Section
18-101, et seq.)) of such Person.

                                       ARTICLE 2
                                CONTINGENT VALUE RIGHTS

       Section 2.1.    Issuance of Contingent Value Rights; Appointment of CVR Agent.

                (a)     Pursuant to the Plan, the Contingent Value Rights represent the contractual
rights of Holders to receive contingent cash payments if and to the extent payable pursuant to the
terms of this Agreement. The initial persons entitled to be Holders shall be the holders of Shares
as of immediately prior to the Effective Date (including, without limitation, holders of restricted
stock units that as of immediately prior to the Effective Date will be terminated and paid in Shares
in accordance with the Plan). Each Holder shall be entitled to one Contingent Value Right for
each Share owned as of immediately prior to the Effective Date pursuant to the Plan. Pursuant to
the Plan and Confirmation Order, each Holder is automatically deemed to have accepted the terms
of this Agreement and is automatically deemed to be a party hereto as if, and with the same effect
as if, such Holder had delivered a duly executed counterpart signature page to this Agreement
without any further action by any party. For the avoidance of doubt, the Holders are deemed to
hereby acknowledge that the Contingent Value Rights are not “securities” within the meaning of
the Securities Act, Exchange Act or any other applicable federal, state or foreign securities laws.

                (b)     The Company hereby appoints the CVR Agent to act as agent for the
Company with respect to the Contingent Value Rights in accordance with the express terms and
conditions set forth in this Agreement (and no implied terms and conditions), and the CVR Agent
hereby accepts such appointment.

                (c)   The maximum aggregate number of Contingent Value Rights that may be
outstanding under this CVR Agreement is limited to [•] (the “Initial Contingent Value Rights”),
which is the number of Contingent Value Rights that were issued pursuant to the Plan and in
accordance with Section 2.1(a) above and which Contingent Value Rights were outstanding as of
the Effective Date. The number of outstanding Contingent Value Rights at any given time may be
less than the number of Initial Contingent Value Rights, if reduced in accordance with Section 2.9
upon the abandonment of a Contingent Value Right. From and after the Effective Date, the


                                                  13
              Case 21-10831-CTG       Doc 109      Filed 06/14/21     Page 80 of 130




Company shall not be permitted to issue any additional Contingent Value Rights under this CVR
Agreement.

        Section 2.2. Non-transferability. The Contingent Value Rights are non-transferable and
shall not be Transferred, other than a Permitted Transfer to a Permitted Transferee. No Holder
may Transfer any economic interest in a Contingent Value Right to any other Person. Any final
determination regarding whether a proposed transferee is a Permitted Transferee shall be made by
the Company, in its discretion, pursuant to Section 2.3(c) below. Any purported Transfer of a
Contingent Value Right to anyone other than a Permitted Transferee shall be null and void ab
initio.

       Section 2.3.    No Certificate; Registration; Registration of Transfer; Change of Address.

                (a)    The Contingent Value Rights shall not be evidenced by a certificate or other
instrument.

                (b)     The CVR Agent shall keep a register (the “CVR Register”) for the
registration of Contingent Value Rights in a book-entry position for each Holder. The CVR
Register shall set forth the name and address of each Holder and the number of Contingent Value
Rights held by such Holder. The CVR Register will be updated as necessary by the CVR Agent
to reflect the addition or removal of Holders (including pursuant to any Permitted Transfers or
abandonment pursuant to Section 2.9 ), upon receipt of such information by the CVR Agent. The
Company or the Company’s Affiliates or representatives may receive and inspect a copy of the
CVR Register, from time to time, upon request made to the CVR Agent.

                (c)     Subject to the restrictions set forth in Section 2.2, every request made to
Transfer a Contingent Value Right to a Permitted Transferee must be made in writing to the
Company and the CVR Agent and set forth in reasonable detail the circumstances related to the
proposed Transfer, and must be accompanied by a written instrument or instruments of transfer
and any other requested information or documentation in a form reasonably satisfactory to the
Company and the CVR Agent, duly and validly executed by the registered Holder or Holders
thereof or by the duly appointed legal representative thereof or by a duly authorized attorney, with
such signature to be guaranteed by a guarantor institution that is a participant in a signature
guarantee medallion program approved by the Securities Transfer Association. A request for a
Transfer of a Contingent Value Right shall be accompanied by documentation establishing the
Transfer is to a Permitted Transferee and any other information as may be reasonably requested
by the Company or the CVR Agent (including opinions of counsel, if requested by the Company
or the CVR Agent). Upon receipt of such a written Transfer request, the Company shall, subject
to its reasonable determination that the Transfer instrument is in proper form and the transfer
otherwise complies with the other terms and conditions herein, instruct the CVR Agent in writing
to register the Transfer of the Contingent Value Rights in the CVR Register. All duly Transferred
Contingent Value Rights registered in the CVR Register shall be the valid obligations of the
Company, evidencing the same rights and entitling the transferee to the same benefits and rights
under this Agreement as those held immediately prior to the Transfer by the transferor. No
Transfer of a Contingent Value Right shall be valid until registered in the CVR Register, and any
Transfer not duly registered in the CVR Register will be void ab initio (unless the Transfer was
permissible hereunder and such failure to be duly registered is attributable to the fault of the CVR

                                                14
            Case 21-10831-CTG         Doc 109      Filed 06/14/21     Page 81 of 130




Agent to be established by clear and convincing evidence). Any Transfer of the Contingent Value
Rights shall be without charge to the Holder; provided that the Company and the CVR Agent may
require (i) payment of a sum sufficient to cover any Tax or charge that is imposed in connection
with such Transfer, or (ii) that the transferor establish to the reasonable satisfaction of the CVR
Agent that such Taxes have been paid. The CVR Agent shall have no obligation to pay any such
Taxes or charges and the CVR Agent shall have no duty or obligation to take any action under any
section of this Agreement that requires the payment by a Holder of such Taxes or charges unless
and until the CVR Agent is satisfied that all such Taxes or charges have been paid. Additionally,
the fees and costs related to any legal opinion requested under this Section 2.3(c) shall be the
responsibility of the Holder. Any attempted Transfer of a Contingent Value Right, in whole or in
part, that is not permitted by this Section 2.3(c), including any attempted Transfer that is made to
any party other than a Permitted Transferee or otherwise not effected in accordance with the terms
set forth herein, will be void and of no effect.

               (d)    A Holder may make a written request to the CVR Agent to change such
Holder’s address of record in the CVR Register. The written request must be duly and validly
executed by the Holder. Upon receipt of such written notice, the CVR Agent shall promptly record
the change of address in the CVR Register.

       Section 2.4.    Determination of Total Distributable Amount.

                (a)    The amount distributable to Holders pursuant to Section 2.4(g) in respect of
a Distribution Triggering Monetization Event (if any), the Final Payment Date Distribution (if any)
or a Holdback Payment Distribution (if any) is the “Total Distributable Amount” with respect to
such Distribution Triggering Monetization Event, Final Payment Date Distribution or Holdback
Payment Distribution. The Total Distributable Amount shall be calculated by applying the
distribution allocations to the Holders described in Section 2.4(g) to the aggregate Net Proceeds
from CVR Asset Pool, the aggregate Value of the CVR Asset Pool and any Holdback Amount, to
the extent applicable in accordance with Section 2.4(b) (such amount being hereinafter referred to
as the “Total CVR Pool Amount”).

               (b)     Subject to Section 2.4(d) below, the “Total CVR Pool Amount” shall equal:

                            (i)     in connection with a Distribution Triggering Monetization
            Event (if any), (A) the Net Proceeds from CVR Asset Pool (determined in accordance
            with Section 2.4(c)) for such Distribution Triggering Monetization Event less (B) the
            CVR Distribution Expenses incurred in connection with such Distribution Triggering
            Monetization Event less (C) the then-outstanding aggregate amount of Post-Effective
            Date Contributions (if any);

                           (ii)     in connection with the Final Payment Date Distribution (if any),
            the sum of (A) (1) if a Distribution Triggering Monetization Event has occurred prior
            to the Final Payment Date, (x) the Net Proceeds from CVR Asset Pool from any
            Monetization Event for which a payment has not yet been made pursuant to Section
            2.5(c) and (y) any portion of a Holdback Amount in respect of which the Company
            has actually received cash prior to the Final Payment Date, or (2) if a Distribution
            Triggering Monetization Event has not occurred prior to the Final Payment Date, (x)

                                                15
           Case 21-10831-CTG          Doc 109     Filed 06/14/21      Page 82 of 130




            the Net Proceeds from Hotel Sale for any Qualifying CVR Asset Pool Sale completed
            prior to the Final Payment Date (reduced by any portion of such Net Proceeds from
            Hotel Sale that was distributed out of CVR Holding Company in cash and is therefore
            an Additional Adjustment Amount) and (y) any portion of a Holdback Amount in
            respect of which the Company has actually received cash prior to the Final Payment
            Date, in each case to the extent not previously paid or applied pursuant to Section
            2.4(g), plus (B) the Value of the CVR Asset Pool not sold or transferred prior to the
            Final Payment Date, less (C) the CVR Distribution Expenses incurred in connection
            with the Final Payment Date Distribution and less (D) the then-outstanding aggregate
            amount of Post-Effective Date Contributions (if any); and

                            (iii) in connection with a Holdback Payment Distribution (if any),
            (A) any Holdback Amount in respect of which the Company has actually received
            cash plus (B) the Value of any Holdback Amount in respect of which the Company
            has actually received non-cash consideration, in each case, to the extent not previously
            taken into account in the calculation of a Total CVR Pool Amount less (C) the CVR
            Distribution Expenses incurred in connection with the Holdback Payment Date
            Distribution.

             For the avoidance of doubt, no proceeds from the sale of any Hotel Property prior to
a Distribution Triggering Monetization Event or, if no Distribution Triggering Monetization Event
has occurred prior to the Final Payment Date, the Final Payment Date that is not a Qualifying CVR
Asset Pool Sale shall be included in the calculation of the Total CVR Pool Amount.

              (c)    Subject to Section 2.4(d) below, “Net Proceeds from CVR Asset Pool” shall
be determined and calculated in accordance with this Section 2.4(c) to be equal to:

                            (i)     (A) in the case of a Monetization Event that is structured as a
            sale of All or Substantially All of the Assets of the CVR Asset Pool as described in
            clause (ii) of the definition of Monetization Event or the sale of a Hotel Property as
            described in clause (iii) of the definition of Monetization Event, the amount of any
            cash or non-cash consideration payable to the Company (with the Value of any non-
            cash consideration determined by the Independent Investment Banker) less (1) the
            mortgage indebtedness and other indebtedness and liabilities (whether known,
            unknown, absolute, accrued, contingent or otherwise) not assumed by the buyer or to
            which the buyer does not acquire the assets subject to, and (2) reasonable, documented,
            out-of-pocket costs and expenses of the Company in connection with such
            Monetization Event, or (B) in the case of a Change-of-Control Monetization Event,
            (1) the amount of the consideration paid to the Shareholders (with the Value of any
            non-cash consideration determined by the Independent Investment Banker) less (2)
            the reasonable, documented, out-of-pocket costs and expenses of the Shareholders in
            connection with such Monetization Event, plus

                            (ii)    in the case of the first occurrence of a Distribution Triggering
            Monetization Event, the Net Proceeds from Hotel Sale for any Hotel Property that was
            sold prior to such Distribution Triggering Monetization Event pursuant to a Qualifying
            CVR Asset Pool Sale.

                                                16
            Case 21-10831-CTG         Doc 109     Filed 06/14/21     Page 83 of 130




                  (d)   Notwithstanding anything to the contrary contained in Section 2.4(b) or
Section 2.4(c):

                            (i)    the Holders shall not be entitled to receive any payment
            pursuant to this Agreement if the aggregate Adjusted EBITDA of the Hotel Properties
            in the CVR Asset Pool at the time of any Distribution Triggering Monetization Event
            or, if no Distribution Triggering Monetization Event has occurred prior thereto, the
            Final Payment Date, as applicable, does not exceed the aggregate Adjusted EBITDA
            Threshold for such Hotel Properties;

                            (ii)    in the case of a Change-of-Control Monetization Event
            structured such that cash or non-cash consideration is payable to the Shareholders and
            less than all of the Capital Stock in the Company or its applicable Subsidiary(ies) is
            sold pursuant to such Change-of-Control Monetization Event, for the purposes of
            determining the Net Proceeds from CVR Asset Pool determined pursuant to Section
            2.4(c)(i), the balance of the Capital Stock not sold in such Change-of-Control
            Monetization Event shall be deemed to have been sold to the same purchaser(s), in the
            same transaction and for the same amount and type of consideration per share as the
            shares of Capital Stock actually sold pursuant to such Change-of-Control
            Monetization Event, such that all of the Capital Stock in the Company or its applicable
            Subsidiary(ies) shall be deemed to have been sold pursuant to such Change-of Control
            Monetization Event and any amount payable on the CVR Payment Date with respect
            to such Change-of-Control Monetization Event shall be the only payment Holders
            will, if such a Change-of-Control Monetization Event occurs, be entitled to receive
            under this Agreement other than any additional amount that may become payable to
            the Holders (A) as part of the Final Payment Date Distribution with respect to any
            portion of a Holdback Amount actually received prior to the Final Payment Date and,
            at the election of the Company pursuant to Section 2.4(d)(vi), the Holdback Value
            with respect to any portion of a Holdback Amount not actually received in cash prior
            to the Final Distribution Date or (B) as part of a Holdback Payment Distribution;

                           (iii) for the purposes of determining the applicable amount
            determined pursuant to Section 2.4(c)(i) or the Net Proceeds from Hotel Sale for any
            Hotel Property, consideration shall not include any amount of such consideration
            payable (any such amount, a “Holdback Amount”) pursuant to the applicable
            transaction that is subject to escrow or similar arrangements pursuant to the terms of
            the definitive documentation governing such transaction as in effect upon the
            occurrence thereof (any such arrangement, a “Holdback”), including (A) any such
            consideration that may be paid pursuant to earn-outs, holdbacks, milestones or other
            contingent arrangements (whether or not related to future earnings or operations), (B)
            any such consideration placed in escrow or otherwise held back to support
            indemnification obligations, specified liabilities (including taxes), purchase price
            adjustments, known or contingent claims (including making provision for such claims
            as required by applicable law in connection with a dissolution), or other obligations,
            and (C) any such consideration that is set aside in a separate account for use by the
            Company or an agent or representative of the Holders in connection with such
            transaction whose duties include, among other things, managing, addressing,

                                                17
Case 21-10831-CTG          Doc 109      Filed 06/14/21      Page 84 of 130




monitoring or otherwise dealing with post-closing matters relating to such transaction
to manage, address, monitor or otherwise deal with post-closing matters relating to
such transaction; provided that any such Holdback Amount (or a portion thereof) shall
be deemed to be included in Net Proceeds from CVR Asset Pool or Net Proceeds from
Hotel Sale when released from such escrow or other arrangement and paid to the
Company or the Shareholders, as applicable, and any additional amount that would
have been payable to the Holders on any CVR Payment Date pursuant to Section
2.5(c) with respect to the Holdback Amount (or a portion thereof) so released and paid
prior to the Final Payment Date shall instead be payable to the Holders as part of the
Final Payment Date Distribution pursuant to Section 2.5(d);

                (iv)    in no event shall Net Proceeds from CVR Asset Pool or Net
Proceeds from Hotel Sale include (A) any consideration received by the Company or
the holders of Capital Stock that is not directly attributable to the acquisition of Capital
Stock or any assets of the Company, including payments made by the counterparty to
a Monetization Event or other applicable transaction in respect of agreements not to
compete, employment or consulting arrangements, transition services or other similar
arrangements, (B) any portion of the consideration in a Monetization Event or other
applicable transaction that is not paid to the Company or the holders of Capital Stock,
as applicable, including any portion of the consideration that is used to pay
indebtedness (including principal, interest, break fees, management fees and any other
fees and expenses), fees and expenses, change of control payments (including transfer
and consent fees and severance or other termination payments), bonuses, brokers'
commissions or similar fees, or other liabilities of the Company (other than liabilities
that have been expressly excluded from the calculation of Net Proceeds from CVR
Asset Pool or Net Proceeds from Hotel Sale in accordance with the terms of this
Agreement) or (C) any debt (including capital leases), operating leases, accounts
payable or other liabilities of the Company assumed, acquired, refinanced or replaced
by a counterparty to a Monetization Event or other applicable transaction;

                (v)     if the assets subject to a Monetization Event include assets that
are not included in the CVR Asset Pool for any reason (including if such assets are
Excluded Assets or were acquired by the Company subsequent to the Effective Date),
the applicable amount determined pursuant to Section 2.4(c)(i) shall be determined by
an Independent Investment Banker, which amount shall represent a proportionate
adjustment based on the ratio of the Value of the assets subject to the Monetization
Event that are included in the CVR Asset Pool as compared to the Value of the assets
subject to the Monetization Event that are not included in the CVR Asset Pool, as
adjusted to the extent necessary to reflect a similarly proportionate share, to the extent
applicable, of associated indebtedness and other liabilities and costs and expenses;

                 (vi)    if any portion of a Holdback Amount remains contingent as of
the Final Payment Date, then, at the Company’s election (acting in its sole discretion),
either (A) the Holdback Value of such portion of such Holdback Amount shall be
included in the Company’s calculation of the Value of the CVR Asset Pool not sold
or transferred prior to the Final Payment Date calculated in accordance with Section
2.4(b)(ii) in respect of the Final Payment Date Distribution or (B) Holders shall have

                                      18
            Case 21-10831-CTG           Doc 109     Filed 06/14/21      Page 85 of 130




            the right to be paid a distribution (any such distribution described in this clause (B), a
            “Holdback Payment Distribution”) if and when the Company actually receives
            consideration in respect of such portion of such Holdback Amount.

                           (vii) the Value of any portion of a Holdback Amount that remains
            contingent as of the Final Payment Date and the Company elects to take into account
            in the calculation of the Final Payment Date Distribution pursuant to Section
            2.4(d)(vi)(A) (the “Holdback Value”) shall be determined in accordance with the
            value at which it is reflected on the Company’s balance sheet for the quarter ended
            immediately preceding the Final Payment Date in accordance with GAAP or, if such
            Holdback Amount is not reflected on the Company’s balance sheet for the quarter
            ended immediately preceding the Final Payment Date in accordance with GAAP, the
            Value of such Holdback Amount shall be an amount equal to the value at which such
            Holdback Amount would have been reflected on the Company’s balance sheet as of
            such quarter-end if it had been required to be so reflected in accordance with GAAP
            as such value is determined in good faith by the Board of Directors;

                            (viii) for the avoidance of doubt, following the payment by the
            Company of a Final Payment Date Distribution that takes into account the Holdback
            Value of any portion of a Holdback Amount pursuant to Section 2.4(d)(vi)(A), no
            further amount in respect of such portion of such Holdback Amount shall be payable
            or distributable pursuant to this Agreement and there shall be no Holdback Payment
            Distribution with respect to such portion of such Holdback Amount; and

                          (ix)    in no event shall the Net Proceeds from CVR Asset Pool, Net
            Proceeds from Hotel Sale or Value include any amount attributable to the outstanding
            principal amount of any Upstream Intercompany Loans.

                (e)     If, prior to the sixtieth (60th) day prior to the Final Payment Date, (i) there
has not been a Distribution Triggering Monetization Event or (ii) (A) there has been a Distribution
Triggering Monetization Event, (B) there has not been a Change-of-Control Monetization Event
and (C) not all of the assets of the CVR Asset Pool have been sold, then the Board of Directors
shall, on or prior to such day, appoint an Independent Valuer to determine the Value of the CVR
Asset Pool as of the Final Payment Date. The Company shall provide the Independent Valuer with
any applicable financial statements and other supporting documentation relating to the applicable
Hotel Properties that the Independent Valuer shall reasonably request. The Independent Valuer
shall be instructed to make the determination of the Value of the Hotel Properties and submit a
report meeting the requirements for an MAI appraisal not later than the twenty-sixth (26th)
Business Day prior to the Final Payment Date. The Company shall pay all fees and disbursements
due to the Independent Valuer, which fees and disbursements shall constitute CVR Distribution
Expenses under this Agreement and shall be deducted from the Net Proceeds from CVR Asset
Pool in the calculation of the Total CVR Pool Amount described above in Section 2.4(b). Any
decision rendered by the Independent Valuer with respect to the Value of any Hotel Property shall
be final, conclusive and binding upon the Company and each Holder (absent manifest error) for
purposes of this Agreement.

               (f)

                                                  19
            Case 21-10831-CTG          Doc 109     Filed 06/14/21      Page 86 of 130




                            (i)     If either there has been a Distribution Triggering Monetization
            Event in which any consideration has been excluded from the calculation of the Net
            Proceeds from the CVR Asset Pool for such Distribution Triggering Monetization
            Event as a result of a Holdback, then the Net Proceeds from CVR Asset Pool shall be
            re-calculated as of the Final Payment Date to include any portion of the Holdback that
            has been actually received by the Company or the Shareholders prior to the Final
            Payment Date, as applicable. For the avoidance of doubt, following the CVR Payment
            Date in respect of a Change-of-Control Monetization Event, there shall be no
            additional amount payable to Holders under this Agreement other than, if applicable,
            the payment of any amount in respect of any proceeds from a Holdback actually
            received by the Company or the Shareholders following such CVR Payment Date and
            prior to the Final Payment Date and the Holdback Value.

                           (ii)     In connection with any Holdback Payment Distribution in
            which all or a portion of the Holdback Amount actually received is in non-cash
            consideration, then the Board of Directors shall appoint an Independent Investment
            Banker to determine the Value of such non-cash consideration promptly following its
            actual receipt thereof. The Company shall provide the Independent Investment
            Banker with any applicable supporting documentation relating to the applicable non-
            cash consideration that the Independent Investment Banker shall reasonably request.
            The Independent Investment Banker shall be instructed to make the determination of
            the Holdback Value with respect to such non-cash consideration not later than the
            tenth (10th) Business Day following such appointment. The Company shall pay all
            fees and disbursements due to the Independent Investment Banker, which fees and
            disbursements shall constitute CVR Distribution Expenses under this Agreement and
            shall be deducted from the Net Proceeds from CVR Asset Pool in the calculation of
            the Total CVR Pool Amount described above in Section 2.4(b) with respect to such
            Holdback Payment Distribution. Any decision rendered by the Independent
            Investment Banker with respect to the Value of such non-cash consideration shall be
            final, conclusive and binding upon the Company and each Holder (absent manifest
            error) for purposes of this Agreement.

                (g)    Subject in all respects to Section 2.4(h), the Total Distributable Amount that
shall be distributable to the Holders in connection with a Distribution Triggering Monetization
Event, the Final Payment Date Distribution or any Holdback Payment Distribution shall be
calculated as follows (with each Holder entitled to receive its Pro Rata Payment Amount of the
amounts set forth in this Section 2.4(g) that are distributable to the Holders):

                            (i)    first, the Total CVR Pool Amount with respect to such
            Distribution Triggering Monetization Event, Final Payment Date Distribution or
            Holdback Payment Distribution, as applicable, plus the Additional Adjustment
            Amount as of the calculation date (the sum of such amounts, the “Adjusted Total CVR
            Pool Amount”) shall be applied to reduce the DIP Financing Invested Capital Amount
            (as previously reduced from prior applications in accordance with this Section
            2.4(g)(i) and Section 2.4(i)) until the DIP Financing Invested Capital Amount has been
            reduced to zero;


                                                 20
Case 21-10831-CTG         Doc 109     Filed 06/14/21      Page 87 of 130




               (ii)     second, if the amount equal to (A) the Adjusted Total CVR Pool
Amount with respect to such Distribution Triggering Monetization Event, Final
Payment Date Distribution or Holdback Payment Distribution, as applicable, less (B)
the amount applied to reduce the DIP Financing Invested Capital Amount pursuant to
Section 2.4(g)(i) in connection with such Distribution Triggering Monetization Event,
Final Payment Date Distribution or Holdback Payment Distribution, as applicable, is
greater than zero, the remainder of such Adjusted Total CVR Pool Amount shall be
applied to reduce the Supporting Stockholder CVR Asset Pool Invested Amount (as
previously reduced from prior applications in accordance with this Section 2.4(g)(ii)
and Section 2.4(i)) until the Supporting Stockholder CVR Asset Pool Invested
Amount has been reduced to zero;

                (iii) third, if the amount equal to (A) the Adjusted Total CVR Pool
Amount less (B) the amounts applied to reduce the DIP Financing Invested Capital
Amount and the Supporting Stockholder CVR Asset Pool Invested Amount pursuant
to Sections 2.4(g)(i) and 2.4(g)(ii) is greater than zero, 6.0% of the remainder of such
Adjusted Total CVR Pool Amount shall be distributable to the Holders until 94.0% of
such remainder as of the calculation date (the “Section 2.4(g)(iii) 94% Amount”) plus
the aggregate amount of any Section 2.4(g)(iii) 94% Amounts calculated from prior
applications of this Section 2.4(g)(iii) equals a return of 15.0% per annum accrued
starting on the day following the Effective Date and thereafter on the basis of twelve
(12) thirty (30)-day months and a three hundred sixty (360)-day year, compounding
quarterly, on the DIP Financing Invested Capital Amount balance from time to time;

                (iv)   fourth, if the amount equal to (A) the Adjusted Total CVR Pool
Amount less (B) (x) the amounts applied to reduce the DIP Financing Invested Capital
Amount and the Supporting Stockholder CVR Asset Pool Invested Amount pursuant
to Sections 2.4(g)(i) and 2.4(g)(ii) and (y) the amounts distributable to the Holders
under Section 2.4(g)(iii) is greater than zero, 6.0% of the remainder of such Adjusted
Total CVR Pool Amount shall be distributable to the Holders until 94.0% of such
remainder as of the calculation date (the “Section 2.4(g)(iv) 94% Amount”) plus the
aggregate amount of any Section 2.4(g)(iv) 94% Amounts calculated from prior
applications of this Section 2.4(g)(iv) equals a return of 12.5% per annum accrued
starting on the day following the Petition Date and thereafter on the basis of twelve
(12) thirty (30)-day months and a three hundred sixty (360)-day year, compounding
quarterly, on the Supporting Stockholder CVR Asset Pool Invested Amount balance
from time to time; and

               (v)     fifth, if the amount equal to (A) the Adjusted Total CVR Pool
Amount less (B)(x) the amounts applied to reduce the DIP Financing Invested Capital
Amount and the Supporting Stockholder CVR Asset Pool Invested Amount pursuant
to Sections 2.4(g)(i) and 2.4(g)(ii) and (y) the amounts distributable to the Holders
under Sections 2.4(g)(iii) and 2.4(g)(iv) is greater than zero, 25.0% of the remainder
of such Adjusted Total CVR Pool Amount shall be distributable to the Holders.




                                    21
            Case 21-10831-CTG          Doc 109      Filed 06/14/21     Page 88 of 130




               (h)     Notwithstanding anything to the contrary contained in this Agreement, the
total amount distributable to a Holder under this Agreement may not exceed $6.00 per Contingent
Value Right held by such Holder.

                (i)    For the avoidance of doubt, (i) any distribution, payment or loan that is an
Additional Adjustment Amount shall be deemed to have reduced, as applicable, the balance of the
DIP Financing Invested Capital Amount or the Supporting Stockholder CVR Asset Pool Invested
Amount, as applicable, on the funding date of such distribution, payment or loan, (ii) any reduction
in the DIP Financing Invested Capital Amount or the Supporting Stockholder CVR Asset Pool
Invested Amount in connection with a Monetization Event shall be deemed to have occurred on
the date of the Monetization Event and (iii) no amount shall be distributable with respect to the
sale of a Hotel Property as described in clause (iii) of the definition of Monetization Event prior to
the Final Payment Date Distribution, but the Net Proceeds from CVR Asset Pool from any such
Monetization Event shall be taken into account in determining the Total Distributable Amount in
respect of the Final Payment Date Distribution in accordance with Section 2.4(b)(ii)(A)(1).

               (j)    For illustrative purposes only, an example of a calculation of the Total
Distributable Amount in accordance with Section 2.4(g) is set forth on Schedule III attached hereto
together with a spreadsheet supporting such calculation.

                (k)     For the avoidance of doubt and notwithstanding anything to the contrary
contained in this Agreement; (i) no Holder shall be entitled to any distribution in excess of its Pro
Rata Payment Amount; (ii) the amount by which (A) the amount that would otherwise be
distributable to the Holders pursuant to Section 2.4(g) exceeds (B) the aggregate of all of the Pro
Rata Payment Amounts with respect to the applicable Distribution Triggering Monetization Event,
Final Payment Date Distribution or Holdback Payment Distribution shall, in each case, be for the
Company’s account, with such excess amount to be used in the Company’s sole discretion and
without limitation or further obligation to any Holder or otherwise under this Agreement (including
any obligation to take such excess into account in the calculation of any Total Distributable
Amount with respect to a future Distribution Triggering Monetization Event, Final Payment Date
Distribution or Holdback Payment Distribution); and (iii) the amount required to be deposited with
the CVR Agent pursuant to Section 2.5 with respect to the Total Distributable Amount shall be the
aggregate of the Pro Rata Payment Amounts that are actually distributable to the Holders.

       Section 2.5.    Payment Procedures.

                 (a)     If a Distribution Triggering Monetization Event occurs, then no later than
the later of (i) the date upon which the financial information with respect to the CVR Asset Pool
for the calendar quarter immediately preceding the calendar quarter in which such Distribution
Triggering Monetization Event occurs is required to be provided to the CVR Agent pursuant to
Section 4.3(a) and (ii) the date that is thirty (30) days following such Distribution Triggering
Monetization Event, the Company shall deliver to the CVR Agent and the CVR Agent shall,
pursuant to the confidential, password-protected website that shall be established and administered
by the CVR Agent pursuant to Section 4.3(b) make available a certificate with the calculation of
Adjusted EBITDA for the Measurement Period for all Hotel Properties in the CVR Asset Pool
individually and in the aggregate, and individually for any Hotel Property that was sold prior to
such Distribution Triggering Monetization Event in a sale that qualified or did not qualify as a

                                                 22
            Case 21-10831-CTG          Doc 109      Filed 06/14/21     Page 89 of 130




Qualifying CVR Asset Pool Sale, the corresponding Adjusted EBITDA Threshold for each such
Hotel Property, and the Company’s calculation of the Net Proceeds from CVR Asset Pool, the
Total CVR Pool Amount (if different from the Net Proceeds from CVR Asset Pool) and the Total
Distributable Amount with respect to such Distribution Triggering Monetization Event (the
“Calculation Certificate”), which such Calculation Certificate and the information contained
therein shall be deemed to be Confidential Information pursuant to this Agreement and subject to
the terms and provisions of Section 4.3(b) hereof. The Company shall Make Available notice of
the fact that such Calculation Certificate has been made available on such confidential website. If
such Distribution Triggering Monetization Event is the consummation of the direct or indirect sale
of All or Substantially All of the Assets and not all of the assets included in the CVR Asset Pool
have been sold or the consideration payable in such Distribution Triggering Monetization Event
could result in all or any portion of a Holdback Amount becoming payable in accordance with
Section 2.4(d)(iii), the Calculation Certificate shall also so indicate and state that the Holders may
be entitled to receive an additional cash payment with respect to the remaining assets in the CVR
Asset Pool that were not sold in such Distribution Triggering Monetization Event or the Holdback
Amount. If an Independent Valuer is appointed pursuant to Section 2.4(e), then on or prior to the
twenty-fifth (25th) Business Day prior to the Final Payment Date, the Company will deliver a
Calculation Certificate (which Calculation Certificate shall also include the Value calculated in
accordance with Section 2.4(b)(ii)(B) and information regarding any elections made by the
Company pursuant to Section 2.4(d)(vi)) to the CVR Agent and make available such Calculation
Certificate in accordance with the first sentence of this Section 2.5(a).

                 (b)    Subject to Section 2.5(d), during the twenty (20) Business Day period after
the Calculation Certificate is made available to Holders in accordance with Section 2.5(a) (the
“Objection Period”), the Majority of Holders may send a notice duly and validly executed by such
Holders (the “Notice of Objection”) to the CVR Agent and the Company detailing their objection
to any calculation of a Total Distributable Amount hereunder as set forth in the Calculation
Certificate by providing a reasonable, good faith basis for their objection; provided however such
objection may not relate to any item determined by the Independent Valuer or Independent
Investment Banker. Following the receipt of a Notice of Objection, the Company shall permit, and
shall cause its Subsidiaries to permit, the Independent Accountant to have access to the records of
the Company or its Subsidiaries as may be reasonably necessary to investigate the basis for the
Notice of Objection. Any dispute arising from a Notice of Objection will be resolved by the
Independent Accountant in accordance with the procedure set forth in Section 2.6, which decision
will be final, conclusive and binding on the parties hereto and every Holder (absent manifest error).
If a Notice of Objection has not been delivered to the Company within the Objection Period, then
the Company’s calculations in the Calculation Certificate will be final, conclusive and binding on
the parties hereto and every Holder for all purposes of this Agreement.

                (c)    If, following the delivery of a Calculation Certificate and the Objection
Period or, if applicable, completion of the procedure set forth in Section 2.6(a) with respect to a
Distribution Triggering Monetization Event or the Final Payment Date Distribution (with respect
to which an Independent Valuer has been appointed pursuant to Section 2.4(e)) for which a Notice
of Objection has been duly and validly executed by the Majority of Holders and timely delivered
to the CVR Agent, there is a Total Distributable Amount distributable to the Holders with respect
to such Distribution Triggering Monetization Event or Final Payment Date Distribution, the
Company will deposit with the CVR Agent cash in an amount equal to the Total Distributable

                                                 23
            Case 21-10831-CTG         Doc 109      Filed 06/14/21     Page 90 of 130




Amount with respect to such Distribution Triggering Monetization Event or Final Payment Date.
On the date (a “CVR Payment Date”) that is not more than five (5) Business Days after receipt of
such Total Distributable Amount (and which shall, if with respect to a distribution with respect to
the Final Payment Date, be the Final Payment Date), the CVR Agent will then pay to each Holder
an amount equal to such Holder’s Pro Rata Payment Amount with respect to such Total
Distributable Amount by check mailed to the address of each such respective Holder as reflected
in the CVR Register, or, if agreed to by the Company with respect to any Holder who has provided
the CVR Agent with wire transfer instructions meeting the CVR Agent’s requirements, by wire
transfer of immediately available funds to such account.

                (d)    If a Final Payment Date Distribution is payable to the Holders on the Final
Payment Date pursuant to Section 2.4(g) and no Independent Valuer has been appointed pursuant
to Section 2.4(e), the Company will, on the fifth (5th) Business Day prior to the Final Payment
Date, deposit with the CVR Agent cash in an amount equal to the Total Distributable Amount to
be distributed on the Final Payment Date. Holders shall have no right to object to the calculation
of this amount pursuant to Section 2.5(b) or otherwise. On the Final Payment Date, the CVR Agent
will then pay to each Holder an amount equal to such Holder’s Pro Rata Payment Amount with
respect to such Total Distributable Amount either by check mailed to the address of each such
respective Holder as reflected in the CVR Register, or, if agreed to by the Company, with respect
to any Holder who has provided the CVR Agent with wire transfer instructions meeting the CVR
Agent’s requirements, by wire transfer of immediately available funds to such account.

                 (e)    If a Holdback Payment Distribution is payable to the Holders at any time
pursuant to Section 2.4(d)(vi)(B) and all of the consideration received in respect of the applicable
Holdback Amount was cash, the Company will, within ten (10) Business Days after receipt of the
cash consideration in respect of the applicable Holdback Amount, deposit with the CVR Agent
cash in an amount equal to the Total Distributable Amount with respect to such Holdback Payment
Distribution. If a Holdback Payment Distribution is payable to the Holders at any time pursuant
to Section 2.4(d)(vi)(B) and some or all of the consideration received in respect of the applicable
Holdback Amount was non-cash consideration, the Company will, within ten (10) Business Days
after the final determination by the Independent Investment Banker of the Value of such non-cash
consideration portion of the Holdback Amount in accordance with Section 2.4(f)(ii), deposit with
the CVR Agent cash in an amount equal to the Total Distributable Amount with respect to such
Holdback Payment Distribution. In the case of either of the preceding two sentences of this Section
2.5(e), on the date (a “Holdback Payment Distribution Payment Date”) that is not more than five
(5) Business Days after receipt of such Total Distributable Amount, the CVR Agent will then pay
to each Holder an amount equal to such Holder’s Pro Rata Payment Amount with respect to such
Total Distributable Amount in respect of such Holdback Payment Distribution by check mailed to
the address of each such respective Holder as reflected in the CVR Register, or, if agreed to by the
Company with respect to any Holder who has provided the CVR Agent with wire transfer
instructions meeting the CVR Agent’s requirements, by wire transfer of immediately available
funds to such account.

               (f)    The Company and the CVR Agent will be entitled to deduct and withhold,
or cause to be deducted or withheld, from the Total Distributable Amount or any other amount
payable to the Holders pursuant to this Agreement, such amount as the Company or the CVR
Agent is required to deduct and withhold with respect to the making of such payment under the

                                                24
            Case 21-10831-CTG          Doc 109      Filed 06/14/21     Page 91 of 130




Code, or any provision of state, local or non-U.S. Tax law. The Holders will deliver to the
Company and/or the CVR Agent, as applicable, at the time or times reasonably requested by the
Company and/or the CVR Agent, as applicable, such properly completed and executed
documentation reasonably requested by the Company and/or the CVR Agent, as applicable, as will
permit the Company and/or the CVR Agent to determine the appropriate amount of withholding.
To the extent that amounts are so withheld are paid over to or deposited with the relevant
Governmental Entity, withheld amounts will be treated for all purposes of this Agreement as
having been paid to a Holder in respect of which such deduction and withholding was made.

              (g)    The CVR Agent shall have no duty or obligation to calculate, verify or
confirm the accuracy, validity or sufficiency of any Total Distributable Amount or any other
amount under this Agreement.

               (h)    The Company’s and CVR Agent’s obligation to pay any Total Distributable
Amount shall be conditioned on no court or other Governmental Entity of competent jurisdiction
having enacted, issued, promulgated, enforced or entered any judgment, injunction or order
(whether temporary, preliminary or permanent) that is in effect and restrains, enjoins or otherwise
prohibits or imposes any penalty upon the payment of any Total Distributable Amount and the
payments being otherwise lawful.

                (i)    If the Company requests in writing to the CVR Agent, any funds comprising
the cash deposited with the CVR Agent under Section 2.5(c), Section 2.5(d) or Section 2.5(e) that
remain undistributed to the Holders twelve (12) months after a CVR Payment Date, the Final
Payment Date or a Holdback Payment Distribution Payment Date, as applicable, shall be delivered
to the Company by the CVR Agent and any Holders who have not theretofore received payment
in respect of such Contingent Value Rights shall thereafter look only to the Company for payment
of such amounts, subject to any applicable escheatment laws in effect from time to time. Upon
delivery of such funds to the Company, the escheatment obligations of the CVR Agent with respect
to such funds shall terminate. Notwithstanding any other provisions of this Agreement, any
portion of the funds provided by or on behalf of the Company to the CVR Agent that remains
unclaimed one hundred and eighty (180) days after termination of this Agreement in accordance
with Section 7.7 (or such earlier date immediately prior to such time as such amounts would
otherwise escheat to, or become property of, any Governmental Entity) shall, to the extent
permitted by law, become the property of the Company, free and clear of any claims or interest of
any person previously entitled thereto, subject to any applicable escheatment laws in effect from
time to time.

                (j)     All funds received by Computershare under this Agreement that are to be
distributed or applied by Computershare in the performance of services hereunder shall be held by
Computershare as agent for the Company and deposited in one or more bank accounts to be
maintained by Computershare in its name as agent for the Company, and such funds shall be free
of any claims by the Company other than reversionary rights and as set forth in Section 2.5(i), and
separate from any potential bankruptcy estate of the Company. Computershare shall have no
responsibility or liability for any diminution of the funds that may result from any deposit made
by Computershare in accordance with this paragraph, including any losses resulting from a default
by any bank, financial institution or other third party, except as a result of Computershare’s willful
misconduct, fraud, bad faith or gross negligence (each as determined by a final, non-appealable

                                                 25
            Case 21-10831-CTG          Doc 109      Filed 06/14/21     Page 92 of 130




judgment of a court of competent jurisdiction). Computershare may from time to time receive
interest, dividends or other earnings in connection with such deposits. Computershare shall not be
obligated to pay such interest, dividends or earnings to the Company, any Holder or any other
party. Notwithstanding anything to the contrary herein, Company shall be responsible for
providing Computershare with sufficient funds to satisfy its payment obligations to the Holders.

       Section 2.6.    Review of the Independent Accountant.

                (a)    Any dispute arising from the delivery of a Notice of Objection pursuant to
Section 2.5(b) will be settled by the Independent Accountant, who will act as an expert, and not as
an arbitrator. The Company will engage the Independent Accountant and will reasonably
cooperate with the Independent Accountant, including providing the Independent Accountant
reasonable access during normal business hours and on reasonable advance notice to relevant
personnel, properties, and books and records of the Company. The Independent Accountant will
limit its review and determination to the items set forth in the Notice of Objection and to no other
matters, and will deliver a written report containing its calculations of each such disputed item.
The final determination of the Independent Accountant will be made in strict accordance with the
terms of this Agreement. The Independent Accountant will render its written report resolving such
items in dispute as soon as possible after completion of written submissions to the Independent
Accountant. The Independent Accountant will determine the items in dispute solely based on the
Notice of Objection and the written submissions made by the Company and not by independent
review and the Independent Accountant will not be permitted to question any judgment or
assumption made by the Company in determining the Total Distributable Amount in any case
where a judgment or assumption is required in the calculation of the Total Distributable Amount.
The costs and expenses billed by the Independent Accountant in connection with the performance
of its duties described herein shall be allocated, on the one hand, to the Company (and shall not
reduce the Total CVR Pool Amount) and, on the other hand, to the Holders (and shall be treated
as CVR Distribution Expenses, and shall reduce the Total CVR Pool Amount), in each case, on a
pro rata basis based upon the degree to which the Independent Accountant has accepted the
respective positions of the Company, on the one hand, and the Holders (as set forth in the Notice
of Objection), on the other hand, and such allocation shall be determined by the Independent
Accountant and set forth in its final report. The Company and each Holder will be responsible for
its own attorney fees, expenses and costs. The decision of the Independent Accountant will be
final, conclusive and binding (absent manifest error) on the parties hereto and each of the Holders.

                (b)    The sole and exclusive remedy or recourse for any Holder under this
Agreement relating to the Calculation Certificate delivered by the Company and the determination
as to whether a distribution is required to be made under this Agreement shall be to, subject to
Section 2.5(d), submit a Notice of Objection and trigger the review by the Independent Accountant
pursuant to this Section 2.6.

        Section 2.7. Maturity Date Extension. If the Board of Directors, in its sole discretion,
determines that the Company shall exercise its right to extend the Maturity Date pursuant to this
Section 2.7, the Company shall exercise such right by delivering a written notice to the CVR Agent
no later than ten (10) days prior to the Initial Maturity Date stating that the Board of Directors has
determined to extend the Maturity Date to the Extended Maturity Date. The Company shall Make
Available such notice to the Holders; provided that any failure so to notify the Holders shall not

                                                 26
            Case 21-10831-CTG           Doc 109     Filed 06/14/21      Page 93 of 130




affect the validity of such extension (it being understood that any failure so to notify the Holders
shall not excuse the CVR Agent from its obligations under this Section 2.7).

     Section 2.8. No Voting, Dividends or Interest; No Equity or Ownership Interest in the
Company; No Fiduciary Duties.

               (a)     The Contingent Value Rights shall not have any voting or dividend rights,
and interest shall not accrue on any amounts payable regarding any Contingent Value Rights to
any Holder.

              (b)      The Contingent Value Rights shall not represent any equity, stock or other
ownership interest in the Company, any Subsidiary or any Affiliate of the Company or any other
Person.

               (c)   Neither the Company, nor any of its Subsidiaries (including the CVR
Holding Company), nor any of their respective officers or directors owe fiduciary duties of any
kind to the Holders.

        Section 2.9. Ability to Abandon the Contingent Value Right. The Holder of a
Contingent Value Right may at any time, at such Holder’s option, abandon all of such Holder’s
remaining rights in a Contingent Value Right by delivering to the CVR Agent a notice of
abandonment relinquishing such Contingent Value Right to the Company without consideration
therefor, in which case such Contingent Value Right shall be deemed canceled and no longer
outstanding, and the CVR Agent shall amend the CVR Register accordingly and notify the
Company in writing.

                                          ARTICLE 3
                                        THE CVR AGENT

         Section 3.1. Certain Duties and Responsibilities. The CVR Agent shall not have any
liability for any actions taken, suffered or omitted to be taken in connection with this Agreement,
except to the extent of its willful misconduct, fraud, , bad faith or gross negligence (each as
determined by a final, non-appealable judgment of a court of competent jurisdiction). Anything
to the contrary notwithstanding, in no event shall any Person be liable for any special, punitive,
indirect, consequential or incidental loss or damage of any kind whatsoever (including but not
limited to lost profits) arising out of any act or failure to act hereunder. The aggregate liability of
the CVR Agent with respect to, arising from, or arising in connection with this Agreement, or from
all services provided or omitted to be provided under this Agreement, whether in contract, or in
tort, or otherwise, is limited to, and shall not exceed, the amounts paid hereunder by the Company
to the CVR Agent as fees, but not including reimbursable expenses, during the twelve (12) months
immediately preceding the event for which recovery from the CVR Agent is being sought. No
provision of this Agreement shall require the CVR Agent to expend or risk its own funds, take any
action that it reasonably believes would expose or subject it to expense or liability, or otherwise
incur any financial liability in the performance of any of its duties hereunder or in the exercise of
any of its rights or powers. The Company’s obligations under this Section 3.1 and Section 3.2 shall
survive the resignation or removal of any CVR Agent, the expiration of the CVRs and the
termination of this Agreement.

                                                  27
            Case 21-10831-CTG          Doc 109     Filed 06/14/21      Page 94 of 130




        Section 3.2. Certain Rights of CVR Agent. The CVR Agent undertakes to perform such
duties and only such duties as are specifically set forth in this Agreement, and no implied duties,
covenants or obligations shall be read into this Agreement against the CVR Agent. In addition:

                 (a)    the CVR Agent may rely on and shall be protected and shall incur no
liability for or in respect of any action taken, suffered or omitted to taken by it in reliance upon
any resolution, certificate, statement, instrument, opinion, report, notice, request, instruction,
direction, consent, order or other paper or document believed by it to be genuine and to have been
signed or presented by the proper party or parties;

                (b)      the CVR Agent may perform any and all of its duties (i) itself (through its
directors, officers, or employees) or (ii) through its agents, representatives, attorneys, custodians
and/or nominees and the CVR Agent shall not be answerable or accountable for any act, default,
neglect or misconduct of any such agents, representatives, attorneys, custodians and/or nominees,
absent their gross negligence, bad faith or willful or intentional misconduct (each as determined
by a final non-appealable judgment of a court of competent jurisdiction) in the selection and
continued employment thereof;

             (c)     the permissive rights of the CVR Agent to do things enumerated in this
Agreement shall not be construed as a duty;

               (d)    the CVR Agent shall not be required to give any note or surety in respect of
the execution of such powers or otherwise in respect of the premises;

                (e)    the Company agrees to indemnify, defend, protect, save and keep harmless
the CVR Agent and its affiliates and their respective successors, assigns, directors, officers,
managers, employees, agents, attorneys, accountants and experts (collectively, the
“Indemnitees”), against any and all loss, liability, obligation, damage, fine, settlement, penalty,
action, judgment, suit, cost, disbursement, proceeding, investigation, claim, demand or out-of-
pocket expense of any kind or nature whatsoever (including the reasonable and documented, out-
of-pocket fees and expenses of legal counsel and the reasonable and documented, out-of-pocket
costs and expenses of defending the Indemnitee against any claim of liability arising therefrom)
(collectively, “Losses”) that may be imposed on, incurred by, or asserted against any Indemnitee,
at any time, and in any way relating to, arising out of or in connection with the execution, delivery
or performance of this Agreement, the enforcement of any rights or remedies in connection with
this Agreement, and the payment, transfer or other application of funds pursuant to this Agreement,
or as may arise by reason of any act, omission or error of the Indemnitee; provided, however, that
no Indemnitee shall be entitled to be so indemnified, defended, protected, saved or kept harmless
to the extent such Loss was caused by the willful misconduct, fraud, bad faith or gross negligence
of any Indemnitee (each as determined by a final, non-appealable judgment of a court of competent
jurisdiction);

               (f)     in addition to the indemnification provided under Section 3.2(e), the
Company agrees (i) to pay the fees of the CVR Agent in connection with the CVR Agent’s
performance of its obligations hereunder, as set forth on a mutually agreed upon fee schedule
executed by the Company and the CVR Agent on or prior to the date hereof (the “CVR Agent
Fees”), and (ii) to reimburse the CVR Agent within ten (10) days after written demand for all

                                                 28
            Case 21-10831-CTG          Doc 109      Filed 06/14/21     Page 95 of 130




reasonable and documented, out-of-pocket expenses and other disbursements incurred in the
preparation, delivery, negotiation, amendment, administration and execution of this Agreement
and the exercise and performance of its duties hereunder, including all Taxes (other than income,
receipt, franchise or similar Taxes) and charges;

                 (g)     in the event the CVR Agent reasonably believes any ambiguity or
uncertainty exists hereunder or in any notice, instruction, direction, request or other
communication, paper or document received by the CVR Agent hereunder, the CVR Agent may,
in its sole discretion, refrain from taking any action, and shall be fully protected and shall not be
liable in any way to the Company or other Person or entity for refraining from taking such action,
unless the CVR Agent receives written instructions signed by the Company which eliminate such
ambiguity or uncertainty to the reasonable satisfaction of the CVR Agent;

                (h)  nothing herein shall preclude the CVR Agent from acting in any other
capacity for the Company or for any other Person;

                (i)     the CVR Agent shall not incur any liability for not performing any act, duty,
obligation or responsibility by reason of any occurrence beyond the control of the CVR Agent
(including any act or provision of any present or future law or regulation or governmental
authority, any act of God, terrorist acts, shortage of supply, breakdowns or malfunctions,
interruptions or malfunction of computer facilities, or loss of data due to power failures or
mechanical difficulties with information storage or retrieval systems or failure of any means of
communication, labor difficulties, war, civil disorder or epidemic or pandemic); provided, that the
CVR Agent shall (i) use its commercially reasonable efforts to end or mitigate the effects of any
such occurrence and (ii) resume the performance of its obligations as soon as reasonably
practicable after the end of such occurrence;

                 (j)     whenever the CVR Agent shall deem it necessary or desirable that a fact or
matter be proved or established prior to taking, suffering or omitting any action hereunder
(including the identity of a Holder), the CVR Agent may rely upon an Officer’s Certificate, and
such Officer’s Certificate shall be full and complete authorization and protection to the CVR
Agent. The CVR Agent shall incur no liability for or in respect of any action taken, suffered or
omitted by it absent willful misconduct, fraud, bad faith or gross negligence (each as determined
by a final, non-appealable judgment of a court of competent jurisdiction) under the provisions of
this Agreement in reliance on such Officer’s Certificate. The CVR Agent is hereby authorized
and directed to accept instructions with respect to the performance of its duties and obligations
hereunder from the chief executive officer, president, chief financial officer, any vice president,
the controller, the treasurer or the secretary of the Company, and to apply to such officer for advice
or instructions in connection with its duties, and it shall not be liable and shall be indemnified for
any action taken or suffered to be taken by it in accordance with instructions from such officer.
The CVR Agent shall not be held to have notice of any change of authority of any person, until
receipt of written notice thereof from the Company;

              (k)    the CVR Agent shall not be subject to, nor be required to comply with, or
determine if any person or entity has complied with, the Plan Documents (other than this
Agreement) or any other agreement between or among the parties hereto, even though reference
thereto may be made in this Agreement, or to comply with any notice, instruction, direction,

                                                 29
            Case 21-10831-CTG          Doc 109     Filed 06/14/21      Page 96 of 130




request or other communication, paper or document other than as expressly set forth in this
Agreement; and

               (l)    the Company agrees that it shall perform, execute, acknowledge and deliver
or cause to be performed, executed, acknowledged or delivered all such further and other acts,
instruments and assurances as may reasonably be required by the CVR Agent for the carrying out
or performing by the CVR Agent of the provisions of this Agreement.

       Section 3.3.    Resignation and Removal; Appointment of Successor.

                (a)    The CVR Agent may resign and be discharged from its duties under this
Agreement at any time by giving written notice thereof to the Company specifying a date when
such resignation shall take effect, which notice shall be sent at least thirty (30) days prior to the
date so specified, and such resignation shall take effect on such specified date.

                (b)   The Company shall have the right to remove the CVR Agent at any time for
any reason or no reason upon at least thirty (30) days’ notice, specifying a date when such removal
shall take effect.

                (c)    If the CVR Agent shall resign, be removed, or become incapable of acting,
the Company shall promptly (and in any event within thirty (30) days after giving notice of the
CVR Agent’s removal or after it has been notified of the CVR Agent’s resignation) appoint a
qualified successor CVR Agent. The predecessor CVR Agent shall deliver any funds held in
connection with this Agreement to any such successor CVR Agent at or prior to the effectiveness
of the predecessor CVR Agent’s resignation or removal. The successor CVR Agent so appointed
shall, forthwith upon its acceptance of such appointment in accordance with this Section 3.3(c),
Section 3.3(e) and Section 3.4, become the successor CVR Agent.

                (d)    The Company, or at the Company’s request the successor CVR Agent, shall
give notice of each resignation and each removal of the CVR Agent and each appointment of such
successor CVR Agent by Making Available notice of such event to the Holders. Failure to Make
Available any such notice to the Holders, however, or any defect therein, shall not affect the
legality or validity of the resignation or removal of the CVR Agent or the appointment of a
successor CVR Agent, as the case may be.

                (e)    Any such successor to the CVR Agent shall agree to be bound by the terms
of this Agreement and shall become the CVR Agent hereunder. The CVR Agent shall deliver all
of the relevant books and records to the successor CVR Agent.

         Section 3.4. Acceptance of Appointment by Successor. Every successor CVR Agent
appointed hereunder shall execute, acknowledge and deliver to the Company and to the retiring
CVR Agent an instrument accepting such appointment and a counterpart of this Agreement, and
the retiring CVR Agent shall execute and deliver such documentation in connection therewith as
the Company may reasonably request, and thereupon such successor CVR Agent, without any
further act, deed or conveyance, shall become vested with all the rights, powers, trusts and duties
of the retiring CVR Agent.



                                                 30
            Case 21-10831-CTG           Doc 109      Filed 06/14/21      Page 97 of 130




                                         ARTICLE 4
                                      OTHER COVENANTS

        Section 4.1.    Certain Transactions.

               (a)      The Company shall not cause or permit the CVR Holding Company and its
Subsidiaries to enter into or engage in any transactions with an Affiliate or a Related Party except
for transactions entered into on an arm’s-length basis on terms that are no less favorable to the
Company or the applicable Subsidiary thereof than those that can be obtained from an unaffiliated
third party.

                (b)     The Company shall not, and it shall not cause or permit its Subsidiaries to,
enter into or engage in any transactions with an Affiliate or a Related Party (i) with respect to the
sale or other disposition of a Hotel Property, (ii) that is a Change-of-Control Monetization Event
(except for a reorganization, restructuring or similar transaction that is (x) not treated as a liquidity
event for the Supporting Stockholder or its Affiliates that are shareholders of the Company
participating in such transaction (as determined in good faith by the Supporting Stockholder) and
(y) approved by the Independent Director(s) or, if there are more than two Independent Directors,
a majority of the Independent Directors (which approval may be given at any meeting of the Board
of Directors or any committee thereof or pursuant to any action taken by written or electronic
consent by the Board of Directors or any committee thereof)) or (iii) that relates to fees,
reimbursements, costs or expenses the payment of which may be funded out of Permitted
Distributions, except, in each case, for transactions entered into on an arm’s-length basis on terms
that are no less favorable to the Company or the applicable Subsidiary thereof than those that can
be obtained from an unaffiliated third party.

        Section 4.2.    Certain Actions.

                (a)     The Company shall not, and shall not cause or permit the CVR Holding
Company and its Subsidiaries to, amend their respective charter, bylaws, limited liability company
agreement, shareholders agreement, or other constitutive document, other than the adoption of any
amendment or articles supplementary with respect to a class of preferred stock and preferred units
by the Company and the CVR Holding Company intended to enable the Company to satisfy the
closely held requirements applicable to real estate investment trusts under Section 856(a)(6) of the
Code, or enter into or undergo any consolidation, merger, reorganization, transfer of assets,
dissolution, issue or sale of securities or take any other voluntary action, which, (i) in the case of
each of the foregoing, is for the primary purpose of causing the requirements for payment of the
Contingent Value Rights not to be satisfied, or (ii) with respect to amendments to the Company’s
charter, amends Section 7.1(b) or Section 7.2 of the Company’s charter.

               (b)     Without the prior approval of the Independent Director(s) or if there are
more than two Independent Directors, a majority of the Independent Directors (which approval
may be given at any meeting of the Board of Directors or any committee thereof or pursuant to
any action taken by written or electronic consent by the Board of Directors or any committee
thereof), the Company shall not, and shall not cause or permit the CVR Holding Company and its
Subsidiaries to take any action or enter into any agreement that is disproportionately adverse to


                                                   31
            Case 21-10831-CTG         Doc 109        Filed 06/14/21   Page 98 of 130




the economic interests of the Holders as compared to the economic interests of the shareholders of
the Company.

              (c)    The Company agrees that at least one member of the Board of Directors
must be an Independent Director, except for a period of up to sixty (60) days after the death,
removal or resignation of any director, pending the election or appointment of such director’s
successor.

                (d)     For the avoidance of doubt, any decision by the Board of Directors to extend
or not to extend the Maturity Date pursuant to Section 2.7 or any amendment of this Agreement
pursuant to Section 5.1(a)(v) shall not be deemed to be (i) for the primary purpose of causing the
requirements for payment of the Contingent Value Rights not to be satisfied, or (ii)
disproportionately adverse to the economic interests of the Holders as compared to the economic
interests of the shareholders of the Company.

       Section 4.3.    Reporting; Confidentiality.

                (a)     The Company shall provide periodic reporting during the term of this
Agreement with respect to the CVR Asset Pool to the CVR Agent (for the benefit of, and
distribution to, the Holders pursuant to Section 4.3(b)) as follows:

                              (i)    Annually, within ninety (90) days following the end of each
            calendar year, a consolidated balance sheet of the CVR Holding Company as of the
            end of such calendar year, together with related consolidated statements of income
            and cash flow for such calendar year, all in reasonable detail and, beginning with
            financial information for the year ending December 31, 2022, stating in comparative
            form the respective figures for the corresponding date and period in the prior calendar
            year and all prepared in accordance with GAAP; provided, however, if such financial
            information has been audited by an independent certified public accountant acceptable
            to the Board of Directors, and has been prepared and is available in a form that, in the
            Company’s sole discretion, is appropriate to be provided to Holders pursuant to this
            Section 4.3, such financial information, in the form provided to the CVR Agent, shall
            be audited; provided, further, that if such financial information is not provided to the
            CVR Agent audited pursuant to the preceding proviso, such financial information shall
            be unaudited and shall be accompanied by an Officer’s Certificate by the chief
            financial officer of the Company on behalf of the Company (which certificate shall
            state that it is being delivered in such person’s capacity as an officer and not in such
            person’s individual capacity and that such person shall have no personal liability)
            certifying to the Holders that such financial information is unaudited but fairly
            presents, in all material respects, the financial condition and results of operations of
            the CVR Asset Pool on a combined basis for the applicable periods in conformity with
            GAAP; and

                            (ii)    Quarterly, within forty-five (45) days following the end of the
            first, second and third calendar quarter of each fiscal year, an unaudited consolidated
            balance sheet of the CVR Holding Company as of the end of such calendar quarter,
            together with related statements of income and cash flow for such calendar quarter, all

                                                32
           Case 21-10831-CTG         Doc 109      Filed 06/14/21     Page 99 of 130




           in reasonable detail and stating in comparative form the respective figures for the
           corresponding date and period in the prior comparative period, all prepared in
           accordance with GAAP.

               (b)     The CVR Agent shall, pursuant to a confidential, password-protected
website that shall be established and administered by the CVR Agent, make the information
furnished by the Company pursuant to Section 4.3(a) available to each Holder that agrees, as a
condition to receiving a password to access such website, that:

                            (i)    Any financial information furnished by the Company pursuant
           to Section 4.3(a) and the password or other information that could be used to access
           the website contemplated by this Section 4.3(b), and all analyses, compilations, data,
           studies, notes, interpretations, memoranda or other documents prepared by the Holder
           or any of its respective representatives containing or based in whole or in part on any
           such furnished information (“Confidential Information”) may not be divulged or
           communicated to any Person, or, other than to evaluate such Holder’s interest in the
           Contingent Value Rights, used for any purpose, in whole or in part, without the prior
           written consent of the Company; provided that notwithstanding the foregoing,
           information shall not be Confidential Information and subject to the restrictions set
           forth in this Section 4.3(b) if such information (1) was, is or becomes generally
           available to the public other than as a result of the Holder’s or one of its
           representatives’ material breach of this Agreement; (2) was, is or becomes available
           to a Holder or its representatives on a non-confidential basis from a source that was
           not known by the Holder or its representatives to be bound by a confidentiality
           agreement with respect to such information or otherwise prohibited from furnishing
           or making available the information to the Holder or such Holder’s representatives by
           a contractual, legal or fiduciary obligation; or (3) was, is or becomes independently
           developed by the Holder or its representatives without directly using any Confidential
           Information; provided further that (A) subject to Section 4.3(b)(ii), Confidential
           Information may be disclosed if legally compelled (including by deposition,
           interrogatory, request for documents, subpoena, civil investigative demand or similar
           process), or in response to a request from a regulatory or self-regulatory or supervisory
           authority having or asserting jurisdiction over the applicable Holder (collectively,
           “Compelled”), and (B) each Holder may disclose Confidential Information to its
           officers, employees, agents, accountants, attorneys, and advisors but such Holder shall
           be responsible for any breach of the agreement set forth in this Section 4.3(b) by any
           such officer, employee, agent, accountant, attorney, or advisor as if such Persons were
           subject thereto.

                           (ii)   If any Holder or representative thereof becomes Compelled to
           disclose any of the Confidential Information, such Holder shall, to the extent legally
           permitted, provide the Company with reasonably prompt and, if possible, prior written
           notice of such requirement to disclose such Confidential Information. Upon receipt
           of such notice, the Company may seek a protective order or other appropriate remedy
           at its sole expense. If such protective order or other remedy is not obtained, such
           Holder and its representatives shall disclose only that portion of the Confidential
           Information which is legally required to be disclosed (as determined in good faith by

                                               33
           Case 21-10831-CTG          Doc 109      Filed 06/14/21       Page 100 of 130




            counsel to such Holder) and shall, at the request and sole expense of the Company,
            take all reasonable steps to preserve the confidentiality of the Confidential
            Information. In addition, neither such Holder nor any of its representatives will
            oppose any judicial, administrative, arbitral or other legal action, suit, hearing, inquiry,
            order, audit, arbitration, mediation, claim, investigation or other proceeding (whether
            federal, state, local or foreign or public or private) by the Company to obtain an
            appropriate protective order or other reliable assurance that confidential treatment will
            be accorded the Confidential Information and such Holder and its representatives will,
            if and to the extent requested by the Company and legally permissible to do so,
            cooperate with and assist the Company, at the Company’s expense and on a reasonable
            basis, in connection therewith.

                            (iii) Each Holder hereby agrees (on behalf of itself and its
            representatives) that money damages would not be a sufficient remedy for any breach
            of its obligations contemplated by this Section 4.3(b), and that in addition to all other
            remedies, the Company shall be entitled to injunctive or other equitable relief as a
            remedy for any such breach to the extent provided by law. Each Holder hereby agrees
            (on behalf of itself and its representatives) to waive any requirement for the securing
            or posting of any bond in connection with such remedy.

                           (iv)    Unless extended in writing by mutual agreement of the parties,
            the obligations under this Section 4.3(b) shall terminate upon the second anniversary
            of the Final Payment Date, without any further action by any party.

                (c)    The Company shall Make Available to the Holders, within ninety (90) days
after the end of each calendar year beginning with the calendar year ending [December 31, 2021],
an Officer’s Certificate on behalf of the Company (which certificate shall state that it is being
delivered in such person’s capacity as an officer and not in such person’s individual capacity and
that such person shall have no personal liability) stating that to the Company’s knowledge, each
entity has kept, observed, performed and fulfilled the covenants and agreements contained in this
Agreement in all material respects and is not in default in the performance or observance in any
material respect of the terms, provisions and conditions of this Agreement (or, if a default shall
have occurred, describing all such defaults of which he or she may have knowledge) and what
action the Company is taking or proposes to take with respect thereto).

        Section 4.4. Payment to Holders by the CVR Agent. Upon receipt by the CVR Agent
of any amount paid to it pursuant to Section 2.5(c), Section 2.5(d) or Section 2.5(e), as applicable,
for payment to the Holders in accordance with the terms of this Agreement, the CVR Agent shall
promptly pay such amounts to the Holders in the manner provided for in Section 2.5 and in
accordance with the terms of this Agreement. The CVR Agent shall have no liability of any kind,
and shall not be obligated to make any payments, unless and until it receives an amount paid to it
pursuant to Section 2.5(c), Section 2.5(d) or Section 2.5(e), as applicable.

        Section 4.5. Assignment. Except for assignments occurring through operation of law,
neither the Company nor the CVR Agent shall, in whole or in part, assign any of its rights or
obligations under this Agreement; provided that the Company may assign any of its obligations
hereunder to an Affiliate of the Company as long as the Company causes such Affiliate to perform

                                                  34
           Case 21-10831-CTG          Doc 109      Filed 06/14/21      Page 101 of 130




the Company’s obligations hereunder and remains responsible for any breach of this Agreement
by such Affiliate. In the event an assignment by the Company to an Affiliate pursuant to the
preceding sentence occurs, the Company shall deliver to the CVR Agent an Officer’s Certificate
stating that such assignment complies with this Section 4.5. Any Person into which the CVR
Agent or any successor CVR Agent may be merged or with which it may be consolidated, or any
Person to which the CVR Agent shall sell all or substantially all of its assets, or any Person
resulting from any merger or consolidation to which the CVR Agent or any successor CVR Agent
shall be a party, or any Person succeeding to the corporate trust, stock transfer or other shareholder
services business of the CVR Agent or any successor CVR Agent, shall be the successor to the
CVR Agent under this Agreement without the execution or filing of any paper or any further act
on the part of any of the parties hereto, but only if such Person would be eligible for appointment
as a successor CVR Agent under the provisions of Section 3.4 hereof. Without limiting the
generality of the foregoing, the CVR Agent agrees to use reasonable best efforts to provide the
Company with written notice of any such event. No Holder shall, in whole or in part, assign any
of its rights or obligations under this Agreement except in accordance with a Permitted Transfer
in accordance with Section 2.3(b)-(c). Any purported assignment that is not permitted by this
Section 4.3 shall be null and void and of no effect.

         Section 4.6. No Obligation to Pursue or Consummate Monetization Event.
Notwithstanding anything in this Agreement to the contrary, none of the Company, the CVR
Holding Company or any of their Subsidiaries or Affiliates (including the Supporting Stockholder
or any of its Affiliates) shall be in any way obligated or required to pursue, discuss, negotiate or
consummate any Monetization Event or any transactions or series of transactions that is intended
to or likely to lead to a Monetization Event.

                                          ARTICLE 5
                                         AMENDMENTS

       Section 5.1.    Amendments Without Consent of Holders.

              (a)    Without the consent of any Holders, the Company and the CVR Agent, at
any time and from time to time, may enter into one or more amendments hereto, for any of the
following purposes:

                           (i)    to evidence the succession of another Person to the Company
            and the assumption of any such successor of the rights and obligations of the Company
            herein if such succession and assumption is in accordance with the terms of this
            Agreement;

                          (ii)    to evidence the succession of another Person selected in
            accordance with the terms hereof as a successor CVR Agent and the assumption by
            any successor of the covenants and obligations of the CVR Agent herein if such
            succession and assumption is in accordance with the terms of this Agreement;

                            (iii) to add to the covenants of the Company such further covenants,
            restrictions, conditions or provisions as the Company and the CVR Agent shall
            consider to be for the protection of the Holders; provided that in each case, such

                                                 35
           Case 21-10831-CTG          Doc 109      Filed 06/14/21      Page 102 of 130




            provisions shall not adversely affect the interests of the Holders in any material
            respect;

                            (iv)   to cure any ambiguity, to correct or supplement any provision
            herein that may be defective or inconsistent with any other provision herein, or to
            make any other provisions with respect to matters or questions arising under this
            Agreement; provided that in each case, such provisions shall not adversely affect the
            interests of the Holders in any material respect; or

                           (v)     as necessary to ensure that the Contingent Value Rights are not
            subject to registration under the Securities Act or result in the Company or the
            Contingent Value Rights being required to register under the Exchange Act or any
            other applicable law.

               (b)    Promptly after the execution by the Company and the CVR Agent of any
amendment pursuant to the provisions of this Section 5.1, the Company shall prepare and Make
Available a notice thereof to the Holders setting forth in general terms the substance of such
amendment; provided that any failure so to notify the Holders shall not affect the validity of such
amendment (it being understood that any failure so to notify the Holders shall not excuse the CVR
Agent from its obligations under Section 5.3).

       Section 5.2.    Amendments with Consent of Holders.

              (a)      Subject to Section 5.1 (which amendments pursuant to Section 5.1 may be
made without the consent of the Holders), with the consent of the Majority of Holders, the
Company and the CVR Agent may enter into one or more amendments hereto to add, eliminate or
change any provisions of this Agreement, even if such addition, elimination or change is in any
way adverse to the interests of the Holders. It shall not be necessary for any written consent of the
Majority of Holders under this Section 5.2(a) to approve the particular form of any proposed
amendment, but shall be sufficient if such written consent approves the substance thereof.

                (b)    Promptly after the execution by the Company and the CVR Agent of any
amendment pursuant to the provisions of this Section 5.2, the Company shall Make Available a
notice thereof to the Holders, setting forth in general terms the substance of such amendment;
provided, that any failure so to notify the Holders shall not affect the validity of such amendment
(it being understood that any failure so to notify the Holders shall not excuse the CVR Agent from
its obligations under Section 5.3).

        Section 5.3. Execution of Amendments. Prior to executing any amendment permitted
by this Article 5, the CVR Agent shall be entitled to receive, and shall be fully protected in and
shall incur no liability for relying upon, an Officer’s Certificate stating that the execution of such
amendment is authorized or permitted by this Agreement. The CVR Agent shall execute any
amendment authorized pursuant to this Article 5 if the amendment does not materially and
adversely affect the CVR Agent’s own rights or duties under this Agreement or otherwise.
Otherwise, the CVR Agent may, but need not, execute such amendment. No amendment to this
Agreement shall be effective unless executed by the CVR Agent. The CVR Agent agrees that time



                                                 36
            Case 21-10831-CTG          Doc 109      Filed 06/14/21      Page 103 of 130




is of the essence in connection with any amendment to this Agreement that it is directed to execute
by the Company in accordance with this Section 5.

        Section 5.4. Effect of Amendments. Upon the execution of any amendment under this
Article 5, this Agreement shall be modified in accordance therewith, such amendment shall form
a part of this Agreement for all purposes and every Holder shall be bound thereby.

                             ARTICLE 6
       CONSOLIDATION, MERGER, SALE, CONVEYANCE OR CONVERSION

       Section 6.1.    No Prohibitions on the Company.

               (a)     Subject to Section 4.2, nothing in this Agreement shall prohibit or prevent
the Company or any of its Subsidiaries from consolidating with or merging into any other Person
or conveying, transferring or leasing its properties and assets, in whole or in part, to any Person or
from converting from a corporation to another business entity, including a limited liability
company, organized in another jurisdiction.

                (b)    Nothing in this Agreement shall prohibit or prevent the Company or any of
its Subsidiaries from selling any of its rights, in whole or in part, to any or all of the assets of the
CVR Asset Pool.

                                  ARTICLE 7
                   OTHER PROVISIONS OF GENERAL APPLICATION

       Section 7.1.    Notices to the CVR Agent, the Company and the Holders.

               (a)     Unless otherwise indicated, any notice, request, instruction or other
document to be given hereunder by any party to the other shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, by electronic mail or overnight
courier:

                       (i)     If to the Company:

                               Hospitality Investors Trust, Inc.
                               Park Avenue Tower
                               65 East 55th St. | Suite 801
                               New York, NY 10022
                               Attention: Paul C. Hughes, Esq.
                               Email: phughes@hitreit.com

                       with a copy (which shall not constitute notice) to:

                               Brookfield Property Group
                               250 Vesey Street, 11th Floor
                               New York, NY 10281
                               Attention: BPG Transactions Legal
                               Email: realestatenotices@brookfield.com

                                                  37
            Case 21-10831-CTG           Doc 109      Filed 06/14/21      Page 104 of 130




                        (ii)    If to the CVR Agent:

                                Computershare Trust Company, N.A.
                                150 Royall Street
                                Canton, MA 02021
                                Attention: Corporate Actions Relationship Manager


or to such other persons or addresses as may be designated in writing by the party to receive such
notice as provided above. Any notice, request, instruction or other document given as provided
above shall be deemed given to the receiving party upon actual receipt, if delivered personally;
three (3) Business Days after deposit in the mail, if sent by registered or certified mail; upon
confirmation of successful receipt if sent by electronic mail (the receiving party shall confirm
receipt of any notice received by electronic mail reasonably promptly following its receipt;
provided that if a notice is given by electronic mail and such confirmation of successful receipt is
not confirmed by the receiving party within two (2) Business Days after the transmission of such
notice, such notice, request, instruction or other document shall be followed up within one (1)
Business Day after the expiration of such two (2) Business Day period by dispatch pursuant to one
of the other methods described herein); or on the next Business Day after deposit with an overnight
courier, if sent by an overnight courier; provided, however, that for any information or notices that
the Company is required to Make Available pursuant to this Agreement, such information or
notices shall be validly delivered to the applicable recipients thereof if delivered in accordance
with the term “Make Available” pursuant to this Agreement.

                 (b)     Where this Agreement provides for notice to Holders, such notice shall be
sufficiently given (unless otherwise herein expressly provided) if in writing and Made Available,
not later than the latest date, and not earlier than the earliest date, prescribed for the giving of such
notice. In any case where notice to Holders is given by mail, neither the failure to mail such notice,
nor any defect in any notice so mailed, to any particular Holder shall affect the sufficiency of such
notice with respect to other Holders.

        Section 7.2. Effect of Headings; Construction. The headings herein are for convenience
of reference only, do not constitute part of this Agreement and shall not be deemed to limit or
otherwise affect any of the provisions of this Agreement. Where a reference in this Agreement is
made to a Section, such reference shall be to a Section of this Agreement unless otherwise
indicated.

        Section 7.3. Benefits of Agreement; Holders are Third Party Beneficiaries. Nothing in
this Agreement, express or implied, shall give to any Person (other than the parties hereto and their
permitted successors and assigns hereunder) any benefit or any legal or equitable right, remedy or
claim under this Agreement or under any covenant or provision herein contained, all such
covenants and provisions being for the sole benefit of the parties hereto and their permitted
successors and assigns. Notwithstanding the foregoing, each of the Holders shall be an intended
third party beneficiary of this Agreement. The Holders will have no rights hereunder or with
respect to the matters contemplated hereby except as are expressly set forth in this Agreement.
Except for the rights of and exercisable by the CVR Agent set forth herein, the Majority of Holders
will have the sole right, on behalf of all Holders, by virtue of or under any provision of this

                                                   38
           Case 21-10831-CTG          Doc 109      Filed 06/14/21     Page 105 of 130




Agreement, to institute any action or proceeding at law or in equity with respect to this Agreement,
and no individual Holder or other group of Holders will be entitled to exercise such rights.

       Section 7.4.    Governing Law and Venue; Waiver of Jury Trial.

                (a)    THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN
ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICT OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT SUCH
PRINCIPLES WOULD DIRECT A MATTER TO ANOTHER JURISDICTION. The parties
hereby irrevocably submit to the exclusive personal jurisdiction of the Commercial Division of the
Supreme Court of the State of New York and the federal courts of the United States of America
located in the Southern District of New York (and any appellate courts therefrom) in respect of the
interpretation and enforcement of the provisions of this Agreement and of the documents referred
to in this Agreement (subject to Section 2.4(e), Section 2.5(b) and Section 2.6), and in respect of
the transactions contemplated hereby, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement of this Agreement or of any
such document, that it is not subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement or any such document may not be enforced in or by such courts, and the parties
hereto irrevocably agree that all claims relating to such action, proceeding or transactions shall be
heard and determined in such courts. The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and, to the extent permitted by law, over the subject
matter of such dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 7.1 or in such other manner as may
be permitted by law shall be valid and sufficient service thereof.

             (b)  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.4.

       Section 7.5. Severability Clause. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement. If any provision of this Agreement, or
the application of such provision to any Person or any circumstance, is invalid or unenforceable,

                                                 39
           Case 21-10831-CTG           Doc 109      Filed 06/14/21     Page 106 of 130




(a) the Company and the CVR Agent shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the fullest extent permitted by
applicable law to such end that the transactions contemplated by this Agreement are fulfilled to
the extent possible, and (b) the remainder of this Agreement and the application of such provision
to other Persons or circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability of such provision, or
the application of such provision, in any other jurisdiction; provided, however, that if any such
excluded provision shall materially and adversely affect the rights, immunities, liabilities, duties
or obligations of the CVR Agent, the CVR Agent shall be entitled to resign immediately upon
written notice to the Company.

       Section 7.6. Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.

         Section 7.7. Termination. This Agreement shall terminate and be of no further force or
effect, and the parties hereto shall have no liability hereunder, (a) automatically, following the
completion of the payments required to occur on the CVR Payment Date pursuant to Section 2.5(c)
or, if a payment is required to occur pursuant to Section 2.5(d) or Section 2.5(e), as applicable,
following the completion of any and all payments required to be made in accordance with Section
2.5(d) or Section 2.5(e), as applicable, or (b) by the Company, if there shall be any judgment,
injunction or order enacted, issued, promulgated, enforced or entered into by any court or other
Governmental Entity of competent jurisdiction that permanently restrains, enjoins or otherwise
prohibits the payment of any Total Distributable Amount and such judgment, injunction or order
shall have become final and non-appealable, upon written notice of the same to the CVR Agent;
provided that Article 1, Section 2.4(h), the last sentence of Section 2.5(b), Section 2.6, Section 2.8,
Article 3, Article 6 and this Article 7 shall survive the termination of this Agreement, in each case,
to the extent applicable.

        Section 7.8. Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all other prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof and thereof, and this Agreement supersedes any
and all other oral or written agreements hereto made with respect to the Contingent Value Rights.
As it relates to the CVR Agent, this Agreement represents the entire understanding of the CVR
Agent with reference to the Contingent Value Rights, and this Agreement supersedes any and all
other oral or written agreements hereto made with respect to the Contingent Value Rights. With
regard to the Company and the Holders, if and to the extent that any provision of this Agreement
is inconsistent or conflicts with the Plan Documents, this Agreement shall govern and be
controlling (except as may be otherwise required by applicable law), and this Agreement may be
amended, modified, supplemented or altered only in accordance with the terms of Article 5. No
party shall be bound by, or be liable for, any alleged representation, promise, inducement or
statement of intention not contained herein.

                           [Remainder of Page Intentionally Left Blank]




                                                  40
          Case 21-10831-CTG      Doc 109       Filed 06/14/21   Page 107 of 130




        IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its duly authorized officers as of the day and year first above written.

                                         HOSPITALITY INVESTORS TRUST, INC.


                                         By:
                                               Name:
                                               Title:

                                         COMPUTERSHARE INC.
                                         COMPUTERSHARE TRUST COMPANY, N.A.


                                         By:
                                               Name:
                                               Title:
Case 21-10831-CTG   Doc 109    Filed 06/14/21   Page 108 of 130




                        Schedule I

               Adjusted EBITDA Thresholds

                        [Attached]




                              I-1
                      Case 21-10831-CTG            Doc 109         Filed 06/14/21            Page 109 of 130


Project Continental                                                                                             CONFIDENTIAL
Hotel EBITDA Threshold Calculation ($ thousands)

Loan Pool Summary
                                                      Number of Hotels
DB Mortgage Trust                                                                  2
92-Pack                                                                           62
Term Loan                                                                         15
Equity Inns Pool 2                                                                21
Unsecured                                                                          0
Total                                                                            100


The EBITDA threshold for each property is equal to the lesser of (i) 50% of 2019 Hotel EBITDA and (ii) 100% of 2020 Hotel EBITDA.
                                                                                                           3
                                                                                                                  EBITDA
Hotel ID                                 Hotel Name                                    Loan Pool                 Threshold


Westin VA                                Westin Virginia Beach Town Center             DB Mortgage Trust    $            151.2
HGI Burg                                 Hilton Garden Inn Blacksburg                  DB Mortgage Trust                     60.1
CY Asheville                             Courtyard Asheville                           92-Pack                           346.6
CY Athens                                Courtyard Athens                              92-Pack                          (228.3)
CY Balt                                  Courtyard Baltimore Inner Harbor              92-Pack                        (1,140.9)
CY Columbus                              Courtyard Columbus Downtown                   Term Loan                        (410.8)
CY Dallas                                Courtyard Dallas                              92-Pack                             (40.8)
CY Dalton                                Courtyard Dalton                              Equity Inns Pool 2                558.8
CY Flagstaff                             Courtyard Flagstaff                           Term Loan                       1,553.0
CY Houston                               Courtyard Houston                             Equity Inns Pool 2               (352.2)
CY Jacksonville                          Courtyard Jacksonville                        92-Pack                           236.6
CY Knoxville                             Courtyard Knoxville                           92-Pack                           129.5
CY Louisville                            Courtyard Louisville                          92-Pack                           168.6
CY Orlando                               Courtyard Orlando                             92-Pack                             (83.7)
CY Prov                                  Courtyard Providence                          92-Pack                          (143.5)
CY Carlsbad                              Courtyard Carlsbad                            Equity Inns Pool 2                  (87.1)
CY Sarasota                              Courtyard Sarasota                            92-Pack                           140.8
CY Tallahassee                           Courtyard Tallahassee                         92-Pack                           223.7
DT Baton Rouge                           Doubletree Baton Rouge                        Term Loan                         546.0
ES Orlando                               Embassy Suites Orlando                        92-Pack                           130.5
FFIS Atlanta                             Fairfield Inn & Suites Atlanta                92-Pack                               (4.5)
FFIS Dallas                              Fairfield Inn & Suites Dallas                 92-Pack                          (376.5)
FFIS Denver                              Fairfield Inn & Suites Denver Airport         Term Loan                        (420.0)
FFIS Bellevue                            Fairfield Inn & Suites Seattle Bellevue       Term Loan                        (392.1)
HIS Boynton Beach                        Hampton Inn & Suites Boynton Beach            92-Pack                         1,180.1
HIS El Paso                              Hampton Inn Suites El Paso Airport            Term Loan                         673.2
HIS Franklin                             Hampton Inn & Suites Franklin                 92-Pack                           110.0
HI Albany                                Hampton Inn Albany                            92-Pack                          (424.3)
HI Austin                                Hampton Inn Austin                            Equity Inns Pool 2               (293.6)
HI Glen Burnie                           Hampton Inn Glenn Burnie                      92-Pack                             (17.2)
HI Beckley                               Hampton Inn Beckley                           92-Pack                           784.4
HI Birmingham                            Hampton Inn Birmingham                        92-Pack                          (320.4)
HI Boca Raton                            Hampton Inn Boca Raton                        92-Pack                           258.0
                     Case 21-10831-CTG             Doc 109         Filed 06/14/21        Page 110 of 130


The EBITDA threshold for each property is equal to the lesser of (i) 50% of 2019 Hotel EBITDA and (ii) 100% of 2020 Hotel EBITDA.
                                                                                                           3
                                                                                                                  EBITDA
Hotel ID                                 Hotel Name                               Loan Pool                      Threshold
HI Deerfield                             Hampton Inn Deerfield Beach              92-Pack                                165.4
HI Peabody                               Hampton Inn Peabody                      92-Pack                               (135.4)
HI Urbana                                Hampton Inn Urbana                       Equity Inns Pool 2                       (61.4)
HI Gastonia                              Hampton Inn Gastonia                     92-Pack                                339.0
HI Naperville                            Hampton Inn Naperville                   Equity Inns Pool 2                    (283.9)
HI College Station                       Hampton Inn College Station              Equity Inns Pool 2                    (361.5)
HI Madison Heights                       Hampton Inn Madison Heights              92-Pack                                130.1
HI East Lansing                          Hampton Inn East Lansing                 Equity Inns Pool 2                       (11.3)
HI Ft Wayne                              Hampton Inn Fort Wayne Southwest         Term Loan                              280.8
HI Grand Rapids                          Hampton Inn Grand Rapids                 92-Pack                               (112.1)
HI Indianapolis                          Hampton Inn Indianapolis                 Equity Inns Pool 2                         48.0
HI Alcoa                                 Hampton Inn Alcoa                        Equity Inns Pool 2                         91.4
HI Medford                               Hampton Inn Medford                      Term Loan                              402.6
HI Memphis                               Hampton Inn Memphis                      92-Pack                                  (87.0)
HI Milford                               Hampton Inn Milford                      Equity Inns Pool 2                    (297.7)
HI Norfolk                               Hampton Inn Norfolk                      92-Pack                                597.8
HI Orlando                               Hampton Inn Orlando                      Equity Inns Pool 2                    (496.7)
HI Palm Beach                            Hampton Inn Palm Beach Gardens           92-Pack                                813.7
HI Scranton                              Hampton Inn Scranton                     92-Pack                                    (8.6)
HI State College                         Hampton Inn State College                92-Pack                               (109.0)
HI WPB                                   Hampton Inn West Palm Beach              92-Pack                                861.2
HGI Rio Rancho                           Hilton Garden Inn Rio Rancho             Equity Inns Pool 2                     266.0
HGI Round Rock                           Hilton Garden Inn Round Rock             92-Pack                                    86.9
HGI Ft Collins                           Hilton Garden Inn Fort Collins           Term Loan                                  62.9
HGI Louisville                           Hilton Garden Inn Louisville             Equity Inns Pool 2                         17.5
HGI Monterey                             Hilton Garden Inn Monterey               Term Loan                              734.2
HWS Augusta                              Homewood Suites Augusta                  Equity Inns Pool 2                     188.1
HWS Peabody                              Homewood Suites Peabody                  92-Pack                                469.1
HWS Chicago                              Homewood Suites Chicago                  92-Pack                             (1,382.3)
HWS Windsor Locks                        Homewood Suites Windsor Locks            92-Pack                                  (30.8)
HWS Orlando                              Homewood Suites Orlando                  Equity Inns Pool 2                     936.8
HWS Phoenix                              Homewood Suites Phoenix                  92-Pack                                900.5
HWS San Antonio                          Homewood Suites San Antonio              92-Pack                                101.8
HWS Seattle                              Homewood Suites Seattle                  Equity Inns Pool 2                     611.7
HWS Strat                                Homewood Suites Stratford                Equity Inns Pool 2                     839.6
HH ATL Cobb                              Hyatt House Atlanta Cobb Galleria        Term Loan                              404.0
HP Albuquerque                           Hyatt Place Albuquerque                  92-Pack                                228.9
HP Las Vegas                             Hyatt Place Las Vegas                    92-Pack                                319.9
HP Memphis                               Hyatt Place Memphis                      92-Pack                                    35.9
HP Miami                                 Hyatt Place Miami                        92-Pack                               (386.4)
HP Minneapolis                           Hyatt Place Minneapolis                  92-Pack                               (658.0)
HP Franklin                              Hyatt Place Franklin                     92-Pack                               (192.4)
HP Tampa                                 Hyatt Place Tampa                        92-Pack                                252.9
RI Boise                                 Residence Inn Boise                      92-Pack                                790.6
RI Chattanooga                           Residence Inn Chattanooga                92-Pack                                726.9
                   Case 21-10831-CTG               Doc 109          Filed 06/14/21       Page 111 of 130


The EBITDA threshold for each property is equal to the lesser of (i) 50% of 2019 Hotel EBITDA and (ii) 100% of 2020 Hotel EBITDA.
                                                                                                           3
                                                                                                                  EBITDA
Hotel ID                                 Hotel Name                               Loan Pool                      Threshold
RI Ft Myers                              Residence Inn Fort Myers                 92-Pack                                609.8
RI Ft Wayne                              Residence Inn Fort Wayne Southwest       Term Loan                              885.5
RI Jacksonville                          Residence Inn Jacksonville               Equity Inns Pool 2                     465.4
RI Knoxville                             Residence Inn Knoxville                  92-Pack                                505.2
RI Lexington                             Residence Inn Lexington                  92-Pack                                528.9
RI El Segundo                            Residence Inn LA El Segundo              92-Pack                              1,500.0
RI Macon                                 Residence Inn Macon                      92-Pack                                536.6
RI Germantown                            Residence Inn Memphis Germantown         Term Loan                              464.7
RI San Diego                             Residence Inn San Diego                  92-Pack                                862.6
RI Sarasota                              Residence Inn Sarasota                   92-Pack                                501.0
RI Savannah                              Residence Inn Savannah                   92-Pack                                437.0
RI Tallahassee                           Residence Inn Tallahassee                92-Pack                                515.5
RI Tampa North                           Residence Inn Tampa North                92-Pack                                685.9
RI Sabal Park                            Residence Inn Sabal Park                 92-Pack                                908.3
SHS Asheville                            Springhill Suites Asheville              Equity Inns Pool 2                     190.8
SHS Round Rock                           Springhill Suites Round Rock             92-Pack                                    29.3
SHS Denver                               Springhill Suites Denver Airport         Term Loan                                  10.6
SHS Flagstaff                            Springhill Suites Flagstaff              Term Loan                              922.4
SHS Grand Rapids                         Springhill Suites Grand Rapids           92-Pack                                    71.9
SHS Lexington                            Springhill Suites Lexington              92-Pack                                268.3
SHS San Diego                            Springhill Suites San Diego              92-Pack                                    46.3
TPS Savannah                             TownePlace Suites Savannah               Equity Inns Pool 2                     560.9

Total (100)                                                                                                 $         21,111.5
      Case 21-10831-CTG   Doc 109     Filed 06/14/21   Page 112 of 130




                              Schedule II

                            Excluded Assets



1. Hilton-Blacksburg

2. VA Beach Westin




                                    II-1
Case 21-10831-CTG    Doc 109     Filed 06/14/21   Page 113 of 130




                         Schedule III

        Total Distributable Amount Calculation Example

                          [Attached]




                               III-1
           Case 21-10831-CTG        Doc 109     Filed 06/14/21     Page 114 of 130




                                                                                Exhibit Version

                                         SCHEDULE I


  The following is an illustration of the application of the provisions of the Agreement when
  the following sequence of events has occurred:

         1. The Petition Date is May 19, 2021, and the Effective Date is June 30, 2021.

                 a. The CVR Asset Pool has 98 Hotel Properties in it.

                 b. The Excluded Asset Adjustment Factor is 0.9866.

                 c. The initial DIP Financing Invested Capital Amount is $55.2 million
                    ($55.9 million X 0.9866).

                 d. The Supporting Stockholder CVR Asset Pool Invested Amount is $402.0
                    million ($407.4 million X 0.9866).

                 e. 39,962,380 Contingent Value Rights issued (which number shall be
                    reduced for any forfeited CVRs), which number of Contingent Value
                    Rights would have been 40,000,000 if the 37,620 Shares owned by the
                    Supporting Stockholder prior to the Effective Date were not effectively
                    cancelled pursuant to the Plan.

         2. On December 31, 2021, CVR Holding Company makes a distribution funded
            from operating cash flow of CVR Holding Company to the Company of $26.0
            million and $15.3 million of that amount is a Permitted Distribution used to
            fund general and administrative costs allocable to CVR Holding Company and
            other eligible costs and expenses.

                 a. The total amount of the distribution, less the amount of the Permitted
                    Distribution, will be an Additional Adjustment Amount and the DIP
                    Financing Invested Capital Amount is therefore deemed to have been
                    reduced by $10.7 million to $44.5 million as of the date of the
                    distribution for purposes of calculating the return of 15.0% contemplated
                    by Section 2.4(g)(iii).

         3. On March 31, 2022, one Hotel Property in the CVR Asset Pool is sold for $20
            million net proceeds from the sale (net of any mortgage indebtedness or other
            liabilities and transaction costs) and $15 million of the net proceeds are
            distributed to the Company in a transaction that is not a sale of All or
            Substantially All of the Assets but is a Qualifying CVR Asset Pool Sale

                 a. Assuming that no portion of the distribution qualifies as a Permitted
                    Distribution, the distribution will be an Additional Adjustment Amount


121873869v14
           Case 21-10831-CTG        Doc 109      Filed 06/14/21     Page 115 of 130




                    and the DIP Financing Invested Capital Amount is therefore deemed to
                    have been reduced by $15 million to $29.5 million as of the date of the
                    distribution for purposes of calculating the return of 15.0% contemplated
                    by Section 2.4(g)(iii).

         4. On June 30, 2022, one Hotel Property is sold for cash in a transaction that is not
            a sale of All or Substantially All of the Assets or a Qualifying CVR Asset Pool
            Sale and $1 million of the net proceeds (net of any mortgage indebtedness or
            other liabilities and transaction costs) from the sale are distributed to the
            Company.

                a. The distribution will not be an Additional Adjustment Amount because
                   the sale was not a Qualifying CVR Asset Pool Sale.

         5. On December 31, 2022, CVR Holding Company makes a distribution funded
            from operating cash flow of CVR Holding Company to the Company of $26.0
            million and $15.3 million of that amount is of that amount is a Permitted
            Distribution used to fund general and administrative costs allocable to CVR
            Holding Company and other eligible costs and expenses.

                a. The total amount of the distribution, less the amount of the Permitted
                   Distribution, will be an Additional Adjustment Amount and the DIP
                   Financing Invested Capital Amount is therefore deemed to have been
                   reduced by $10.7 million to $18.8 million as of the date of the
                   distribution for purposes of calculating the return of 15.0% contemplated
                   by Section 2.4(g)(iii).

         6. On March 31, 2023, the Company borrows $5.0 million under the Exit Facility
            which is contributed to the CVR Holding Company as a Post-Effective Date
            Contribution.

         7. On March 31, 2023, CVR Holding Company refinances a mortgage loan
            secured by 15 of the Hotel Properties on substantially same terms as the
            mortgage loan being refinanced and the $300,000 difference between the gross
            proceeds from the new loan and principal amount of the old loan is used by
            CVR Holding Company to pay transaction costs for the refinancing.

                a. This transaction has no impact on any calculation required by Section
                   2.4 because it is funded using CVR Holding Company’s capital
                   resources and no amounts are distributed out of CVR Holding Company.

         8. On June 30, 2023, 78 Hotel Properties in the CVR Asset Pool are sold for $502
            million in net cash proceeds (contract price, less debt and other liabilities not
            assumed, less transaction costs, including a $2 million escrow described below
            in 8(a)) in a transaction that is a sale of All or Substantially All of the Assets
            because at least 80% of the Hotel Properties in the CVR Asset Pool have now
            been sold and therefore qualifies as a Distribution Triggering Monetization
            Event.

                                                2
121873869v14
                Case 21-10831-CTG              Doc 109       Filed 06/14/21         Page 116 of 130




                       a. The transaction consideration includes a $2 million escrow that will be
                          released to CVR Holding Company at the end of an indemnity survival
                          period on August 31, 2023.

                       b. The aggregate Adjusted EBITDA of the 78 properties sold in the
                          transaction exceeds the aggregate Adjusted EBITDA Threshold for the
                          properties and Holders are therefore entitled to receive payments
                          pursuant to the Agreement.

                       c. The following is the calculation of Total CVR Pool Amount pursuant to
                          Section 2.4(b):

                             Net cash proceeds from June 30,                $500 million
                             2023 sale

                             Net cash proceeds from March                   $5 million
                             31, 2022 sale not previously
                             distributed

                             CVR Distribution Expenses                      $(1.0) million

                             Post-Effective Date                            $(5.2) million
                             Contributions1

                             Total                                          $498.8 million



                       d. The following is the calculation of the Total Distributable Amount for
                          the Distribution Triggering Monetization Event that will be paid out to
                          Holders pursuant to Section 2.4(g):

                             Total CVR Pool Amount                          $498.8 million

                             DIP Financing Invested Capital                 $(18.8) million2
                             Amount (until reduced to zero)
                             pursuant to 2.4(g)(i)

                             CVR Asset Pool Invested                        $(402.0) million
                             Amount (until reduced to zero)
                             pursuant to 2.4(g)(ii)



1
    Assumes principal outstanding plus $0.2 million of accrued interest (assuming not previously paid) for the three
         months while principal was outstanding under the Exit Facility.
2
    This is amount shown to reflect reductions in paragraphs 2.a, 3.a, and 5.a. above


                                                            3
121873869v14
           Case 21-10831-CTG     Doc 109     Filed 06/14/21   Page 117 of 130




                   Until 94% of sum of Total CVR
                   Pool Amount plus the Additional
                   Amount (after prior applications)
                   results in a return of 15.0% per
                   annum on the DIP Financing
                   Invested Capital Amount, 6.0%
                   payable to Holders pursuant to
                   2.4(g)(iii)

                      A return of 15.0% per annum      $(12.4) million
                      on the DIP Financing
                      Invested Capital Amount

                      6.0% payable to Holders          $(0.8) million
                      pursuant to 2.4(g)(iii)

                   Until 94% of sum of Total CVR
                   Pool Amount plus the Additional
                   Amount (after prior applications
                   results in a return of 12.5% per
                   annum accrued on the basis of
                   twelve (12) thirty (30)-day
                   months and a three hundred sixty
                   (360)-day year, compounding
                   quarterly, on the Supporting
                   Stockholder CVR Asset Pool
                   Invested Amount, 6.0% payable
                   to Holders pursuant to 2.4(g)(iv)

                      A return of 12.5% per annum      $(61.0) million
                      on the Supporting
                      Stockholder CVR Asset Pool
                      Invested Amount

                      6.0% payable to Holders          $(3.9) million
                      pursuant to 2.4(g)(iv)

                   Remaining Accumulated               $51.2 million
                   return of 12.5% per annum on
                   the Supporting Stockholder
                   CVR Asset Pool Invested
                   Amount

                   Total Distributable Amount          $4.7 million




                                            4
121873869v14
                Case 21-10831-CTG              Doc 109       Filed 06/14/21        Page 118 of 130




              9. On August 25, 2023,3 a distribution of $0.12 per Contingent Value Right4 is
                 paid to the Holders in accordance with Section 2.5(c).

              10. On August 15, 2023, 12 Hotel Properties are sold for $100 million in cash and
                  150,000 shares of stock in the acquirer.

                       a. The transaction consideration also includes an earn-out based on future
                          hotel performance payable no earlier than August 1, 2024.

                       b. None of the cash or stock consideration received is distributed upstream
                          to the Company. They remain on the balance sheet of CVR Holding
                          Company.

              11. On August 31, 2023, the $2 million escrow from the Distribution Triggering
                  Monetization Event is released to CVR Holding Company.

              12. October 9, 20235, pursuant to Section 2.4(e), an Independent Valuer is
                  appointed to determine the Value of the 6 Hotel Properties remaining in the
                  CVR Asset Pool.

              13. On December 31, 20236, the Final Payment Date occurs, and a distribution of
                  $2.35 per Contingent Value Right7 is paid to the Holders in accordance with
                  Section 2.5(c):



3
    This date calculated assuming (i) financial information with respect to the CVR Asset Pool for the calendar quarter
           immediately preceding the calendar quarter in which such Distribution Triggering Monetization Event
           occurs (i.e. the quarter ended March 31, 2023) has already been provided, and (ii) the Calculation
           Certificate required by Section 2.5(a) is made available on July 30, 2023, the latest possible date
           contemplated under these circumstances by Section 2.5(a).
4
    Represents $4.7 million Total Distributable Amount divided by 40,000,000 Contingent Value Rights, of which
          $4.69 million would have been distributable to Holders in accordance with such Holders’ respective Pro
          Rata Payment Amounts after adjusting for the amount allocable to Contingent Value Rights that would
          have been issued in respect of Shares owned by the Supporting Stockholder prior to the Effective Date that
          were effectively cancelled pursuant to the Plan (which amount is for the Company’s account and may be
          used in the Company’s sole discretion in accordance with Section 2.4(k), including by distributing to the
          Supporting Stockholder).
5
    The 60th day prior to the Final Payment Date.
6
    The six-month anniversary of the Distribution Triggering Monetization Event.
7
    Represents $94.0 million Total Distributable Amount for the Final Payment Date divided by 40,000,000
          Contingent Value Rights, of which $93.91 million would have been distributable to Holders in accordance
          with such Holders’ respective Pro Rata Payment Amounts after adjusting for the amount allocable to
          Contingent Value Rights that would have been issued in respect of Shares owned by the Supporting
          Stockholder prior to the Effective Date that were effectively cancelled pursuant to the Plan (which amount
          is for the Company’s account and may be used in the Company’s sole discretion in accordance with Section
          2.4(k), including by distributing to the Supporting Stockholder).


                                                            5
121873869v14
               Case 21-10831-CTG           Doc 109        Filed 06/14/21   Page 119 of 130




                      a. Because the aggregate Adjusted EBITDA Threshold was met in
                         connection with the Distribution Triggering Monetization Event, the
                         Adjusted EBITDA of the remaining 6 Hotel Properties is not relevant.

                      b. The following is the calculation of the Net Proceeds from CVR Asset
                         Pool for the August 15, 2023 sale (which is a Monetization Event)
                         pursuant to Section 2.4(c) as follows:

                           The gross cash proceeds from the         $100 million
                           August 15, 2023 sale

                           Transaction costs                        $(1) million

                           The Value 8 of the 150,000 shares        $100 million
                           of stock issued in the August 15,
                           2023 sale

                           Debt and other liabilities not           $(1) million
                           assumed by buyer in transaction

                           Total                                    $198 million



                      c. The following is the calculation of the Total CVR Pool Amount on the
                         Final Payment Date pursuant to Section 2.4(b) as follows:

                           Escrow release on August 31,             $2 million
                           2023

                           Net Proceeds from CVR Asset              $198 million
                           Pool for the August 15, 2023 sale

                           The Value of the 6 Hotel                 $220 million
                           Properties and other assets
                           directly related to operation of
                           such Hotel Properties remaining
                           in the CVR Asset Pool (net of
                           any mortgage indebtedness or
                           other liabilities and transaction
                           costs)




8
    As determined by the Independent Investment Banker.


                                                          6
121873869v14
               Case 21-10831-CTG             Doc 109      Filed 06/14/21       Page 120 of 130




                            The Value of the earn-out from              $1 million
                            the August 15, 2023 sale9

                            CVR Distribution Expenses                   $(1.0) million

                            Total                                       $420 million



                      d. The following is the calculation of the Total Distributable Amount on
                         the Final Payment Date pursuant to Section 2.4(b) as follows:

                            Until 94% of sum of Total CVR
                            Pool Amount plus the Additional
                            Amount (after prior applications
                            results in a return of 12.5% per
                            annum accrued on the basis of
                            twelve (12) thirty (30)-day
                            months and a three hundred sixty
                            (360)-day year, compounding
                            quarterly, on the Supporting
                            Stockholder CVR Asset Pool
                            Invested Amount, 6.0% payable
                            to Holders pursuant to 2.4(g)(iv)

                                A return of 12.5% per annum              $(54.5) million10
                                on the Supporting
                                Stockholder CVR Asset Pool
                                Invested Amount

                                6.0% payable to Holders                  $(3.5) million
                                pursuant to 2.4(g)(iv)

                            Remaining Total CVR Pool                     $362.0 million
                            Amount




9
    Included in the Final Payment Date Distribution because the Company has elected to include the Holdback Value
           in the Company’s calculation of the Value of the CVR Asset Pool pursuant to Section 2.4(d)(vi)(A).
           Represents the carrying value of the earn-out on the September 30, 2023 GAAP balance sheet for the CVR
           Holding Company furnished by the Company.
10
     Includes additional amounts accrued between June 30, 2023 and December 31, 2023.


                                                         7
121873869v14
                Case 21-10831-CTG             Doc 109       Filed 06/14/21        Page 121 of 130




                             25% of any remaining Total CVR                $(90.5) million
                             Pool Amount payable to Holders
                             pursuant to 2.4(g)(v)11

                             Total Distributable Amount                    $94.0 million



              14. During the term of the Agreement, Holders have received total distributions of
                  $2.47 per Contingent Value Right.

              15. On or after December 31, 2024, if the Company requests in writing to the CVR
                  Agent, the CVR Agent shall return to the Company any funds comprising the
                  cash deposited with the CVR Agent under Section 2.5(c), Section 2.5(d) or
                  Section 2.5(e), as applicable.




11
     Subject to the $6.00 cap on the per Contingent Value Right amount payable to Holders in Section 2.4(h).


                                                           8
121873869v14
Project Continental                             Case 21-10831-CTG                                    Doc 109               Filed 06/14/21                        Page 122 of 130                       DRAFT - Subject to Material Change
CVR Schedule I Calculations ($ millions, unless stated otherwise)                                                                                                                                                        Highly Confidential

                         Base Assumptions
                            CVR Asset Pool Properties                                                                       98
                            Number of CVRs Effectively Issued (mms)                                                     40.000
                            Excluded Asset Adj. Factor                                                                  0.9866x
                            Estimated Run-Rate G&A Expenses for HIT                                                 $     15.5

          Date of
Step                                                                   Description                                                  Notes
        Transaction
 (1)     6/30/2021       Effective Date
                         Initial Balances Assumptions                                                                Amount
                            DIP Financing
                                Initial DIP Invested Capital                                                        $     55.9 << This amount assumes $55 million DIP funding plus accrued interest
                                DIP Financing Invested Capital Amount                                               $     55.2
                                Return on Capital % (compounded quarterly)                                               15.0%
                            Supporting Stockholder (BAM) CVR Asset Pool Investment
                                Supporting Stockholder CVR Asset Pool Investment                                    $    407.4 << Estimated AMT accrued @ 7.5% thru petition (5/19/21) and 12.5% from petition thru effective date (6/30/21)
                                Supporting Stockholder CVR Asset Pool Invested Amount                               $    402.0
                                Return on Capital % (compounded quarterly)                                               12.5%


 (2)     12/31/2021      Distribution                                                                                                                                                             Remaining Hotels          98
                            CVR Holding Company distribution to the Company                                         $     26.0
                            (-) Amount used to fund G&A allocable to the CVR Holding Company                             (15.3)
                            Distribution Amount that Reduces DIP Financing Invested Capital Amount                  $     10.7 << Distribution to the Company, net of the Permitted Distribution, reduces DIP invested capital balance


                         Pre-Transaction DIP Financing Invested Capital Amount                                      $     55.2 << Invested capital is original invested capital
       Section 2.5(g)(i) (-) Distribution                                                                                (10.7)
                         Post-Transaction DIP Financing Invested Capital Amount                                     $     44.5


 (3)      3/31/2022      Qualifying CVR Asset Pool Sale of one (1) hotel                                                                                                                          Remaining Hotels          97
                            Sale of one hotel                                                                       $     20.0 << Represents net proceeds above Mortgage debt, transaction costs and other liabilities
                            (-) Amount retained by the CVR Holding Company                                                (5.0)
                            Distribution Amount that Reduces DIP Financing Invested Capital Amount                  $     15.0


                         Pre-Transaction DIP Financing Invested Capital Amount                                      $     44.5 << Invested capital amount after distribution in step 2
       Section 2.5(g)(i) (-) Distribution                                                                                (15.0)
                         Post-Transaction DIP Financing Invested Capital Amount                                     $     29.5


 (4)      6/30/2022      Non-Qualifying CVR Asset Pool Sale of one (1) hotel                                                                                                                      Remaining Hotels          96
                            Sale of one hotel & distribution made to the Company                                    $      1.0 << Represents net proceeds above Mortgage debt, transaction costs and other liabilities


                         **Distributions made from non-qualify asset sales will not reduce the invested capital or return on capital amounts


 (5)     12/31/2022      Distribution                                                                                                                                                             Remaining Hotels          96
                            CVR Holding Company distribution to the Company                                         $     26.0
                            (-) Amount used to fund G&A allocable to the CVR Holding Company                             (15.3)
                            Distribution Amount that Reduces DIP Financing Invested Capital Amount                  $     10.7 << Distribution to the Company, net of the Permitted Distribution, reduces DIP invested capital balance


                         Pre-Transaction DIP Financing Invested Capital Amount                                      $     29.5 << Invested capital is original invested capital
       Section 2.5(g)(i) (-) Distribution                                                                                (10.7)
                         Post-Transaction DIP Financing Invested Capital Amount                                     $     18.8


 (6)      3/31/2023      Borrowing under the Exit Facility                                                                                                                                        Remaining Hotels          96
                            Post-Effective Date Contribution into CVR Holding Company                               $      5.0 << Borrows on the Exit Facility, which does not increase invested capital balance


                         **Borrowing does not increase the invested capital amount at this time; it will be deducted from net proceeds upon a monetization event
                         **This assumes the exit facility is cash pay but it will come off the top


 (7)      3/31/2023      Refinancing of Mortgage Loans                                                                            << No impact as no distribution or contribution                 Remaining Hotels          96
                            No change in calculations
Step
           Date of
         Transaction
                                                    Case 21-10831-CTG
                                                             Description                                   Doc 109                  Filed   06/14/21
                                                                                                                                        Notes                             Page 123 of 130
(8)       6/30/2023          Initial Monetization Event                                                                                                                                                     Remaining Hotels         18
                                Sale of 78 hotels for cash triggering Initial Monetization Event
                                   Escrow (released at end of indemnity survival period)                                      $      2.0
                                   Net Cash Proceeds from Monetization Event                                                  $   500.0 << Represents net proceeds above Mortgage debt, transaction costs and other liabilities


                             Monetization Event Total Distributable Value Calculation
                                Net Cash Proceeds from Monetization Event                                                     $   500.0
                                (+) Net Cash Proceeds from Step 3 Sale Not Previously Distributed                                    5.0 << From Step 3 that was not previously distributed
                                (-) CVR Distribution Expenses                                                                       (1.0)
                                (-) Repayment of the Borrowing under the Exit Facility from Step 6                                  (5.2) << From Step 6; was not used to increase invested capital amount; repayment includes accrued interest
                                Total Distributable Value from Initial Monetization Event                                     $   498.8
       Section 2.5(g)(i)        Less: Remaining DIP Financing Invested Capital Amount                                              (18.8) << Remaining DIP Financing Invested Capital Amount after step 6
                                Remaining Distributable Value                                                                 $   480.0
       Section 2.5(g)(ii)       Less: Supporting Stockholder CVR Asset Pool Invested Amount                                       (402.0) << Supporting Stockholder CVR Asset Pool Invested Amount
                                Remaining Distributable Value                                                                 $    78.1 << DIP Financing Invested Capital & Supporting Stockholder CVR Asset Pool Invested Amount FULLY Repaid


                             Value to CVRs                                                                               6.0% $      4.7
                             Value to Repay Return on Capital Amounts                                                94.0% $       73.4


                                Value to Repay Return on Capital Amounts (DIP & Supporting Stockholder)                       $    73.4
       Section 2.5(g)(iii)      Less: Acc. Return (@ 15%) on DIP Financing Invested Capital thru 6/30/23                           (12.4) << Repayment of 100% of accrued return on DIP financing invested capital through 6/30/23
                                Value to Repay Return on Capital Amounts (Supporting Stockholder)                             $    61.0
       Section 2.5(g)(iv)       Less: Acc. Return (@ 12.5%) on Sup. Stockholder Invested Amt. thru 6/30/23                         (61.0) << Repayment of ONLY part of the accrued return on Sup. Stockholder invested capital through 6/30/23
                                Remaining Distributable Value                                                                 $       -
                             Memo:
                             Remaining Acc. Return (@ 12.5%) on Sup. Stockholder Invested Amt. thru 6/30/23                   $    51.2


(9)       8/25/2023          Distribution to CVRs                                                                                                                                                           Remaining Hotels         18
                                Total Value to CVRs from Initial Monetization Event                                           $      4.7 << Represents total value from step 8
                                Number of CVRs Effectively Issued (mms)                                                            40.0 << Represents assumption from step 1


                                Distribution per CVR                                                                          $    0.12 << Represents actual $$ per CVR (not millions)


(10)      8/15/2023          Sale of Additional Properties                                                                                                                                                  Remaining Hotels         6
                                12 Hotels sold 50% cash and 50% stock; Includes an earnout
                                See step 13 for the final payment date and release of proceeds
                                   **No trigger at this point for distribution to occur


(11)      8/31/2023          End of the indemnity survival period releasing the Escrow                                                                                                                      Remaining Hotels         6
                                Escrow is released (from step 8 Initial ME) but NOT distributed to the Company at this time
                                   **No trigger at this point for distribution to occur (see step 13 for distribution)                      << No distribution = no payment trigger


(12)      10/9/2023          Independent Valuer Assesses Remaining 6 Hotel Properties                                                                                                                       Remaining Hotels         6
                                Values the remaining hotels after the subsequent monetization event and the earnout
                                   **No trigger at this point for distribution to occur


(13)      12/31/2023         Final Payment Date                                                                                                                                                             Remaining Hotels         0
                                Pays out proceeds from subsequent monetization event, holdback and earnout


                             Monetization Event Total Distributable Value Calculation
                                Gross Cash Proceeds from Sale in step 10                                                      $   100.0 << See step 10 (represents the 50% cash)
                                Value of Stock received from Sale in step 10                                                      100.0 << See step 10 (represents the 50% stock valued by the independent investment banker)
                                Debt / other liabilities not assumed in Sale in step 10                                             (1.0)
                                Transaction Costs from Sale in step 10                                                              (1.0)
                                Value from Subsequent Monetization Event                                                      $   198.0
                                Escrow amount from Initial Monetization Event                                                        2.0 << Escrow is distributed, trigger payment (was released in step 11)
                                Value of Remaining Properties (valued by Independent Valuer) & Other Related Assets               220.0 << Valued by the independent investment banker & balance sheet (for other related assets)
                                Value of earnout                                                                                     1.0 << See step 10 (represents the value of the earnout valued by the independent investment banker)
                                CVR Distribution Expenses                                                                           (1.0) << Expenses for CVR Distribution
                                Total Distributable Value at Final Payment Date                                               $   420.0



       Section 2.5(g)(iv) Acc. Return (@ 12.5%) on Sup. Stockholder Invested Amt. thru 12/31/23                                    54.5 << Repayment of remaining accrued return on Sup. Stockholder invested capital through 12/31/23
                             Value to Repay Return on Capital Amounts                                                             94.0%
                                Implied Threshold for CVR Hurdle 2                                                            $    58.0


                             Value to CVRs                                                                               6.0% $      3.5
                             Value to Repay Return on Capital Amounts                                                94.0% $       54.5


                                Remaining Distributable Value                                                                 $   362.0


       Section 2.5(g)(v)        Value to CVRs                                                                        25.0% $       90.5
       Section 2.5(g)(v)        Value to Supporting Stockholder (BAM)                                                75.0% $      271.5


                                Total Value to CVRs (step 13 Only)                                                            $    94.0
                                Number of CVRs Effectively Issued (mms)                                                            40.0


                                Distribution per CVR                                                                          $    2.35 << Represents actual $$ per CVR (not millions)


                             Total Distribution per CVR (Step 9 & 13)                                                         $    2.47 << Represents actual $$ per CVR (not millions)
Project Continental
                                                          Case 21-10831-CTG
DIP Invested Capital Debt Schedule ($ millions, unless stated otherwise)
                                                                                                                     Doc 109                   Filed 06/14/21                                 Page 124 of 130                                          DRAFT - Subject to Material Change
                                                                                                                                                                                                                                                                          Highly Confidential


Key Assumptions


Initial Invest. Date                                            6/30/2021
Return on Capital Amount                                           15.0%
Return on Cap. Calc.                               30.0              90.0             360.0 << Return is calculated on 30 / 360 (per CVR agreement)
Initial DIP Invested Capital                                         55.2


                                                                                      DIP Financing Invested Capital
                                                                  Invested Capital                                                             Original Invested Capital Balance
                       Beginning                            (+) Add.        (-) Invested Cap.  (-) Return on                           Beginning          (+) Add. Cont. / (-
      Date                             (+) PIK Interest                                                      Ending Balance                                                   Ending Balance      Notes
                        Balance                           Contribution          Repayment     Cap. Repayment                            Balance                 ) Dist.
     Jun-21                                                                                                      $          55.2
     Sep-21                    55.2                 2.1                                                                     57.3                 55.2                                  55.2
     Dec-21                    57.3                 2.1                              (10.7)                                 48.7                 55.2                (10.7)            44.5 << Step 2: Upstream Distribution - amount pays down DIP Invested Capital
     Mar-22                    48.7                 1.8                              (15.0)                                 35.5                 44.5                (15.0)            29.5 << Step 3: QCAP Sale - amount pays down DIP Invested Capital
     Jun-22                    35.5                 1.3                                                                     36.9                 29.5                                  29.5
     Sep-22                    36.9                 1.4                                                                     38.3                 29.5                                  29.5
     Dec-22                    38.3                 1.4                              (10.7)                                 29.0                 29.5                (10.7)            18.8 << Step 5: Upstream Distribution - amount pays down DIP Invested Capital
     Mar-23                    29.0                 1.1                                                                     30.1                 18.8                   -              18.8
     Jun-23                    30.1                 1.1                              (18.8)             (12.4)                -                  18.8                (18.8)               -    << Step 8: Initial monetization event (repays full original invested amount and return on capital)
     Sep-23                        -                 -                                                                        -                       -                                   -
     Dec-23                        -                 -                                                                        -                       -                                   -
     Mar-24                        -                 -                                                                        -                       -                                   -
     Jun-24                        -                 -                                                                        -                       -                                   -
     Sep-24                        -                 -                                                                        -                       -                                   -
     Dec-24                        -                 -                                                                        -                       -                                   -
     Mar-25                        -                 -                                                                        -                       -                                   -
     Jun-25                        -                 -                                                                        -                       -                                   -
     Sep-25                        -                 -                                                                        -                       -                                   -
     Dec-25                        -                 -                                                                        -                       -                                   -
Project Continental
                                                          Case 21-10831-CTG
Supporting Stockholder Invested Capital Debt Schedule ($ millions, unless stated otherwise)
                                                                                                                        Doc 109                     Filed 06/14/21                               Page 125 of 130                                           DRAFT - Subject to Material Change
                                                                                                                                                                                                                                                                              Highly Confidential


Key Assumptions


Initial Invest. Date                                           6/30/2021
Return on Capital Amount                                           12.5%
Return on Cap. Calc.                               30.0              90.0              360.0 << Return is calculated on 30 / 360 (per Class C Distribution Definition)
Initial Supporting Stockholder Invested Capital                     402.0


                                                                                        DIP Financing Invested Capital
                                                                 Invested Capital                                                                   Original Invested Capital Balance
                       Beginning                            (+) Add.        (-) Invested Cap.  (-) Return on                                Beginning        (+) Add. Cont. / (-
      Date                             (+) PIK Interest                                                      Ending Balance                                                      Ending Balance      Notes
                        Balance                           Contribution          Repayment     Cap. Repayment                                 Balance               ) Dist.
     Jun-21                                                                                                         $         402.0
     Sep-21                   402.0               12.6                                                                        414.5                  402.0                               402.0
     Dec-21                   414.5               13.0                                                                        427.5                  402.0                               402.0
     Mar-22                   427.5               13.4                                                                        440.8                  402.0                               402.0
     Jun-22                   440.8               13.8                                                                        454.6                  402.0                               402.0
     Sep-22                   454.6               14.2                                                                        468.8                  402.0                               402.0
     Dec-22                   468.8               14.7                                                                        483.5                  402.0                               402.0
     Mar-23                   483.5               15.1                                                                        498.6                  402.0                               402.0
     Jun-23                   498.6               15.6                               (402.0)               (61.0)               51.2                 402.0               (402.0)             -    << Step 8: Initial monetization event (repays full original invested amount and partial return on capital)
     Sep-23                    51.2                 1.6                                                                         52.8                    -                                    -
     Dec-23                    52.8                 1.7                                                    (54.5)                 -                     -                                    -    << Step 13: Final Payment Date (repays the remaining return on capital)
     Mar-24                        -                 -                                                                            -                     -                                    -
     Jun-24                        -                 -                                                                            -                     -                                    -
     Sep-24                        -                 -                                                                            -                     -                                    -
     Dec-24                        -                 -                                                                            -                     -                                    -
     Mar-25                        -                 -                                                                            -                     -                                    -
     Jun-25                        -                 -                                                                            -                     -                                    -
     Sep-25                        -                 -                                                                            -                     -                                    -
     Dec-25                        -                 -                                                                            -                     -                                    -
       Case 21-10831-CTG           Doc 109     Filed 06/14/21        Page 126 of 130



Project Continental            DRAFT - Subject to Material Change
Excluded Assets Calculation                    Highly Confidential


Excluded Asset Adjustment Factor Calculation

                                                    2019 Property
                                                    Hotel EBITDA
Excluded Assets                                             1,957
Total 100 Properties                                      146,285


Excluded Asset Adjustment Factor                           0.9866


                                                    2019 Property
Hotel ID                                            Hotel EBITDA
Westin VA                                            $      1,172 <<Excluded Asset
HGI Burg                                                      785 <<Excluded Asset
CY Asheville                                                1,087
CY Athens                                                   1,219
CY Balt                                                     3,118
CY Columbus                                                 1,882
CY Dallas                                                   1,802
CY Dalton                                                   1,118
CY Flagstaff                                                3,106
CY Houston                                                    917
CY Jacksonville                                               826
CY Knoxville                                                  967
CY Louisville                                               3,176
CY Orlando                                                  1,156
CY Prov                                                     4,037
CY Carlsbad                                                 1,380
CY Sarasota                                                   724
CY Tallahassee                                              1,377
DT Baton Rouge                                              1,092
ES Orlando                                                  3,514
FFIS Atlanta                                                  905
FFIS Dallas                                                   861
FFIS Denver                                                 1,768
FFIS Bellevue                                               1,791
HIS Boynton Beach                                           2,360
HIS El Paso                                                 1,691
HIS Franklin                                                1,288
HI Albany                                                   1,518
HI Austin                                                     669
HI Glen Burnie                                                845
HI Beckley                                                  1,569
HI Birmingham                                                 721
       Case 21-10831-CTG   Doc 109   Filed 06/14/21     Page 127 of 130


HI Boca Raton                                   1,027
HI Deerfield                                     800
HI Peabody                                      1,485
HI Urbana                                       1,407
HI Gastonia                                     1,061
HI Naperville                                    968
HI College Station                               283
HI Madison Heights                               830
HI East Lansing                                  663
HI Ft Wayne                                     1,656
HI Grand Rapids                                  847
HI Indianapolis                                  923
HI Alcoa                                         755
HI Medford                                       866
HI Memphis                                      1,266
HI Milford                                       696
HI Norfolk                                      1,196
HI Orlando                                      1,967
HI Palm Beach                                   1,987
HI Scranton                                     1,318
HI State College                                1,202
HI WPB                                          1,722
HGI Rio Rancho                                  1,410
HGI Round Rock                                  1,137
HGI Ft Collins                                  1,110
HGI Louisville                                   528
HGI Monterey                                    4,275
HWS Augusta                                      376
HWS Peabody                                      938
HWS Chicago                                     3,492
HWS Windsor Locks                               1,212
HWS Orlando                                     3,713
HWS Phoenix                                     1,910
HWS San Antonio                                  952
HWS Seattle                                     4,383
HWS Strat                                       1,679
HH ATL Cobb                                     2,105
HP Albuquerque                                  1,575
HP Las Vegas                                    1,705
HP Memphis                                       973
HP Miami                                         808
HP Minneapolis                                   719
HP Franklin                                      909
HP Tampa                                        1,333
RI Boise                                        1,581
RI Chattanooga                                  1,454
RI Ft Myers                                     1,220
       Case 21-10831-CTG   Doc 109   Filed 06/14/21     Page 128 of 130


RI Ft Wayne                                     1,771
RI Jacksonville                                  931
RI Knoxville                                    1,010
RI Lexington                                    1,164
RI El Segundo                                   4,003
RI Macon                                        1,093
RI Germantown                                    929
RI San Diego                                    1,725
RI Sarasota                                     1,002
RI Savannah                                      874
RI Tallahassee                                  1,176
RI Tampa North                                  1,372
RI Sabal Park                                   1,817
SHS Asheville                                   1,045
SHS Round Rock                                   722
SHS Denver                                      1,388
SHS Flagstaff                                   1,845
SHS Grand Rapids                                1,005
SHS Lexington                                   1,505
SHS San Diego                                   1,902
TPS Savannah                                    1,143

Total (100)                               $   146,285
                       Case 21-10831-CTG               Doc 109       Filed 06/14/21   Page 129 of 130
x   Project Continental                                                                      DRAFT - Subject to Material Change
    Initial DIP Invested Capital Calculation                                                                Highly Confidential


    Assumptions


    Assumed Effective Date                         6/30/2021
    Assumed Petition / Funding Date                5/19/2021
    Invested Capital                           $    55,000,000
    PIK Dist. Rate                                  15.0%
    Interest Calculation                       Actual / Actual
    Days in Year                                     365


    Days                                                                42
                                                   5/19/2021         6/30/2021
    Beginning Balance                                            $    55,000,000
    (+) PIK Dist (15.0%)                                                 949,315
x   Ending Balance                             $    55,000,000   $    55,949,315
                       Case 21-10831-CTG            Doc 109            Filed 06/14/21        Page 130 of 130
x   Project Continental                                                                           DRAFT - Subject to Material Change
    Initial Supporting Stockholder Invested Capital Initial Balance                                                   Highly Confidential


    Assumptions


    Assumed Effective Date                       6/30/2021
    Assumed Petition Date                        5/19/2021
    Invested Capital                         $    379,746,397
    PIK Dist. Rate                                 12.5%
    Cash Dist. Rate                                 7.5%
    Interest Calculation                          30 / 360
    Days in Year                                    360


    7.5% through petition date (assumed 4/30/21); 12.5% thereafter


    Days                                                      90                    90                   49                   42
                                 9/30/2020       12/31/2020             3/31/2021            5/19/2021            6/30/2021
    Beginning Balance                        $    427,706,286      $     441,072,108     $   454,855,611      $   462,594,474
    (+) PIK Dist (12.5%)                           13,365,821             13,783,503            7,738,863            6,746,169
    Ending Balance                           $    441,072,108      $     454,855,611     $   462,594,474      $   469,340,643


    Cash Dist. (7.5%)                                8,019,493             8,270,102            4,643,318                     -
    Cash Dist. (12.5%)                                        -                     -                    -           6,746,169


    Total Cash Dist. (7.5% & 12.5%)                                                                           $     27,679,082
    (+) Invested Capital                                                                                          379,746,397
x   Total Amount Accrued through Effective Date                                                               $   407,425,479
